Exhibit 10.31

 

EXECUTION

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

Dated as of August 4, 2005

 

Between

 

TPG-BH/ICC, L.P.,

as Borrower

 

and

 

NOMURA CREDIT & CAPITAL, INC.,

as Lender

 

Property:    2800 North Loop Freeway West           Houston, Texas 77092       
   15600 JFK Boulevard           Houston, Texas 77032     

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS; PRINCIPLES OF CONSTRUCTION

   1

SECTION 1.1.

   Definitions    1

SECTION 1.2.

   Principles of Construction    27

ARTICLE II GENERAL TERMS

   28

SECTION 2.1.

   Loan Commitment; Disbursement to Borrower.    28

SECTION 2.2.

   Interest Rate.    31

SECTION 2.3.

   Loan Payments.    36

SECTION 2.4.

   Prepayments.    37

SECTION 2.5.

   Defeasance.    39

SECTION 2.6.

   Release of Property    39

SECTION 2.7.

   Cash Management.    40

ARTICLE III CONDITIONS PRECEDENT

   43

SECTION 3.1.

   Conditions Precedent to Closing    43

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   47

SECTION 4.1.

   Borrower Representations    47

SECTION 4.2.

   Survival of Representations    55

ARTICLE V BORROWER COVENANTS

   55

SECTION 5.1.

   Affirmative Covenants    55

SECTION 5.2.

   Negative Covenants    70

ARTICLE VI INSURANCE; CASUALTY; CONDEMNATION

   75

SECTION 6.1.

   Insurance.    75

SECTION 6.2.

   Casualty    80

SECTION 6.3.

   Condemnation    81

SECTION 6.4.

   Restoration    81

ARTICLE VII RESERVE FUNDS

   85

SECTION 7.1.

   Required Repairs Funds.    85

SECTION 7.2.

   Tax and Insurance Reserve Fund    86

SECTION 7.3.

   Rent Reserve Account.    87

SECTION 7.4.

   TI/LC Reserve.    87

SECTION 7.5.

   Future Advance Reserve.    89

SECTION 7.6.

   Reserve Funds Generally.    89

ARTICLE VIII DEFAULTS

   90

SECTION 8.1.

   Event of Default    90

SECTION 8.2.

   Remedies    92

 

i



--------------------------------------------------------------------------------

ARTICLE IX SECURITIZATION; SERVICER; EXCULPATION; SPLITTING THE NOTE

   94

SECTION 9.1.

   Sale of Notes and Securitization    94

SECTION 9.2.

   Securitization Indemnification    96

SECTION 9.3.

   Servicer    98

SECTION 9.4.

   Exculpation    99

SECTION 9.5.

   Splitting the Note    101

ARTICLE X MISCELLANEOUS

   102

SECTION 10.1.

   Survival    102

SECTION 10.2.

   Lender’s Discretion    102

SECTION 10.3.

   Governing Law.    102

SECTION 10.4.

   Modification, Waiver in Writing    103

SECTION 10.5.

   Delay Not a Waiver    103

SECTION 10.6.

   Notices    104

SECTION 10.7.

   Waiver of Jury Trial.    105

SECTION 10.8.

   Headings    105

SECTION 10.9.

   Counterparts; Severability    105

SECTION 10.10.

   Preferences    105

SECTION 10.11.

   Waiver of Notice    105

SECTION 10.12.

   Remedies of Borrower    106

SECTION 10.13.

   Expenses; Indemnity    106

SECTION 10.14.

   Schedules Incorporated    107

SECTION 10.15.

   Offsets, Counterclaims and Defenses    107

SECTION 10.16.

   No Joint Venture or Partnership; No Third Party Beneficiaries    107

SECTION 10.17.

   Publicity    108

SECTION 10.18.

   Waiver of Marshalling of Assets    108

SECTION 10.19.

   Waiver of Counterclaim    108

SECTION 10.20.

   Conflict; Construction of Documents; Reliance    108

SECTION 10.21.

   Brokers and Financial Advisors.    109

SECTION 10.22.

   Permitted Mezzanine Financing    109

SECTION 10.23.

   Prior Agreements    109

 

SCHEDULES

 

Exhibit A   —      Properties Schedule I   —      Approved Annual Budget
Schedule II   —      Rent Roll Schedule III   —      Organizational Structure
Schedule IV   —      Required Repairs Schedule V   —      Lease Concession
Amounts Schedule VI   —      Permitted Mezzanine Financing Schedule VII   —     
Tenant Improvement Allowances/Work Schedule VIII   —      Approved Capital
Expenditures Schedule IX   —      Form of Master Lease

 

 

ii



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of August     , 2005 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between TPG-BH/ICC, L.P., having its principal place of business
at c/o Thomas Properties Group, Inc., City National Plaza, 515 South Flower
Street, Sixth Floor, Los Angeles, California 90071 (“Borrower”) and NOMURA
CREDIT & CAPITAL, INC., a Delaware corporation, whose address is 2 World
Financial Center, Building B, New York, New York 10281 (“Lender”).

 

All capitalized terms used herein shall have the respective meanings set forth
in Article I below.

 

W I T N E S S E T H :

 

WHEREAS, Borrower desires to obtain the Loan from Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents.

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties of Borrower set forth in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree,
represent and warrant as follows:

 

ARTICLE I

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

SECTION 1.1. Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:1

 

“Acceptable Counterparty” shall mean any counterparty to the Interest Rate Cap
Agreement that has and shall maintain, until the expiration of the applicable
Interest Rate Cap Agreement a long-term unsecured debt rating of at least “AA-”
by S&P and “Aa3” from Moody’s, which rating shall not include a “t” or otherwise
reflect a termination risk.

 

“Acquired Property” shall have the meaning set forth in Section 5.1.11(f)(i).

 

“Acquired Property Statements” shall have the meaning set forth in Section
5.1.11(f)(i).

 

“Advance DSCR” shall mean the ratio for the applicable period of (a)
Underwritten Net Cash Flow to (b) the aggregate amount of principal and interest
due and payable on the A Note and the B Note (with an assumed interest rate on
the A Note equal to the greater of (x) the then current LIBOR plus the
applicable Spread or (y) 6.5%, and on the B Note equal to the greater of (x) the
then current LIBOR plus the applicable Spread or (y) 7.5%.



--------------------------------------------------------------------------------

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“Affiliated Loans” shall mean a loan made by Lender to an Affiliate of Borrower
or any Guarantor.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration Threshold” shall mean Two Hundred Fifty Thousand Dollars ($250,000).

 

“Annual Budget” shall have the meaning set forth in Section 5.1.11(d).

 

“A Note” shall mean the promissory note, dated as of the date hereof, in the
original principal amount of $53,000,000 from Borrower to Lender, as the same
may be amended, consolidated, severed, restated, replaced, supplemented,
extended, renewed or otherwise modified from time to time.

 

“A Portion” means that portion of the Loan evidenced by the A Note from time to
time.

 

“Applicable Interest Rate” shall mean, with respect to the A Note and the B
Note, the rate or rates at which the outstanding principal amount of the Loan
bears interest from time to time in accordance with the provisions of Section
2.2.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d).
The Approved Annual Budget for the current Fiscal Year is set forth on Schedule
I attached hereto.

 

“Approved Capital Expenditures” shall mean actual out-of-pocket expenses
incurred for those items identified on Schedule VIII, or as otherwise
specifically identified in an Approved Annual Budget after the Closing Date.

 

“Approved Leasing Expenses” shall mean (i) with respect to the Initial TI/LC
Reserve Deposit, actual out-of-pocket expenses incurred for those items
identified on Schedule VII for which such deposit was made and are substantiated
by the executed Lease documents and brokerage agreements in effect on the
Closing Date, and (ii) with respect to additional deposits made to the TI/LC
Reserve Account and any Future Advance, actual out-of-pocket expenses incurred
by Borrower and payable to third parties that are not Affiliates of Borrower or
Guarantor (other than for brokerage/leasing commissions on market terms pursuant
to a brokerage agreement approved by Lender on or before the Closing Date) in
leasing space at the Property pursuant to Leases entered into in accordance with
the Loan Documents, including brokerage commissions and tenant improvements,
which expenses (a) are (i) specifically approved by Lender in connection with
approving the applicable Lease, (ii) incurred in the

 

2



--------------------------------------------------------------------------------

ordinary course of business and on market terms and conditions in connection
with Leases which do not require Lender’s approval under the Loan Documents, or
(iii) otherwise approved by Lender, which approval shall not be unreasonably
withheld, conditioned or delayed, and (b) are substantiated by executed Lease
documents and brokerage agreements.

 

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Assignment of Management Agreement” shall mean that certain Assignment and
Subordination of Management Agreement, dated as of the date hereof, among
Borrower, Manager and Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any portion of any
Individual Property.

 

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition against such Person; (c) such Person
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of the Property; or (e) such Person
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. § 101
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditor’s rights or any other Federal or state bankruptcy or insolvency law.

 

“Basic Carrying Costs” shall mean the sum of the following costs associated with
any Individual Property for the relevant Fiscal Year or payment period: (a)
Taxes, (b) Insurance Premiums, and (c) Other Charges.

 

“B Note” shall mean the promissory note, dated as of the date hereof, in the
original principal amount of $32,800,000 from Borrower to Lender, as the same
may be amended, consolidated, severed, restated, replaced, supplemented,
extended, renewed or otherwise modified from time to time.

 

3



--------------------------------------------------------------------------------

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

 

“Borrower’s Knowledge” shall mean the actual (and not the constructive or
imputed) knowledge of John Sischo and Todd Merkle as of the date hereof, after
due inquiry. Wherever a representation or warranty in the Loan Documents is
limited “to Borrower’s knowledge” or “to the best of Borrower’s knowledge” or
words of similar import, knowledge shall be limited to the individuals named
above. Lender acknowledges that the individuals named above are named solely for
the purpose of defining the scope of Borrower’s knowledge and not for the
purpose of imposing any liability or creating any duties running from such
individuals to Lender.

 

“B Portion” means that portion of the Loan evidenced by the B Note from time to
time.

 

“Breakage Costs” has the meaning set forth in Section 2.2.3

 

“Broker” shall have the meaning set forth in Section 10.21.

 

“Brookhollow Property” shall have the meaning set forth on Exhibit A.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (a) the
State of New York, or (b) the state where the servicing offices of the Servicer
are located.

 

“Capital Expenditures” for any period shall mean amounts expended for
replacements and alterations to the Property and required to be capitalized
according to GAAP.

 

“Cash Expenses” shall mean, for any period, the Operating Expenses for the
operation of the Properties as set forth in an Approved Annual Budget to the
extent that such expenses are actually incurred by Borrower minus any payments
into the Tax and Insurance Reserve Fund.

 

“Cash Management Account” shall have the meaning set forth in Section 2.7.2(a).

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Manager and Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Casualty” shall mean the occurrence of any casualty, damage or injury, by fire
or otherwise, to any Individual Property or any part thereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii).

 

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv).

 

4



--------------------------------------------------------------------------------

“Closing Date” shall mean the date of the Initial Advance.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Collateral Assignment of Interest Rate Cap Agreement, dated as of the date
hereof, executed by Borrower for the benefit of Lender, as the same may be
amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.

 

“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement, SMBC
Derivative Products Limited, and with respect to any Replacement Interest Rate
Cap Agreement, any substitute Acceptable Counterparty.

 

“Covered Disclosure Information” shall have the meaning set forth in Section 9.2
(b).

 

“Debt” shall mean the outstanding principal amount of the Loan, together with
all interest accrued and unpaid thereon and all other sums (including the
Prepayment Premium) due to Lender in respect of the Loan under the Note, this
Agreement, the Security Instrument and the other Loan Documents.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and interest payments due under this Agreement and the Note.

 

“Debt Service Coverage Ratio” shall mean the ratio for the applicable period of
(a) Net Operating Income (excluding interest on credit accounts) for such period
as set forth in the financial statements required hereunder to (b) the aggregate
amount of principal and interest due and payable on the A Note and the B Note
(with an assumed interest rate on the A Note equal to the greater of (x) the
then applicable LIBOR plus the applicable Spread, or (y) 6.5%, and on the B Note
equal to the greater of (x) the then applicable LIBOR plus the applicable
Spread, or (y) 7.5%.

 

5



--------------------------------------------------------------------------------

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) five percent (5%) above the Applicable Interest Rate.

 

“Determination Date” shall mean, with respect to any Interest Period, the date
that is two (2) London Business Days prior to the fifteenth (15th) day of the
calendar month in which such Interest Period commences.

 

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents or marketing materials,
in each case in preliminary or final form, used to offer Securities in
connection with a Securitization.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a state chartered
depository institution or trust company, is subject to regulations substantially
similar to 12 C.F.R. § 9.10(b), having in either case a combined capital and
surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authority. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A 1+” by S&P, “P 1” by Moody’s and “F 1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “AA” by Fitch and
S&P and “Aa2” by Moody’s).

 

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $600,000,000 and
(except with respect to a pension advisory firm, asset manager or similar
fiduciary) capital/statutory surplus or shareholder’s equity in excess of
$250,000,000 and (ii) is regularly engaged in the business of making or owning
commercial real estate loans (including mezzanine loans with respect to
commercial real estate) or operating commercial properties.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor to
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

6



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning set forth in Section 8.1(a).

 

“Excess Cash Flow” shall have the meaning set forth in Section 2.7.2(b)(v).

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a).

 

“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(i).

 

“Extended Maturity Date” shall have the meaning set forth in Section 2.7.4.

 

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e).

 

“First Payment Date” shall mean September 9, 2005.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.

 

“Fitch” shall mean Fitch, Inc., a division of Fitch Ratings Ltd.

 

“Foreign Taxes” shall have the meaning set forth in Section 2.2.3.

 

“Full Replacement Cost” shall have the meaning set forth in Section 6.1(a)(i).

 

“Future Advance” shall have the meaning set forth in Section 2.1.

 

“Future Advance Commitment” shall have the meaning set forth in Section 2.1.2.

 

“Future Advance Date” shall have the meaning set forth in Section 2.1.7.

 

“Future Advance Expiration Date” shall mean the earlier of (x) the Initial
Maturity Date (or, if an Extension Option has been exercised, the Extended
Maturity Date, but in no event beyond August 9, 2009), or (y) the date that the
Loan has been assumed pursuant to Section 5.2.11.

 

“Future Advance Lease” shall mean any Lease entered into, modified, renewed or
extended after the Closing Date, provided that (i) such Lease shall be on
arms-length at the then prevailing market terms with a tenant that is not an
Affiliate of Borrower for a term of not less than three (3) years provided that
all Leases at the applicable Individual Property with original primary terms of
three (3) years or less do not represent 25% or more of the Gross Revenues of
the applicable Individual Property, and if such 25% limitation is exceeded, the
minimum primary term shall be five (5) years, (ii) such Lease shall otherwise be
approved, if such approval is required hereunder or under any of the other Loan
Documents, in accordance with Section 5.1.20, and (iii) Lender shall have
received a current tenant estoppel certificate from the tenant under such Lease
which tenant estoppel certificate shall confirm that (x) each tenant is in
occupancy, and (y) no default exists under the applicable Lease.

 

“Future Advance Reserve Deposit” shall have the meaning set forth in Section
7.5.1.

 

7



--------------------------------------------------------------------------------

“Future Advance Reserve Funds” shall have the meaning set forth in Section
7.5.1.

 

“Future CapEx Advance Commitment” shall have the meaning set forth in Section
2.1.2.

 

“Future Leasing Advance Commitment” shall have the meaning set forth in Section
2.1.2.

 

“Future B Note Holder” shall have the meaning set forth in Section 2.1.8.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.

 

“Gross Revenue” shall mean, for any period, all income, computed in accordance
with GAAP, derived from the ownership and operation of the Properties from
whatever source during such period, including, but not limited to, Rents,
utility charges, escalations, forfeited security deposits, interest on credit
accounts, service fees or charges, license fees, parking fees, rent concessions
or credits, and other pass-through or reimbursements paid by Tenants under the
Leases of any nature but excluding Rents from month-to-month Tenants or Tenants
that are included in any Bankruptcy Action, sales, use and occupancy or other
taxes on receipts required to be accounted for by Borrower to any Governmental
Authority, refunds and uncollectible accounts, sales of furniture, fixtures and
equipment, Insurance Proceeds and Condemnation Proceeds (other than business
interruption or other loss of income insurance), and any disbursements to
Borrower from the Tax and Insurance Reserve Fund, the TI/LC Reserve Fund, or any
other escrow or reserve fund established by the Loan Documents.

 

“Guarantor” shall mean TPG/CALSTRS, LLC, a Delaware limited liability company.

 

“Guaranty” shall mean that certain Indemnity and Guaranty, dated as of the date
hereof, from Guarantor to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Harris County Lease” shall mean that certain Lease Agreement (Office Lease)
dated as of December 19, 1985, between the Harris County Appraisal District and
Property Management Systems, Inc., as agent for the Prudential Insurance Company
of America, as the same may have been amended and/or assigned.

 

8



--------------------------------------------------------------------------------

“Harris County Termination Payment” shall have the meaning set forth in Section
5.1.23(a).

 

“Harris Master Lease” shall mean that certain Master Lease Agreement between
Borrower and TPG/CALSTRS delivered prior to the Closing Date with respect to the
Harris Space.

 

“Harris Master Lease Rent” shall mean, without duplication, all Rent
attributable to the Harris Master Lease.

 

“Harris Reletting Conditions” shall mean a lease complying with the terms of
Section 5.1.20(a) or (b), as applicable, with (i)(x) a minimum primary term of
at least five (5) years, and (y) a gross aggregate rent equal to at least $16.20
per leaseable square foot, or (ii) such other terms and conditions to which
Lender may agree in its sole and absolute discretion, and in either case the
Tenant thereunder is paying full contractual rent under the applicable Lease
(following expiration of any applicable free rent or similar rent abatement
periods).

 

“Harris Space” shall mean that portion of the Property leased pursuant to the
Harris County Lease.

 

“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.

 

“Indebtedness” shall mean, for any Person, at a particular date, the sum
(without duplication) at such date of: (a) all indebtedness or liability of such
Person (including, without limitation, amounts drawn under a letter of credit
and for borrowed money and indebtedness in the form of mezzanine debt and
preferred equity); (b) obligations evidenced by bonds, debentures, notes, or
other similar instruments; (c) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder; (d) obligations for the deferred
purchase price of property or services (including trade obligations); (e) all
amounts required to be paid by such Person as a guaranteed payment to partners
or a preferred or special dividend, including any mandatory redemption of shares
or interests; (f) obligations under acceptance facilities; (g) all obligations
under leases that constitute capital leases for which such Person is liable; (h)
all guaranties, endorsements (other than for collection or deposit in the
ordinary course of business) and other contingent obligations to purchase, to
provide funds for payment, to supply funds, to invest in any Person or entity,
or otherwise to assure a creditor against loss; (i) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements; and (j) obligations secured by any Liens, whether or not the
obligations have been assumed, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss.

 

“Indemnified Person” shall have the meaning set forth in Section 9.2(b).

 

“Indemnifying Person” shall mean each of Borrower, SPE Party and Guarantor.

 

“Independent Director” or “Independent Manager” shall mean a natural person who
is not at the time of initial appointment, or at any time while serving as a
director,

 

9



--------------------------------------------------------------------------------

and has not been at any time during the preceding five (5) years: (a) a
stockholder, partner or member (other than as an Independent Manager) of, or a
direct or indirect legal or beneficial owner in, Borrower or any Affiliate of
Borrower, (b) a director (other than as an Independent Director), officer,
employee, attorney, counsel, manager or contractor of Borrower or any Affiliate
of Borrower, (c) a creditor, supplier or customer of, or a person who derives
any of its purchases or revenues from its activities with, Borrower or any
Affiliate of Borrower, (d) a person who, directly, indirectly or otherwise,
Controls, is Controlled by or under common Control with (i) Borrower or any
Affiliate of Borrower, (ii) any such stockholder, partner or member of, or owner
in, Borrower or any Affiliate of Borrower, or (iii) any director, officer,
employee, attorney, counsel, manager, contractor, creditor, supplier or customer
of, or a person who derives any of its purchases or revenues from its activities
with, Borrower or any Affiliate of Borrower, or (e) a family member of (i) any
stockholder, partner or member of, or a direct or indirect legal or beneficial
owner in, Borrower or any Affiliate of Borrower, or (ii) any director, officer,
employee, attorney, counsel, manager, creditor, supplier or customer of, or a
person who derives any of its purchases or revenues from its activities with,
Borrower or any Affiliate of Borrower.

 

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by Borrower and encumbered by the
Security Instrument, together with all rights pertaining to such property and
Improvements, as more particularly described in the Granting Clauses of the
Security Instrument and referred to therein as the “Property.”

 

“Initial Advance” shall have the meaning set forth in Section 2.1.2.

 

“Initial Maturity Date” shall mean August 9, 2007.

 

“Initial TI/LC Reserve Deposit” shall mean amounts remaining unfunded on the
Closing Date for tenant improvement allowances/work and leasing commissions
under Leases in effect on the Closing Date as determined by Lender as more fully
described in Schedule VII attached hereto.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b).

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b).

 

“Intec Lease” shall mean that certain Office Lease Agreement dated as of
December 1, 1994, between ZML — Intercontinental Center Limited Partnership and
Intec Engineering, Inc., as the same may have been amended and/or assigned.

 

“Intec Master Lease” shall mean that certain Master Lease Agreement between
Borrower and TPG/CALSTRS delivered prior to the Closing Date with respect to the
Intec Space.

 

“Intec Master Lease Rent” shall mean, without duplication, all Rent attributable
to the Intec Master Lease.

 

10



--------------------------------------------------------------------------------

“Intec Reletting Conditions” shall mean a lease complying with the terms of
Section 5.1.20(a) or (b), as applicable, with (i)(x) a minimum primary term of
at least five (5) years, and (y) a gross aggregate rent equal to at least $18.00
per leaseable square foot, or (ii) such other terms and conditions to which
Lender may agree in its sole and absolute discretion, and in either case the
Tenant thereunder is paying full contractual rent under the applicable Lease
(following expiration of any applicable free rent or similar rent abatement
periods).

 

“Intec Space” shall mean that portion of the Property leased pursuant to the
Intec Lease.

 

“Intercontinental Property” shall have the meaning set forth on Exhibit A.

 

“Interest Period” shall mean, with respect to the applicable Payment Date, the
period commencing on the ninth (9th) day of the preceding calendar month and
terminating on the eighth (8th) day of the calendar month in which such Payment
Date occurs; provided, however, that no Interest Period shall end later than the
Maturity Date (other than for purposes of calculating interest at the Default
Rate), and the initial Interest Period shall begin on the Closing Date and shall
end on the immediately following eighth (8th) day of the calendar month.

 

“Interest Rate Cap Agreement” shall mean, as applicable, an Interest Rate Cap
Agreement (together with the confirmation and schedules relating thereto) in
form and substance reasonably satisfactory to Lender between Borrower and an
Acceptable Counterparty or a Replacement Interest Rate Cap Agreement.

 

“Key Principal” shall mean TPG/CALSTRS, LLC, a Delaware limited liability
company.

 

“Lease” shall mean (a) any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Individual Property, (b) every modification, amendment or other agreement
relating to such lease, sublease, subsublease, letting, license, concession or
other agreement entered into in connection with such lease, sublease,
subsublease, letting, license, concession or other agreement and (c) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.

 

“Lease Concession Amounts” shall mean the lease concession amounts under Leases
in effect on the Closing Date as determined by Lender as more fully described on
Schedule V attached hereto.

 

“Lease Termination Payments” shall have the meaning set forth in Section
7.4.2(a)(iii).

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower or any
Individual Property or any part thereof, or the construction, use, alteration or
operation thereof, or any part thereof, whether now or hereafter enacted and in
force, including, without limitation, the Americans with

 

11



--------------------------------------------------------------------------------

Disabilities Act of 1990 (as amended from time to time), and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower, at any time in force affecting any Individual
Property or any part thereof, including, without limitation, any which may (a)
require repairs, modifications or alterations in or to any Individual Property
or any part thereof, or (b) in any way limit the use and enjoyment thereof.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b).

 

“LIBOR” shall mean, with respect to each Interest Period under the Note, the
rate (expressed as a percentage per annum and rounded upward, if necessary, to
five (5) decimal places) for deposits in United States dollars, for a one-month
period, that appears on Telerate Page 3750 (or the successor thereto) as of
11:00 a.m., London time, on the related Determination Date. If such rate does
not appear on Telerate Page 3750 as of 11:00 a.m., London time, on such
Determination Date, LIBOR shall be the arithmetic mean of the offered rates
(expressed as a percentage per annum) for deposits in United States dollars for
a one-month period that appear on the Reuters Screen Libor Page as of 11:00
a.m., London time, on such Determination Date, if at least two such offered
rates so appear. If fewer than two such offered rates appear on the Reuters
Screen Libor Page as of 11:00 a.m., London time, on such Determination Date,
Lender shall request the principal London office of any four major reference
banks in the London interbank market selected by Lender to provide such bank’s
offered quotation (expressed as a percentage per annum) to prime banks in the
London interbank market for deposits in United States dollars for a one-month
period as of 11:00 a.m., London time, on such Determination Date for the amounts
of not less than U.S. $1,000,000. If at least two such offered quotations are so
provided, LIBOR shall be the arithmetic mean of such quotations. If fewer than
two such quotations are so provided, Lender shall request any three major banks
in New York City selected by Lender to provide such bank’s rate (expressed as a
percentage per annum) for loans in U.S. dollars to leading European banks for a
one-month period as of approximately 11:00 a.m., New York City time on the
applicable Determination Date for amounts of not less than U.S. $1,000,000. If
at least two such rates are so provided, LIBOR shall be the arithmetic mean of
such rates. If fewer than two (2) such rates are so provided, then LIBOR shall
be the LIBOR in effect for the next preceding Interest Period. LIBOR shall be
determined conclusively by Lender or its agent, absent manifest error.

 

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at the
lesser of (a) LIBOR plus the Spread, or (b) the Maximum Legal Rate.

 

“Licenses” shall have the meaning set forth in Section 4.1.22.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting any Individual Property or any portion thereof or any interest
therein, or any direct or indirect interest in Borrower or SPE Party, including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

 

12



--------------------------------------------------------------------------------

“Loan” shall mean the loan made by Lender to Borrower pursuant to this Agreement
(including the Initial Advance and any Future Advances made pursuant to this
Agreement).

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Cash Management Agreement,
the Collateral Assignment of Interest Rate Cap Agreement, the Assignment of
Management Agreement, the Guaranty, the Environmental Indemnity, and all other
documents now or hereafter executed and/or delivered in connection with the
Loan.

 

“Loan to Value Ratio” shall mean the ratio, as of a particular date, in which
the numerator is equal to the outstanding principal balance of the Debt,
including all available Future Advances (or in calculating Loan to Value Ratio
in connection with Permitted Mezzanine Financing, the outstanding principal
balance of the Debt plus the amount of such proposed Permitted Mezzanine
Financing) and the denominator is equal to the appraised value of the Properties
as determined by Lender in its reasonable discretion.

 

“Lockbox Account” shall have the meaning set forth in Section 2.7.1(a).

 

“Lockbox Bank” shall mean JPMorgan Chase Bank, N.A. or any successor or
permitted assigns thereof maintaining any Lockbox Account.

 

“Lockout Release Date” shall mean August 9, 2006.

 

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

 

“Major Lease” shall mean any Lease which, individually or in the aggregate with
respect to the same Tenant and its Affiliates, (i) covers (or, through the
exercise of any rights under the Lease, could cover) more than 20,000 rentable
or leaseable square feet of the Improvements at the applicable Individual
Property, or in any case demises at least one full floor of the Improvements
(whichever is less), or (ii) has a gross annual rent of at least 10% of the
Gross Revenue of the applicable Individual Property. In addition, any Lease with
an Affiliate of Borrower or Guarantor shall be a Major Lease.

 

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and Manager, pursuant to which Manager is to provide management
and other services with respect to the Properties, or, if the context requires,
the Replacement Management Agreement.

 

“Manager” shall mean TPG-FP Services, L.P., or, if the context requires, a
Qualified Manager who is managing the Properties in accordance with the terms
and provisions of this Agreement.

 

13



--------------------------------------------------------------------------------

“Master Lease” shall mean, collectively, the Harris Master Lease, and the Intec
Master Lease.

 

“Master Lease Rent” shall mean Rent due under any Master Lease then in effect
for which no default has occurred and is then continuing.

 

“Maturity Date” shall mean the Initial Maturity Date or, if applicable, the
Extended Maturity Date, or such other date on which the final payment of
principal of the Note becomes due and payable as therein or herein provided,
whether at such stated maturity date, by declaration of acceleration, or
otherwise.

 

“Maximum Advance Amount” shall mean (x) if the Advance DSCR is at least 1.20:1,
100% of the related Approved Leasing Expenses for which a request for a Future
Advance or a release of Future Advance Reserve Funds has been made, (y) if the
Advance DSCR is greater than 1.05:1 but less than 1.20:1, 75% of the related
Approved Leasing Expenses for which a request for a Future Advance or a release
of Future Advance Reserve Funds has been made, and (z) if the Advance DSCR is
1.05:1 or less, no Future Advances, or releases of Future Advance Reserve Funds,
will be made.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Minor Lease” shall mean any Lease that is not a Major Lease.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Revenue
for such period.

 

“Net Cash Flow Schedule” shall have the meaning set forth in Section
5.1.11(b)(iv).

 

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Revenue for such
period.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b).

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section
6.4(b)(vi).

 

“Nomura” shall mean Nomura Credit & Capital, Inc. and its successors in
interest.

 

14



--------------------------------------------------------------------------------

“Nonconsolidation Opinion” shall mean that certain substantive non consolidation
opinion letter, dated the date hereof, delivered by Cox, Castle & Nicholson LLP
in connection with the Loan.

 

“Note” shall mean, collectively, the A Note and the B Note.

 

“O&M Agreement” shall mean, with respect to each Individual Property, that
certain Operations and Maintenance Agreement, dated as of the date hereof,
between Borrower and Lender given in connection with the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list or any other United States of
America or foreign government or regulatory list issued after September 11,
2001.

 

“Offering Document Date” shall have the meaning set forth in Section
5.1.11(f)(iv).

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of SPE Party.

 

“Operating Expenses” shall mean, for any period, the total of all expenditures,
computed in accordance with GAAP, of whatever kind during such period relating
to the operation, maintenance and management of the Properties that are incurred
on a regular monthly or other periodic basis, including without limitation,
utilities, ordinary repairs and maintenance, insurance, license fees, property
taxes and assessments, advertising expenses, management fees, payroll and
related taxes, computer processing charges, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation, Debt Service, Capital Expenditures, and contributions to the Tax
and Insurance Reserve Fund, the TI/LC Reserve Fund and any other reserves
required under the Loan Documents.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against such Individual Property or any part thereof.

 

“Other Revenues Lockbox Account” shall have the meaning set forth in Section
2.7.1(a).

 

“Parking Lockbox Account” shall have the meaning set forth in Section 2.7.1(a).

 

“Parking Management Agreement” shall mean any license or similar agreement
between Borrower and the operator of any parking operations at any Individual
Property.

 

15



--------------------------------------------------------------------------------

“Payment Date” shall mean the ninth (9th) day of each calendar month during the
Term or, if such day is not a Business Day, the immediately preceding Business
Day.

 

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively (a) the Liens and security interests created by the Loan Documents,
(b) all Liens, encumbrances and other matters disclosed in the Title Insurance
Policy, (c) Liens, if any, for Taxes imposed by any Governmental Authority not
yet due or delinquent, and (d) such other title and survey exceptions as Lender
has approved or may approve in writing in Lender’s sole discretion.

 

“Permitted Fund Manager” means any Person that on the date of determination is a
nationally-recognized manager of investment funds investing in debt or equity
interests relating to commercial real estate provided such entity is, (a)
investing through a fund with committed capital of at least $250,000,000 and (b)
not subject to a Bankruptcy Action.

 

“Permitted Indebtedness” shall have the meaning set forth in subclause (t) of
the definition of “Special Purpose Entity” below.

 

“Permitted Mezzanine Financing” shall have the meaning set forth on Schedule VI
attached hereto.

 

“Permitted Transfer” shall have the meaning set forth in Section 5.2.11(c).

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

 

“Physical Conditions Report” shall mean, with respect to each Individual
Property, a report prepared by a company satisfactory to Lender regarding the
physical condition of such Individual Property, satisfactory in form and
substance to Lender in its sole but reasonable discretion.

 

“Policies” shall have the meaning set forth in Section 6.1(b).

 

“Prepayment Premium” shall mean an amount equal to (x) one-half of one percent
(.5%) of the principal balance of the Loan being prepaid if the prepayment
occurs on or after the Lockout Release Date through, and including, the
eighteenth (18th) Payment Date, and (y) following the eighteenth (18th) Payment
Date, no Prepayment Premium shall be due; provided that in connection with a
Release of the Intercontinental Property pursuant to Section 2.6.1, “Prepayment
Premium” shall mean one percent (1%) through the third (3rd) Payment Date,
three-quarters of one percent (.75%) following the third (3rd) Payment Date
through the sixth (6th) Payment Date, and one-half of one percent (.5%)
following the sixth (6th) Payment Date through the Lockout Release Date.

 

“Prime Rate” shall mean the annual rate of interest publicly announced by
Citibank, N.A. in New York, New York, as its base rate, as such rate shall
change from time to time. If Citibank, N.A. ceases to announce a base rate,
Prime Rate shall mean the rate of interest

 

16



--------------------------------------------------------------------------------

published in The Wall Street Journal from time to time as the “Prime Rate.” If
more than one “Prime Rate” is published in The Wall Street Journal for a day,
the average of such “Prime Rates” shall be used, and such average shall be
rounded up to the nearest one-eighth of one percent (0.125%). If The Wall Street
Journal ceases to publish the “Prime Rate,” Lender shall select an equivalent
publication that publishes such “Prime Rate,” and if such “Prime Rates” are no
longer generally published or are limited, regulated or administered by a
governmental authority, then Lender shall select a comparable interest rate
index.

 

“Prime Rate Loan” shall mean the A Portion and/or the B Portion at such time as
interest thereon accrues at a rate of interest based upon the lesser of (a) the
Prime Rate plus the Prime Rate Spread, or (b) the Maximum Legal Rate.

 

“Prime Rate Spread” shall mean for the A Note and the B Note, as applicable, the
difference (expressed as the number of basis points) between (a) LIBOR plus the
applicable Spread on the date LIBOR was last applicable to the Loan and (b) the
Prime Rate on the date that LIBOR would have last been applicable to the Loan;
provided, however, in no event shall such difference be a negative number.

 

“Prohibited Person” shall mean a person or persons holding interests in
Borrower, SPE Party, or Guarantor (the “Subject Interests”) in breach of any
restriction imposed by such company’s organizational documents and, any other
person to whom a Transfer to, or holding by, such person of the Subject
Interests would: (a) result in Borrower, SPE Party or Guarantor being in breach
of any law or requirement of any country or governmental authority in any
jurisdiction, whether on its own or in conjunction with any other relevant
circumstances; (b) cause Borrower, SPE Party or Guarantor to be required to be
registered under any statute, law or regulation, whether as an investment
company, collective investment program or trust scheme, or to become subject to
any other or more burdensome governmental regulation not previously applicable
to any of them; or (c) cause Borrower, SPE Party or Guarantor to be required to
apply for registration or comply with any registration requirements in respect
of the Subject Interests or other ownership interests in such Borrower, SPE
Party or Guarantor, whether in the United States of America or in any other
jurisdiction. A “Prohibited Person” shall also be any (1) person or entity who
is on the OFAC List; a “designated national,” “specially designated national,”
“specially designated terrorist,” “specially designated global terrorist,”
“foreign terrorist organization,” or “blocked person” within the definitions set
forth in the Foreign Assets Control Regulations of the United States Treasury
Department, 31 C.F.R., Subtitle B, Chapter V, as amended, (2) person acting on
behalf of, or an entity owned or controlled by, any government against whom the
United States maintains economic sanctions or embargoes under the Regulations of
the United States Treasury Department, 31 C.F.R., Subtitle B, Chapter V, as
amended, including, but not limited to, the “Government of Sudan,” the
“Government of Iran,” and the “Government of Libya,” and the “Government of
Cuba,” and any person or organization determined by the Director of the Office
of Foreign Assets Control to be included within 31 C.F.R. Section 575.306
(definition of “Government of Iraq”), any person on the U.S. Department of
Defense 55-person Watch List and any person identified by the United Nations 661
Committee pursuant to paragraphs 19 and 23 of the United Nations Security
Council Resolution 1483, adopted May 22, 2003, (3) person or entity who is
listed in the Annex to or is otherwise within the scope of Executive Order 13224
- Blocking Property and Prohibiting Transactions with Person who Commit,
Threaten to Commit, or Support Terrorism, effective September 24,

 

17



--------------------------------------------------------------------------------

2001, or (4) person or entity subject to additional restrictions imposed by the
following statutes or Regulations and Executive Orders issued thereunder: the
Trading with the Enemy Act, 50 U.S.C. app. § § 1 et seq., the Iraq Sanctions
Act, Pub. L. 101-513, Title V, § § 586 to 586J, 104 Stat. 2047, the National
Emergencies Act, 50 U.S.C. § § 1601 et seq., the Anti-Terrorism and Effective
Death Penalty Act of 1996, Pub. L. 104-132, 110 Stat. 1214-1319, the
International Emergency Economic Powers Act, 50 U.S.C. § § 1701 et seq., the
United Nations Participation Act, 22 U.S.C. § 287c, the International Security
and Development Cooperation Act, 22 U.S.C. § 2349aa-9, the Nuclear Proliferation
Prevention Act of 1994, Pub. L. 103-236, 108 Stat. 507, the Foreign Narcotics
Kingpin Designation Act, 21 U.S.C. § § 1901 et seq., the Iran and Libya
Sanctions Act of 1996, Pub. L. 104-172, 110 Stat. 1541, the Cuban Democracy Act,
22 U.S.C. § § 6001 et seq., the Cuban Liberty and Democratic Solidarity Act, 22
U.S.C. § § 6201-91, the Foreign Operations, Export Financing and Related
Programs Appropriations Act, 1997, Pub. L. 104-208, 110 Stat. 3009-172, the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56, 115 Stat. 272, or
any other law of similar import as to any non-U.S. country, as each such Act or
law has been or may be amended, adjusted, modified, or reviewed from time to
time.

 

“Property” shall mean, collectively, the Brookhollow Property and the
Intercontinental Property, and each parcel of real property, the Improvements
thereon and all personal property owned by Borrower and encumbered by the
Security Instrument, together with all rights pertaining to such property and
Improvements, as more particularly described in the granting clause of the
Security Instrument and referred to therein as the “Property”; provided that
following a release of the Intercontinental Property pursuant to Section 2.6.1,
“Property” shall refer only to the Brookhollow Property.

 

“Proposed Major Lease” shall have the meaning set forth in Section 5.1.20(a).

 

“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to the Properties, Borrower, SPE Party, Guarantor and/or Manager.

 

“Qualified Carrier” shall have the meaning set forth in Section 6.1(h).

 

“Qualified Institutional Lender” means (a) Lender, or (b) one or more of the
following:

 

(i) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan that satisfies the Eligibility Requirements;

 

(ii) an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, that, in any case,
satisfies the Eligibility Requirements;

 

18



--------------------------------------------------------------------------------

(iii) an institution substantially similar to any of the foregoing entities
described in clauses (b)(i), (b)(ii) or (b)(vi) that satisfies the Eligibility
Requirements;

 

(iv) any entity Controlling or Controlled by or under common Control with any of
the entities described in clause (a) or clauses (b)(i), (b)(ii), (b)(iii) above
or (b)(vi) below;

 

(v) a Qualified Trustee in connection with (A) a securitization of, (B) the
creation of collateralized debt obligations (“CDO”) secured by, or (C) a
financing through an “owner trust” of the Loan (any of the foregoing, a
“Securitization Vehicle”), provided that (1) the special servicer or manager of
such securitization, CDO or trust has the Required Special Servicer Rating (2)
the “controlling class” of such Securitization Vehicle is held by the Lender or
a Qualified Institutional Lender and (3) the operative documents of the related
Securitization Vehicle, must require that (x) the “controlling class” or “equity
interest” in such Securitization Vehicle is owned by the Lender, a Qualified
Institutional Lender or a Permitted Investment Fund and (y) if any of the
relevant trustee, special servicer, manager or controlling class fails to meet
the requirements of such clause, such entity must be replaced by a qualifying
entity within 30 days;

 

(vi) an investment fund, limited liability company, limited partnership or
general partnership (a “Permitted Investment Fund”) where a Permitted Fund
Manager or an entity that is otherwise a Qualified Institutional Lender under
clauses (a), (b)(i), (b)(ii), (b)(iii), (b)(iv) or (b)(v) of this definition
acts as the general partner, managing member or fund manager and at least 50% of
the equity interests in such Permitted Investment Fund are owned, directly or
indirectly, by one or more of the following: a Qualified Institutional Lender,
an institutional “accredited investor” within the meaning of Regulation D
promulgated under the Securities Act of 1933, as amended, and/or a “qualified
institutional buyer” or both within the meaning of Rule 144A promulgated under
the Securities Exchange Act of 1934, as amended, provided such institutional
“accredited investors” or “qualified institutional buyers” that are used to
satisfy the 50% test set forth above in this clause (b)(vi) satisfy the
financial tests in clause (i) of the definition of Eligibility Requirements; or

 

(vii) any other lender or Person (including an opportunity fund) that has been
approved as a Qualified Institutional Lender hereunder by the Rating Agencies
and is not a Prohibited Person.

 

“Qualified Manager” shall mean either (a) Manager or (b) in the reasonable
judgment of Lender, a reputable and experienced management organization (which
may be an Affiliate of Borrower) possessing experience in managing properties
similar in size, scope, use and value as the Properties, provided, that Borrower
shall have obtained prior written confirmation from the applicable Rating
Agencies that management of the Properties by such Person will not cause a
downgrade, withdrawal or qualification of the then current ratings of the
Securities or any class thereof.

 

“Qualified Trustee” means (a) a corporation, national bank, national banking
association or a trust company, organized and doing business under the laws of
any state or the

 

19



--------------------------------------------------------------------------------

United States of America, authorized under such laws to exercise corporate trust
powers and to accept the trust conferred, having a combined capital and surplus
of at least $100,000,000 and subject to supervision or examination by federal or
state authority, (b) an institution insured by the Federal Deposit Insurance
Corporation or (c) an institution whose long-term senior unsecured debt is rated
either of the then in effect top two rating categories of each of the Rating
Agencies (provided, however, if a Securitization has occurred, the rating
requirement of any Rating Agency not rating the Securities shall be
disregarded).

 

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which has been designated by
Lender.

 

“Release Amount” shall mean $12,100,000 with respect to the Intercontinental
Property.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the A Note.

 

“Rent Reserve Account” has the meaning set forth in Section 7.3.

 

“Rent Reserve Deposits” has the meaning set forth in Section 7.3.

 

“Rent Roll” shall have the meaning set forth in Section 4.1.26. The current Rent
Roll as of the date hereof is attached hereto Schedule II.

 

“Rents” shall mean, with respect to each Individual Property, all rents, rent
equivalents, moneys payable as damages (including payments by reason of the
rejection of a Lease in a Bankruptcy Action) or in lieu of rent or rent
equivalents, royalties (including all oil and gas or other mineral royalties and
bonuses), income, fees, receivables, receipts, revenues, deposits (including
security, utility and other deposits), accounts, cash, issues, profits, charges
for services rendered, and other payment and consideration of whatever form or
nature received by or paid to or for the account of or benefit of Borrower,
Manager or any of their agents or employees from any and all sources arising
from or attributable to the Individual Property or the Improvements, including
all receivables, customer obligations, installment payment obligations and other
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of the Individual Property or rendering of services by Borrower,
Manager or any of their agents or employees and proceeds, if any, from business
interruption or other loss of income insurance.

 

“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Acceptable Counterparty with terms identical to the applicable Interest
Rate Cap Agreement except that the same shall be effective in connection with
replacement of the Interest Rate Cap Agreement following a downgrade, withdrawal
or qualification of the long-term unsecured debt rating of the Counterparty;
provided that to the extent any such interest rate cap agreement does not meet
the foregoing requirements, a “Replacement Interest Rate Cap Agreement” shall be
such interest rate cap agreement approved in writing by each of the Rating
Agencies with respect thereto.

 

20



--------------------------------------------------------------------------------

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower obtain confirmation from the
applicable Rating Agencies that such management agreement will not cause a
downgrade, withdrawal or qualification of the then current rating of the
Securities or any class thereof; and (b) an assignment of management agreement
and subordination of management fees substantially in the form then used by
Lender (or of such other form and substance reasonably acceptable to Lender),
executed and delivered to Lender by Borrower and such Qualified Manager at
Borrower’s expense.

 

“Required Repairs” shall have the meaning set forth in Section 7.1.1.

 

“Required Repairs Account” shall have the meaning set forth in Section 7.1.1.

 

“Required Repairs Fund” shall have the meaning set forth in Section 7.1.1.

 

“Required Special Servicer Rating” means (i) a rating of “CSS1” in the case of
Fitch, (ii) on the S&P list of approved special servicers in the case of S&P and
(iii) in the case of Moody’s, such special servicer is acting as special
servicer in a commercial mortgage loan securitization that was rated by Moody’s
within the twelve (12) month period prior to the date of determination, and
Moody’s has not downgraded or withdrawn the then-current rating on any class of
commercial mortgage securities or placed any class of commercial mortgage
securities on watch citing the continuation of such special servicer as special
servicer of such commercial mortgage securities as the reason therefor. If a
Securitization has occurred, the requirement of any Rating Agency not rating the
Securities shall be disregarded.

 

“Reserve Funds” shall mean, collectively, the Tax and Insurance Reserve Fund,
the Rent Reserve Fund, the TI/LC Reserve Fund, the Future Advance TI/LC Reserve,
the Required Repairs Fund, and any other escrow or reserve fund established
pursuant to the Loan Documents.

 

“Restoration” shall mean the repair and restoration of an Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

 

“Securities” shall have the meaning set forth in Section 9.1.

 

“Securities Act” shall have the meaning set forth in Section 9.2(a).

 

“Securitization” shall have the meaning set forth in Section 9.1.

 

21



--------------------------------------------------------------------------------

“Security Instrument” shall mean that certain first priority Deed of Trust and
Security Agreement, dated as of the date hereof, executed and delivered by
Borrower as security for the Loan and encumbering the Properties, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“Servicer” shall have the meaning set forth in Section 9.3.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.3.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c).

 

“SPE Party” shall mean the Special Purpose Entity limited liability company
which is the general partner of Borrower.

 

“Special Purpose Entity” shall mean a limited partnership or limited liability
company which at all times prior to, on and after the date hereof:

 

(a) has been organized solely for the purpose of (i) acquiring, developing,
owning, holding, financing, selling, leasing, transferring, exchanging, managing
and operating the Properties, and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing; or (ii) with respect to
the SPE Party, acting as a general partner of the limited partnership that owns
the Properties or the managing member of the limited liability company that owns
the Properties;

 

(b) has not engaged, is not engaged and will not engage in any business
unrelated to (i) the acquisition, development, ownership, management or
operation of the Properties, (ii) acting as general partner of the limited
partnership that owns the Properties or (iii) acting as a member of the limited
liability company that owns the Properties, as applicable;

 

(c) has not owned, does not own and will not own (i) any assets other than those
related to the Properties or its partnership interest in the limited partnership
or (ii) with respect to the SPE Party, the general partner’s interest in the
limited partnership that owns the Properties or the managing member interest in
the limited liability company that owns the Properties, as applicable;

 

(d) has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger, sale
of all or substantially all of its assets, transfer of partnership or membership
interests (if such entity is a general partner in a limited partnership or a
member in a limited liability company) or amendment of its limited partnership
agreement, articles of incorporation, articles of organization, certificate of
formation or operating agreement (as applicable) with respect to the matters set
forth in this definition;

 

(e) if such entity is a limited partnership, has, as its only general partners,
Special Purpose Entities that are corporations, limited partnerships or limited
liability companies;

 

(f) intentionally omitted;

 

22



--------------------------------------------------------------------------------

(g) intentionally omitted;

 

(h) if such entity is a limited liability company with only one member, is a
limited liability company organized in the State of Delaware that has (i) at
least two Independent Directors and has not caused or allowed and will not cause
or allow such entity to take any action requiring the unanimous affirmative vote
of one hundred percent (100%) of the managers unless two Independent Directors
shall have participated in such vote and (ii) at least one springing member that
will become the member of such entity upon the dissolution of the existing
member;

 

(i) if such entity is (i) a limited liability company, has an operating
agreement, (ii) a limited partnership, has a limited partnership agreement, or
(iii) a corporation, has a certificate of incorporation or articles that, in
each case, provide that such entity will not: (A) dissolve, merge, liquidate,
consolidate; (B) sell all or substantially all of its assets or the assets of
Borrower (as applicable); (C) engage in any other business activity, or amend
its organizational documents with respect to the matters set forth in this
definition without the consent of Lender; or (D) without the affirmative vote of
the two (2) Independent Directors of the entity (that is such entity or the
general partner or managing or co managing member of such entity), file a
bankruptcy or insolvency petition or otherwise institute insolvency proceedings
with respect to itself or to any other entity in which it has a direct or
indirect legal or beneficial ownership interest;

 

(j) is and intends to remain solvent and pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets as the same shall become due, and is maintaining and will maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations
to the extent of available cash flow from the Property;

 

(k) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

 

(l) has maintained and will maintain its accounts, books and records separate
from any other Person and will file its own tax returns, except to the extent
that it is required to file consolidated tax returns by law;

 

(m) has maintained and will maintain its own records, books, resolutions and
agreements;

 

(n) other than as provided in the Cash Management Agreement, (i) has not
commingled and will not commingle its funds or assets with those of any other
Person and (ii) has not participated and will not participate in any cash
management system with any other Person;

 

(o) has held and will hold its assets in its own name;

 

(p) has conducted and will conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower,
except for services rendered under a business management services agreement with
an Affiliate that

 

23



--------------------------------------------------------------------------------

complies with the terms contained in subsection (dd) below, so long as the
manager, or equivalent thereof, under such business management services
agreement holds itself out as an agent of Borrower;

 

(q) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted and will not permit its assets to be listed as assets on the financial
statement of any other entity except as required by GAAP; provided, however,
that any such consolidated financial statement shall contain a note indicating
that its separate assets and liabilities are neither available to pay the debts
of the consolidated entity nor constitute obligations of the consolidated
entity;

 

(r) has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and will maintain a sufficient number of employees in light of its
contemplated business operations;

 

(s) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

 

(t) has and will have no Indebtedness other than (i) the Loan, (ii) liabilities
incurred in the ordinary course of business relating to the ownership and
operation of the Properties and the routine administration of Borrower, in
amounts not to exceed one and one-half percent (1 1/2%) of the principal balance
of the Loan which liabilities are not more than sixty (60) days past the date
incurred, are not evidenced by a note and are paid when due, and which amounts
are normal and reasonable under the circumstances, and (iii) such other
liabilities that are permitted pursuant to this Agreement (collectively,
“Permitted Indebtedness”);

 

(u) has not and will not assume or guarantee or become obligated for the debts
of any other Person or hold out its credit as being available to satisfy the
obligations of any other Person except as permitted pursuant to this Agreement;

 

(v) has not and will not acquire obligations or securities of its partners,
members or shareholders or any other Affiliate;

 

(w) has allocated and will allocate fairly and reasonably any overhead expenses
that are shared with any Affiliate, including, but not limited to, paying for
shared office space and services performed by any employee of an Affiliate;

 

(x) maintains and uses and will maintain and use separate stationery, invoices
and checks bearing its name. The stationery, invoices, and checks utilized by
the Special Purpose Entity or utilized to collect its funds or pay its expenses
shall bear its own name and shall not bear the name of any other entity unless
such entity is clearly designated as being the Special Purpose Entity’s agent;

 

(y) has not pledged and will not pledge its assets for the benefit of any other
Person;

 

24



--------------------------------------------------------------------------------

(z) has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered under a business management services agreement with an Affiliate that
complies with the terms contained in Subsection (dd) below, so long as the
manager, or equivalent thereof, under such business management services
agreement holds itself out as an agent of Borrower;

 

(aa) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

 

(bb) has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

 

(cc) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

 

(dd) has not entered into or been a party to, and will not enter into or be a
party to, any transaction (including the Master Lease) with its partners,
members, shareholders or Affiliates except (A) in the ordinary course of its
business and on terms which are intrinsically fair, commercially reasonable and
are no less favorable to it than would be obtained in a comparable arm’s length
transaction with an unrelated third party and (B) in connection with this
Agreement;

 

(ee) has not and will not have any obligation to, and will not, indemnify its
partners, officers, directors or members, as the case may be, unless such an
obligation is fully subordinated to the Debt and will not constitute a claim
against it in the event that cash flow in excess of the amount required to pay
the Debt is insufficient to pay such obligation;

 

(ff) if such entity is a corporation, it shall consider the interests of its
creditors in connection with all corporate actions;

 

(gg) does not and will not have any of its obligations guaranteed by any
Affiliate except guaranties delivered to Lender in accordance with the terms of
the Loan Documents; and

 

(hh) has complied and will comply with all of the terms and provisions contained
in its organizational documents. The statement of facts contained in its
organizational documents are true and correct and will remain true and correct.

 

“Spread” shall mean the following rates per annum with respect to the
corresponding Notes as set forth below:

 

A Note – two and one-quarter percent (2.25%); and

 

25



--------------------------------------------------------------------------------

B Note – three and one-quarter percent (3.25%).

 

“Standard Statements” shall have the meaning set forth in Section 5.1.11(f)(i).

 

“State” shall mean the State or Commonwealth in which the Properties or any part
thereof is located.

 

“Strike Price” shall mean (a) for the Interest Rate Cap Agreement for the A
Portion, five and one-half percent (5.5%), and (b) for the Interest Rate Cap
Agreement for the B Portion, six and one-quarter percent (6.25%).

 

“Stub Interest” shall mean (x) with respect to the A Note, the amount of
interest accruing on the outstanding principal balance at the rate of 5.79% per
annum for the period from the Closing Date through and including the next
succeeding eighth (8th) day of a calendar month, whether such eighth (8th) day
shall occur in the calendar month in which the Closing Date occurs or in the
month immediately succeeding the month in which the Closing Date occurs, and (y)
with respect to any Future Advance made under the B Note, the amount of interest
accruing on the outstanding balance advanced from the date of such advance
through and including the last day of the current Interest Period, at a rate
equal to the lesser of (a) LIBOR plus the LIBOR Spread (assuming for such
purpose that a LIBOR Loan had then been in effect), or (b) the Maximum Legal
Rate.

 

“Successor Borrower” shall have the meaning set forth in Section 2.5.3.

 

“Survey” shall mean a survey of the Individual Property in question prepared
pursuant to the requirements contained in Section 4.1.27.

 

“Tax and Insurance Reserve Fund” shall have the meaning set forth in Section
7.2.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof, together with all interest and
penalties thereon.

 

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of any Individual Property.

 

“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt and full performance of each and every obligation
to be performed by Borrower pursuant to the Loan Documents.

 

“Terrorism Insurance Cap” shall have the meaning set forth in Section 6.1(h).

 

“TI/LC Reserve Account” shall have the meaning set forth in Section 7.4.1.

 

26



--------------------------------------------------------------------------------

“TI/LC Reserve Fund” shall have the meaning set forth in Section 7.4.1.

 

“Title Insurance Policy” shall mean, an ALTA mortgagee title insurance policy in
a form acceptable to Lender (or, if the Properties are in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and acceptable to Lender) issued with respect to the Properties and
insuring the lien of the Security Instrument encumbering the Properties.

 

“TPG/CALSTRS” means TPG/CALSTRS, LLC, a Delaware limited liability company.

 

“Transfer” shall have the meaning set forth in 5.2.11(b).

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located, or if a specific
jurisdiction is referenced, the Uniform Commercial Code as in effect in such
jurisdiction.

 

“Underwritten Net Cash Flow” shall mean Gross Revenues for the last full
calendar month immediately preceding the testing date on an annualized basis
with the following adjustments: (i) deducting Rents, if any, and pass-through
reimbursements, if any, from (a) any Tenant that is the subject of a Future
Advance request pursuant to a Future Advance Lease and (b) any Tenant that has
permanently vacated the applicable Individual Property and ceased paying rent,
“gone dark” during such Tenant’s lease term (unless (a) such Tenant is a Tenant
with a credit rating of at least “BBB-” by S&P and “Baa3” by Moody’s or its
equivalent, or (b) unless such Tenant has sublet the applicable leased space for
(x) at least five (5) years, or (y) the remaining term of the Lease, whichever
is shorter), given notice to vacate, is more than thirty (30) days delinquent on
Rent, or for which less than six (6) months remain on the term of the Lease
(unless actually extended or renewed), (ii) adding actual Rent due over the
following twelve (12) month period from any Tenant that is the subject of a
Future Advance request pursuant to a Future Advance Lease, (iii) adding Master
Lease Rent, (iv) adding the annualized monthly amount scheduled to be released
from the Rent Reserve Account for the last full calendar month immediately
preceding the testing date, and (v) deducting trailing twelve (12) months
Operating Expenses.

 

“Unused Facility Fee” shall mean an amount equal to seven and one-half basis
points (.075%).

 

“U.S. Obligations” shall mean obligations that are “government securities”
within the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, to the extent such obligations are not subject to prepayment, call or
early redemption.

 

SECTION 1.2. Principles of Construction. Unless otherwise specified, (i) all
references to sections, exhibits and schedules are to those in this Agreement,
(ii) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision, (iii)
all definitions are equally applicable to the singular and plural forms of the
terms defined, (iv) the word “including” means “including but not limited to,”
and (v) accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

 

27



--------------------------------------------------------------------------------

ARTICLE II

 

GENERAL TERMS

 

SECTION 2.1. Loan Commitment; Disbursement to Borrower.

 

2.1.1. Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date. The Loan shall be
evidenced by the A Note and the B Note. Borrower and Lender hereby acknowledge
and agree that the rights of the holder of the B Note to payments under the B
Note shall be subordinate to the rights of the holder of the A Note to payments
under the A Note. Upon the occurrence of an Event of Default, in the event of
any payment or prepayment of the principal balance of the Loan or application of
funds of any kind or in any manner to the principal balance of the Loan, such
principal payments shall be applied in the following order of priority: (i)
first, to the accrued and unpaid interest on the A Note at the Applicable
Interest Rate; (ii) second, to principal then due and owing under the A Note
until the A Note shall have been paid in full; (iii) third, to the accrued and
unpaid interest on the B Note at the Applicable Interest Rate and (iv) fourth,
to principal then due and owing under the B Note until the B Note shall have
been paid in full.

 

2.1.2. Initial Advance and Future Advances. On the Closing Date, Lender shall
fully advance the A Note in the amount of $53,000,000 (the “Initial Advance”).
Lender shall make advances under the B Note to Borrower (each such advance, a
“Future Advance”) in an amount not to exceed (a) $10,900,000, for Approved
Capital Expenditure solely with respect to the Brookhollow Property, and (b)
$600,000 for Approved Capital Expenditures solely with respect to the
Intercontinental Property (the “Future CapEx Advance Commitment”), and an amount
not to exceed (a) $16,300,000 for Approved Leasing Expenses solely with respect
to the Brookhollow Property, and (b) $5,000,000 for Approved Leasing Expenses
solely with respect to the Intercontinental Property (the “Future Leasing
Advance Commitment” and together with the Future CapEx Advance Commitment,
collectively the “Future Advance Commitment”) as set forth below. Any amount
borrowed and repaid hereunder in respect of the Loan may not be reborrowed.

 

2.1.3. The Note, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instrument, the Assignment of
Leases and the other Loan Documents.

 

2.1.4. Use of Proceeds. Borrower shall use the proceeds of the Initial Advance
to (a) acquire the Properties and/or repay and discharge any existing loans
relating to the Properties, (b) pay all past due Basic Carrying Costs, if any,
with respect to the Properties, (c) make deposits into the Reserve Funds on the
Closing Date in the amounts provided herein, (d) pay costs and expenses incurred
in connection with the acquisition of the Properties and the closing of the
Loan, as approved by Lender, (e) fund any working capital requirements of the
Properties and (f) retain the balance, if any. Borrower shall use the Future
Advances for Approved Leasing Expenses pursuant to Section 2.1.5 hereof and for
Approved Capital Expenditures pursuant to Section 2.1.6 hereof.

 

28



--------------------------------------------------------------------------------

2.1.5. Future Advances to Borrower for Approved Leasing Expenses. Lender’s
obligation to make Future Advances for Approved Leasing Expenses is subject to
satisfaction by Borrower each of the following conditions:

 

(i) No Default or Event of Default shall exist on the date such advance is
requested and on the Future Advance Date;

 

(ii) Except as provided in Section 2.1.6, Future Advances may only be used for
Approved Leasing Expenses relating to Future Advance Leases;

 

(iii) Each Future Advance shall not exceed the lesser of (A) the Maximum Advance
Amount and (B) the unfunded portion of the Future Leasing Advance Commitment for
the applicable Individual Property; provided that, if such Approved Leasing
Expenses do not qualify for a Future Advance pursuant to this Section
2.1.5(iii), such Approved Leasing Expenses may qualify for a Future Advance upon
satisfaction of the conditions set forth in this Section 2.1.5(iii) (in addition
to all other applicable provisions of this Section 2.1.5);

 

(iv) Borrower shall request such Future Advance in writing executed by an
authorized officer of the general partner of Borrower, accompanied by copies of
invoices for the amounts requested (and, if required by Lender, evidence of lien
waivers and releases from all parties furnishing materials and/or services in
connection with the requested payment) together with a calculation of the
Maximum Advance Amount (if such amounts are not to reimburse Borrower, such
items may be by joint check payable to Borrower and the applicable payee).
Lender may require an inspection of the Property at Borrower’s expense prior to
making a Future Advance in order to verify completion of improvements for which
reimbursement is sought;

 

(v) Only one (1) request for a Future Advance may be made per calendar quarter,
and no request for a Future Advance shall be for an amount less than $250,000;

 

(vi) The representations and warranties made by Borrower in the Loan Documents
or otherwise made by or on behalf of Borrower in connection therewith shall have
been true and correct in all material respects on the date when made and shall
remain true and correct in all material respects on the Future Advance Date;

 

(vii) Borrower shall have provided Lender with all materials and information and
such access to inspect the Property as Lender may reasonably request;

 

(viii) Borrower shall pay all of Lender’s reasonable costs and expenses
(including without limitation reasonable attorneys’ fees, inspection costs,
search fees, and other reasonable and customary expenses) in connection with any
such Future Advance;

 

(ix) Borrower shall provide an endorsement to the Title Insurance Policy dating
it down to the Future Advance Date without any exceptions for recorded

 

29



--------------------------------------------------------------------------------

mechanics liens (and otherwise reasonably satisfactory to Lender) and evidence
that such Title Insurance Policy covers the total amount of the Loan, including,
without limitation, the amount of the Future Advance;

 

(x) Lender shall have received a non-refundable origination fee equal to
one-half of one percent (½%) of the amount of each Future Advance; and

 

(xi) Lender shall have received an Interest Rate Cap Agreement with (or the
notional amount of the applicable Interest Rate Cap Agreement shall be increased
by) a notional amount equal to the amount of such Future Advance such that at
all times an Interest Rate Cap Agreement on the B Note shall be in place with a
notional amount equal to at least the then outstanding principal balance of the
B Note.

 

2.1.6. Future Advance for Capital Expenditures. Provided the Advance DSCR is at
least 1.20:1, upon satisfaction of the conditions set forth in Section 2.1.5 (i)
and (iv) through (x), Lender shall make Future Advances to Borrower to reimburse
Borrower for the costs of completed Approved Capital Expenditures at the
applicable Individual Property, in an aggregate amount not to exceed the
unfunded portion of the Future CapEx Advance Commitment for the applicable
Individual Property; provided that, if such Approved Capital Expenditures do not
qualify for a Future Advance pursuant to this Section 2.1.6, such Approved
Capital Expenditures may qualify for a Future Advance upon satisfaction of the
conditions set forth in this Section 2.1.6.

 

2.1.7. Payment of Interest on Future Advances. If the date upon which a Future
Advance is disbursed (a “Future Advance Date”) is not a Payment Date, (a)
Borrower shall pay to Lender on such Future Advance Date an amount equal to
interest only on the Future Advance from the Future Advance Date up to and
excluding the next Payment Date, in an amount equal to the Stub Interest and (b)
on each Payment Date thereafter, Borrower shall make interest payments to Lender
with respect to such Future Advance in accordance with Section 2.2 hereof.

 

2.1.8. Obligation to Make Future Advances; Termination of Future Advance
Obligations. (a) Borrower acknowledges that the obligation to make Future
Advances under this Agreement is solely the obligation of the holder of the B
Note at the time that the Future Advance is to be made and that no current or
future holder of the A Note shall have any obligation to make any Future Advance
hereunder, and that, notwithstanding anything to the contrary contained herein
or as otherwise permitted by law, Borrower shall not have any claims against the
holder of the A Note or any right of offset against any payments due under the A
Note, this Agreement or any of the other Loan Documents based upon any failure
by the holder of the B Note in complying with its obligations to make Future
Advances pursuant to this Agreement. Borrower further acknowledges that the
initial holder of the B Note may transfer and assign the B Note to a third party
(the “Future B Note Holder”) after the Closing Date, provided that, prior to
termination of the Future Funding Commitment, any such transfer must be to a
Qualified Institutional Lender, and agrees that, from and after such transfer,
the initial holder of the B Note shall have no further obligation to make any
Future Advances hereunder and that Borrower shall look solely to the Future B
Note Holder and its successors and assigns, as the holder of the B Note, to
disburse the Future Advances pursuant to this Agreement.

 

30



--------------------------------------------------------------------------------

(b) The Future Advance Commitment shall terminate on the earlier of (x) the
Future Advance Expiration Date or (y) the date (not earlier than the Initial
Maturity Date), that Borrower delivers written notice (which shall be
irrevocable in all circumstances) that it has elected to terminate the Future
Advance Commitment, at which time Borrower shall have no right to request, and
Lender shall have no obligation to make, any further Future Advances. The Future
Advance Commitment shall be automatically reduced by the then unfunded portion
of the Future Advance Commitment available for the Intercontinental Property
upon a release of the Intercontinental Property pursuant to Section 2.6.1.

 

SECTION 2.2. Interest Rate.

 

2.2.1. Interest Generally. Interest on the outstanding principal balance of the
Loan shall accrue from the Closing Date to but excluding the Maturity Date at
the Applicable Interest Rate. Borrower shall pay to Lender on the applicable
Payment Date accrued and unpaid interest at the Applicable Interest Rate on the
A Note and on the B Note for the applicable preceding Interest Period.

 

2.2.2. Intentionally Omitted.

 

2.2.3. Interest Rate. (a) The Applicable Interest Rate with respect to the Loan
shall be: (i) the lesser of (x) LIBOR plus the applicable Spread on the A Note
and the B Note with respect to the applicable Interest Period for a LIBOR Loan,
or (y) the Maximum Legal Rate or (ii) the lesser of (x) Prime Rate plus the
Prime Rate Spread for a Prime Rate Loan if the A Portion and/or the B Portion
(with respect to such A Portion or B Portion as has been converted) is converted
to a Prime Rate Loan pursuant to the provisions of Section 2.2.3 (c) or (f)
hereof, or (y) the Maximum Legal Rate.

 

(b) Subject to the terms and conditions of this Section 2.2.3, the Loan shall be
a LIBOR Loan and Borrower shall pay interest on the outstanding principal amount
of the Loan at the lesser of (x) LIBOR plus the Spread, or (y) the Maximum Legal
Rate, for the applicable Interest Period. Any change in the rate of interest
hereunder due to a change in the Applicable Interest Rate shall become effective
as of the opening of business on the first day on which such change in the
Applicable Interest Rate shall become effective. Each determination by Lender of
the Applicable Interest Rate shall be conclusive and binding for all purposes,
absent manifest error.

 

(c) In the event that Lender shall have determined (which determination shall be
made by Lender in its reasonable discretion and be conclusive and binding upon
Borrower absent manifest error) that by reason of circumstances affecting the
interbank eurodollar market, adequate and reasonable means do not exist for
ascertaining LIBOR, then Lender shall forthwith give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) day prior to
the last day of the related Interest Period. If such notice is given, the
related outstanding LIBOR Loan shall be converted, on the last day of the then
current Interest Period, to a Prime Rate Loan.

 

(d) If, pursuant to the terms of this Agreement, any portion of the Loan has
been converted to a Prime Rate Loan and Lender shall determine (which

 

31



--------------------------------------------------------------------------------

determination shall be made by Lender in its reasonable discretion and be
conclusive and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice by telephone of such determination, confirmed in
writing, to Borrower at least one (1) day prior to the last day of the related
Interest Period. If such notice is given, the related outstanding Prime Rate
Loan shall be converted to a LIBOR Loan on the last day of the then current
Interest Period.

 

(e) With respect to a LIBOR Loan, all payments made by Borrower hereunder shall
be made free and clear of, and without reduction for or on account of, income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions,
reserves or withholdings imposed, levied, collected, withheld or assessed by any
Governmental Authority, which are imposed, enacted or become effective after the
date hereof (such non-excluded taxes being referred to collectively as “Foreign
Taxes”), excluding income and franchise taxes of the United States of America or
any political subdivision or taxing authority thereof or therein (including
Puerto Rico). If any Foreign Taxes are required to be withheld from any amounts
payable to Lender hereunder, the amounts so payable to Lender shall be increased
to the extent necessary to yield to Lender (after payment of all Foreign Taxes)
interest or any such other amounts payable hereunder at the rate or in the
amounts specified hereunder. Whenever any Foreign Tax is payable pursuant to
applicable law by Borrower, as promptly as possible thereafter, Borrower shall
send to Lender an original official receipt, if available, or certified copy
thereof showing payment of such Foreign Tax. Borrower hereby indemnifies Lender
for any incremental taxes, interest or penalties that may become payable by
Lender which may result from any failure by Borrower to pay any such Foreign Tax
when due to the appropriate taxing authority or any failure by Borrower to remit
to Lender the required receipts or other required documentary evidence.

 

(f) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder (i) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith and (ii) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the next succeeding Payment Date
or within such earlier period as required by law. Borrower hereby agrees
promptly to pay Lender, upon demand, any additional amounts necessary to
compensate Lender for any costs incurred by Lender in making any conversion in
accordance with this Agreement, including, without limitation, any interest or
fees payable by Lender to lenders of funds obtained by it in order to make or
maintain the LIBOR Loan hereunder. Lender’s notice of such costs, as certified
to Borrower, shall be conclusive absent manifest error.

 

(g) In the event that, after the Closing Date, any change in any requirement of
law or in the interpretation or application thereof, or compliance by Lender
with any request or directive (whether or not having the force of law) hereafter
issued from any central bank or other Governmental Authority:

 

(i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

32



--------------------------------------------------------------------------------

(ii) shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material; or

 

(iii) shall hereafter impose on Lender any other condition and the result of any
of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

 

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender. If Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.2.3(g), Lender shall provide Borrower with not less than ninety
(90) days notice specifying in reasonable detail the event by reason of which it
has become so entitled and the additional amount required to fully compensate
Lender for such additional cost or reduced amount. A certificate as to any
additional costs or amounts payable pursuant to the foregoing sentence submitted
by Lender to Borrower shall be conclusive in the absence of manifest error. This
provision shall survive payment of the Loan and the satisfaction of all other
obligations of Borrower under this Agreement and the Loan Documents.

 

(h) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (i) any
default by Borrower in payment of the principal of or interest on a LIBOR Loan,
including, without limitation, any such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (ii) any prepayment (whether voluntary or mandatory) of
the LIBOR Loan on a day that (A) is not the Payment Date immediately following
the last day of an Interest Period with respect thereto or (B) is the Payment
Date immediately following the last day of an Interest Period with respect
thereto if Borrower did not give the prior notice of such prepayment required
pursuant to the terms of this Agreement, including, without limitation, such
loss or expense arising from interest or fees payable by Lender to lenders of
funds obtained by it in order to maintain the LIBOR Loan hereunder and (iii) the
conversion (for any reason whatsoever, whether voluntary or involuntary) of the
Applicable Interest Rate from the lesser of (x) LIBOR plus the Spread, or (y)
the Maximum Legal Rate, to the lesser of (x) Prime Rate plus the Prime Rate
Spread, or (y) the Maximum Legal Rate, with respect to any portion of the
outstanding principal amount of the Loan then bearing interest at the lesser of
(x) LIBOR plus the Spread, or (y) the Maximum Legal Rate, on a date other than
the Payment Date immediately following the last day of an Interest Period,
including, without limitation, such loss or expenses arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder (the amounts referred to in clauses (i), (ii) and (iii) are
herein referred to collectively as the “Breakage Costs”); provided, however,
Borrower shall not indemnify Lender from any loss or expense arising from
Lender’s willful misconduct or gross negligence. This provision shall survive
payment of the B Note in full and the satisfaction of all other obligations of
Borrower under this Agreement and the other Loan Documents.

 

33



--------------------------------------------------------------------------------

(i) Lender shall not be entitled to claim compensation pursuant to this Section
2.2.3 for any Foreign Taxes, increased cost or reduction in amounts received or
receivable hereunder, or any reduced rate of return, which was incurred or which
accrued more than ninety (90) days before the date Lender notified Borrower of
the change in law or other circumstance on which such claim of compensation is
based and delivered to Borrower a written statement setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.2.3, which statement shall be conclusive and binding upon all
parties hereto absent manifest error. Notwithstanding anything to the contrary
contained in this Section 2.2.3, it shall be a condition to Borrower’s
obligation to pay increased compensation under this Section 2.2.3 that such
increased compensation requirements are also being imposed on substantially all
other similar classes or categories of commercial loans held by Lender similarly
affected by the change in any requirement of law or the other guidelines and
requirements referred to in this Section 2.2.3.

 

2.2.4. Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the LIBOR
Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the applicable Note to a branch, office or Affiliate of Lender in
another jurisdiction, or a redesignation of its lending office with respect to
the applicable Note, in order to maintain the availability of the LIBOR Loan or
to avoid or reduce such increased or additional costs, provided that the
transfer or assignment or redesignation (a) would not result in any additional
costs, expenses or risk to Lender that are not reimbursed by Borrower and (b)
would not be disadvantageous in any other respect to Lender as determined by
Lender in its sole discretion.

 

2.2.5. Interest Calculation. Interest on the outstanding principal balance of
the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the period for which the calculation is being made by (b) a daily
rate based on a 360 day year by (c) the outstanding principal balance.

 

2.2.6. Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, all accrued and unpaid interest in
respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.

 

2.2.7. Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan or any other
amounts owning under any Loan Document at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the Maximum
Legal Rate. If, by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder or any other amounts owing under any Loan Document at a
rate

 

34



--------------------------------------------------------------------------------

in excess of the Maximum Legal Rate, the Applicable Interest Rate or the Default
Rate, as the case may be, shall be deemed to be immediately reduced to the
Maximum Legal Rate and all previous payments in excess of the amount calculated
at the Maximum Legal Rate shall be deemed to have been payments in reduction of
principal and not on account of the interest due hereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the sums
due under the Loan, shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate (or the amount calculated at
the Maximum Legal Rate) from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

2.2.8. Interest Rate Cap Agreement. (a) Prior to the Closing Date, with respect
to the A Note, and in connection with each Future Advance with respect to the B
Note, Borrower shall enter into one or more Interest Rate Cap Agreements for
each of the A Portion and the amount advanced from time to time on the B Portion
with a LIBOR strike price equal to the applicable Strike Price. The Interest
Rate Cap Agreement (i) shall be in a form and substance reasonably acceptable to
Lender, (ii) shall be with an Acceptable Counterparty, (iii) shall direct such
Acceptable Counterparty to deposit directly into the Cash Management Account any
amounts due Borrower under such Interest Rate Cap Agreement so long as any
portion of the A Portion or B Portion, as applicable, exists, provided that the
A Portion and the B Portion shall be deemed to exist if the Property is
transferred by judicial or non-judicial foreclosure or deed-in-lieu thereof,
(iv) shall be for a period equal to the term of the A Portion and the B Portion,
as applicable and (v) shall have an initial notional amount equal to the
principal amount of the A Note and the B Note. Borrower shall collaterally
assign to Lender, pursuant to the Collateral Assignment of Interest Rate Cap
Agreement, all of its right, title and interest to receive any and all payments
under the Interest Rate Cap Agreement, and shall deliver to Lender an executed
counterpart of such Interest Rate Cap Agreement (which shall, by its terms,
authorize the assignment to Lender and require that payments be deposited
directly into the Cash Management Account).

 

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately into the Cash Management Account or if the Cash
Management Account is not then required to be in effect, into such account as
specified by Lender. Borrower shall take all actions reasonably requested by
Lender to enforce Lender’s rights under the Interest Rate Cap Agreement in the
event of a default by the Counterparty and shall not waive, amend or otherwise
modify any of its rights thereunder.

 

(c) In the event of any downgrade, withdrawal or qualification of the rating of
the Counterparty by S&P or Moody’s, Borrower shall replace the Interest Rate Cap
Agreement with a Replacement Interest Rate Cap Agreement not later than thirty
(30) days following receipt of notice from Lender of such downgrade, withdrawal
or qualification.

 

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest

 

35



--------------------------------------------------------------------------------

Rate Cap Agreement and the cost incurred by Lender in purchasing such Interest
Rate Cap Agreement shall be paid by Borrower to Lender with interest thereon at
the Default Rate from the date such cost was incurred by Lender until such cost
is reimbursed by Borrower to Lender.

 

(e) In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender an opinion from counsel (which counsel may be in-house
counsel for the Counterparty) for the Counterparty (upon which Lender and its
successors and assigns may rely) which shall provide, in relevant part, that:

 

(i) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Cap Agreement;

 

(ii) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

 

(iii) all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Cap Agreement, and any other
agreement which the Counterparty has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been obtained and remain
in full force and effect, all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with any governmental
authority or regulatory body is required for such execution, delivery or
performance; and

 

(iv) the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

SECTION 2.3. Loan Payments.

 

2.3.1. Payments Before Maturity Date. Borrower shall make a payment to Lender
(a) on the date hereof of the Stub Interest and (b) on the First Payment Date
and on each Payment Date thereafter up to and including the Maturity Date, of
the monthly Debt Service amount, which payments shall be applied first to
accrued and unpaid interest and the balance to principal.

 

2.3.2. Intentionally Omitted.

 

36



--------------------------------------------------------------------------------

2.3.3. Payments Generally; No Setoffs. For purposes of making payments
hereunder, but not for purposes of calculating interest accrual periods, if the
day on which such payment is due is not a Business Day, then amounts due on such
date shall be due on the immediately preceding Business Day and with respect to
payments of principal due on the Maturity Date, interest shall be payable at the
Applicable Interest Rate or the Default Rate, as the case may be, through and
including the day immediately preceding such Maturity Date. All amounts due
pursuant to this Agreement and the other Loan Documents shall be payable without
setoff, counterclaim, defense or any other deduction whatsoever.

 

2.3.4. Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Security
Instrument and the other Loan Documents.

 

2.3.5. Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents, other than the payment of principal due on the
Maturity Date or upon acceleration, is not paid by Borrower by the date on which
it is due, Borrower shall pay to Lender upon demand an amount equal to the
lesser of five percent (5%) of such unpaid sum or the maximum amount permitted
by applicable law in order to defray the expense incurred by Lender in handling
and processing such delinquent payment and to compensate Lender for the loss of
the use of such delinquent payment. Any such amount shall be secured by the
Security Instrument and the other Loan Documents. Subject to, and in accordance
with, the terms of Section 2.7.3, if the Borrower has deposited, or caused to be
deposited, sufficient funds in the Cash Management Account to fund all Reserve
Funds and to make the required payments of principal (if any) and interest
required hereunder on the applicable Payment Date, then Borrower shall be deemed
to have fulfilled its obligation with respect to payment of interest, principal
and Reserve Funds on the respective Payment Date and no late payment shall then
be due.

 

2.3.6. Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 3:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

 

SECTION 2.4. Prepayments.

 

2.4.1. Voluntary Prepayments. (a) A Note. Except as otherwise provided herein,
Borrower shall not have the right to prepay the A Note in whole or in part. From
and after the twelfth (12th) Payment Date, Borrower may, at its option and upon
thirty (30) days prior written notice to Lender (or such shorter period of time
as may be permitted by Lender in its sole discretion), prepay the A Note in
whole, but not in part, on any date provided that such prepayment is accompanied
by the Prepayment Premium and the B Note is paid in full at such time; provided
further, however, that any prepayment received by Lender on a date other than a
Payment Date (including following acceleration) shall include interest which
would have accrued thereon to the next Payment Date. Following an Event of
Default, any prepayment shall be applied to payments of principal of the Loan
and other amounts due under the Loan Documents in such order and priority as
Lender may determine in its sole discretion.

 

37



--------------------------------------------------------------------------------

(b) B Note. Borrower may prepay the B Note at any time upon not less than thirty
(30) days prior written notice in whole, but not in part, on any date without
payment of any Prepayment Premium or other exit fee; provided, however, that any
prepayment received by Lender on a date other than a Payment Date (including
following acceleration) shall include interest which would have accrued thereon
to the next Payment Date.

 

2.4.2. Mandatory Prepayments. On each date on which Lender actually receives a
distribution of Net Proceeds, and if Lender does not make such Net Proceeds
available to Borrower for the Restoration of any Individual Property, Borrower
shall, at Lender’s option, prepay the outstanding principal balance of the A
Note and/or the B Note as designated by Lender in its sole discretion in an
amount equal to one hundred percent (100%) of such Net Proceeds together with
interest that would have accrued on such amounts through the next Payment Date.
No Prepayment Premium or other exit fee or expense shall be due in connection
with any prepayment made with respect to Net Proceeds. Any prepayment received
by Lender pursuant to this Section 2.4.2 on a date other than a Payment Date
shall be held by Lender as collateral security for the Loan in an interest
bearing account, with such interest accruing to the benefit of Borrower, and
shall be applied by Lender on the next Payment Date.

 

2.4.3. Prepayments After Default. If after an Event of Default, payment of all
or any part of the principal of the A Note is tendered by Borrower, a purchaser
at foreclosure or any other Person, such tender shall be deemed an attempt to
circumvent the prohibition against prepayment set forth in Section 2.4.1 and
Borrower, such purchaser at foreclosure or other Person shall pay to Lender, in
addition to the Debt, an amount equal to the greater of (i) five percent (5%) of
the outstanding principal balance of the A Note to be prepaid or satisfied, and
(ii) the Prepayment Premium. Following an Event of Default, any prepayment on
the A Note or the B Note shall be applied to payments of principal of the Loan
and other amounts due under the Loan Documents in such order and priority as
Lender may determine in its sole discretion

 

2.4.4. Intentionally Omitted.

 

2.4.5. Prepayment Premium. Borrower acknowledges that (a) Lender is lending the
A Portion in consideration of the receipt by Lender of all interest and other
benefits intended to be conferred by the Loan Documents and (b) if payments of
principal are made to Lender prior to the date permitted under Section 2.4.1,
for any reason whatsoever, whether voluntary, as a result of Lender’s
acceleration of the A Portion after an Event of Default, by operation of law or
otherwise, Lender will not receive all such interest and other benefits and may,
in addition, incur costs. For these reasons, and to induce Lender to make the
Loan, Borrower agrees that, except as expressly provided in this Section 2.4,
all prepayments, if any, whether voluntary or involuntary on the A Portion, will
be accompanied by the Prepayment Premium. Such Prepayment Premium shall be
required whether payment is made by Borrower, by a Person on behalf of Borrower,
or by the purchaser at any foreclosure sale, and may be included in any bid by
Lender at such sale. Borrower further acknowledges that (i) it is a
knowledgeable real estate developer and/or investor; (ii) it fully understands
the effect of the

 

38



--------------------------------------------------------------------------------

provisions of this Section 2.4, as well as the other provisions of the Loan
Documents; (iii) the making of the Loan by Lender at the Applicable Interest
Rate and other terms set forth in the Loan Documents are sufficient
consideration for Borrower’s obligation to pay a Prepayment Premium (if
required); and (iv) Lender would not make the Loan on the terms set forth herein
without the inclusion of such provisions. Borrower also acknowledges that the
provisions of this Agreement limiting the right of prepayment and providing for
the payment of the Prepayment Premium on the A Portion and other charges
specified herein on the Loan were independently negotiated and bargained for,
and constitute a specific material part of the consideration given by Borrower
to Lender for the making of the Loan.

 

2.4.6. Unused Facility Fee. In consideration of Lender’s reservation of loan
funds for Future Advances as provided in this Agreement, Borrower shall pay to
Lender on the Payment Date in August, 2007 (whether or not any Future Advances
have been made), and on each third (3rd) Payment Date thereafter through the
earlier of (x) the Payment Date in May, 2009, or (y) the date the Future Advance
Commitment terminates pursuant to Section 2.1.8(b), the applicable Unused
Facility Fee in advance, multiplied by the unfunded Future Advance Commitment
then outstanding on the applicable Payment Date. The Unused Facility Fee shall
be non-refundable in all respects and shall be deemed earned in full on the
applicable Payment Date.

 

SECTION 2.5. Intentionally Omitted.

 

SECTION 2.6. Release of Property. Except as set forth in this Section 2.6, no
repayment, or prepayment of all or any portion of the Note shall cause, give
rise to a right to require, or otherwise result in, the release of the Lien of
the Security Instrument.

 

2.6.1. Release of the Intercontinental Property. At any time during the term,
Borrower may obtain the release of the Intercontinental Property from the Lien
of the Security Instrument thereon (and related Loan Documents) and the release
of Borrower’s obligations under the Loan Documents with respect to the
Intercontinental Property (other than those expressly stated to survive), upon
the satisfaction of each of the following conditions:

 

(a) No Event of Default shall have occurred and be continuing;

 

(b) Borrower shall submit to Lender, not less than thirty (30) days prior to the
date of such release, a release of Lien (and related Loan Documents) for the
Intercontinental Property for execution by Lender. Such release shall be in a
form appropriate in the jurisdiction in which the Intercontinental Property is
located and that would be satisfactory to a prudent lender. In addition,
Borrower shall provide all other documentation Lender reasonably requires to be
delivered by Borrower in connection with such release, together with an
Officer’s Certificate certifying that such documentation (i) is in compliance
with all Legal Requirements, (ii) will effect such release in accordance with
the terms of this Agreement, and (iii) will not impair or otherwise adversely
affect the Liens, security interests and other rights of Lender under the Loan
Documents not being released (or as to the parties to the Loan Documents and the
Property subject to the Loan Documents not being released);

 

39



--------------------------------------------------------------------------------

(c) After giving effect to such release, the Debt Service Coverage Ratio for the
Property then remaining subject to the Liens of the Security Instrument shall be
equal to or greater than 1.20:1;

 

(d) The Intercontinental Property shall be conveyed to a Person other than
Borrower or any of its Affiliates;

 

(e) Borrower shall pay to Lender the (i) Release Amount for the Intercontinental
Property and the Prepayment Premium, if any, due in connection therewith, which
Release Amount paid to Lender in connection with such release shall be applied
to reduce the principal balance of the A Note, and (ii) an amount equal to one
hundred and ten percent (110%) of the outstanding principal balance of the B
Note attributable to Future Advances made in respect of the Intercontinental
Property, which shall be applied to reduce the principal balance of the B Note;
and

 

(f) If a Securitization has occurred, delivery to Lender of a “no downgrade
letter” from the Rating Agencies rating the Securities; provided that if a
Securitization has not yet occurred, Lender shall be provided verification
reasonably satisfactory to Lender that the release of the Intercontinental
Property will not have an adverse affect on the rating to be provided to the
Securities in a future Securitization.

 

2.6.2. Release on Payment in Full. Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of all principal and interest due
on the Loan and all other amounts due and payable under the Loan Documents in
accordance with the terms and provisions of the Note and this Agreement, release
the Lien of the Security Instrument on each Individual Property not theretofore
released.

 

SECTION 2.7. Cash Management.

 

2.7.1. Lockbox Account. (a) Borrower shall establish and maintain a segregated
Eligible Account (the “Other Revenues Lockbox Account”) with Lockbox Bank in
trust for the benefit of Lender, which Other Revenues Lockbox Account shall be
under the sole dominion and control of Lender. The Other Revenues Lockbox
Account shall be entitled “TPG-BH/ICC, L.P. as debtor for the benefit of Nomura
Credit & Capital, Inc. as secured party - Other Revenues Lockbox Account.”
Borrower shall also establish and maintain a segregated Eligible Account (the
“Parking Lockbox Account”, and together with the Other Revenues Lockbox Account,
collectively, the “Lockbox Account”) with Lockbox Bank in trust for the benefit
of Lender, which Parking Lockbox Account shall be under the sole dominion and
control of Lender. The Parking Lockbox Account shall be entitled “TPG-BH/ICC,
L.P. as debtor for the benefit of Nomura Credit & Capital, Inc. as secured party
- Parking Lockbox Account.” In connection with a Securitization or other
transfer of the Loan, Lender shall have the right to cause the applicable
account to be entitled with such other designation as Lender (or its successor)
may select in its reasonable discretion to reflect an assignment or transfer of
the Loan. Borrower hereby grants to Lender a first priority security interest in
the Lockbox Account and all deposits at any time contained therein and the
proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Lockbox Account,
including, without limitation, authorizing the filing of UCC-1 Financing
Statements

 

40



--------------------------------------------------------------------------------

and continuations thereof. Lender and Servicer shall have the sole right to make
withdrawals from the Lockbox Account and all costs and expenses for establishing
and maintaining the Lockbox Account shall be paid by Borrower.

 

(b) Borrower shall, or shall cause Manager to, deliver written instructions to
(x) all Tenants under Leases to deliver all Rents payable thereunder directly to
the Lockbox Account and (y) to any parking operator under a Parking Management
Agreement to deliver all Rents payable in connection with parking operations
directly to the Parking Lockbox Account. Borrower shall, and shall cause Manager
to, deposit all amounts received by Borrower or Manager constituting Rents into
the Other Revenues Lockbox Account within two (2) Business Days after receipt.

 

(c) Borrower shall obtain from Lockbox Bank its agreement to transfer to the
Cash Management Account in immediately available funds by federal wire transfer
all amounts on deposit in the Lockbox Account at least once each calendar week
and on the Business Day immediately preceding each Payment Date throughout the
Term.

 

2.7.2. Cash Management Account. (a) Borrower shall establish and maintain a
segregated Eligible Account (the “Cash Management Account”) to be held by
Servicer in trust for the benefit of Lender, which Cash Management Account shall
be under the sole dominion and control of Lender. The Cash Management Account
shall be entitled “TPG-BH/ICC, L.P. as debtor for the benefit of Nomura Credit &
Capital, Inc. as secured party - Cash Management Account”. In connection with a
Securitization or other transfer of the Loan, Lender shall have the right to
cause the applicable account to be entitled with such other designation as
Lender (or its successor) may select in its reasonable discretion to reflect an
assignment or transfer of the Loan. Borrower hereby grants to Lender a first
priority security interest in the Cash Management Account and all deposits at
any time contained therein and the proceeds thereof and will take all actions
necessary to maintain in favor of Lender a perfected first priority security
interest in the Cash Management Account, including, without limitation,
authorizing the filing of UCC-1 Financing Statements and continuations thereof.
Borrower will not in any way alter or modify the Cash Management Account and
will notify Lender of the account number thereof. Lender and Servicer shall have
the sole right to make withdrawals from the Cash Management Account and all
costs and expenses for establishing and maintaining the Cash Management Account
shall be paid by Borrower.

 

(b) Provided no Event of Default shall have occurred and be continuing, on each
Payment Date (or, if such Payment Date is not a Business Day, on the immediately
preceding Business Day) all funds on deposit in the Cash Management Account
shall be applied by Lender to the payment of the following items in the order
indicated:

 

(i) First, payments to the Tax and Insurance Reserve Fund in accordance with the
terms and conditions of Section 7.2;

 

(ii) Second, payment of the monthly Debt Service amount on the A Note computed
at the Applicable Interest Rate on the A Note;

 

41



--------------------------------------------------------------------------------

(iii) Third, payment of the monthly Debt Service amount on the B Note computed
at the Applicable Interest Rate on the B Note;

 

(iv) Fourth, payment to Lender of any other amounts then due and payable under
the Loan Documents;

 

(v) Lastly, payment of any excess amounts (“Excess Cash Flow”) to Borrower.

 

(c) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

 

(d) All funds on deposit in the Cash Management Account following the occurrence
of an Event of Default may be applied by Lender in such order and priority as
Lender shall determine.

 

2.7.3. Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement and the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the monthly Debt Service
amount and amounts due for the Tax and Insurance Reserve Fund and any other
payment reserves established pursuant to this Agreement or any other Loan
Document shall be deemed satisfied to the extent sufficient amounts are
deposited in the Cash Management Account established pursuant to the Cash
Management Agreement to satisfy such obligations on the dates each such payment
is required, regardless of whether any of such amounts are so applied by Lender.

 

2.7.4. Extension of the Initial Maturity Date. Borrower shall have the option to
extend the term of the Loan beyond the Initial Maturity Date for three (3)
successive terms (each, an “Extension Option”) of one (1) year each (the Initial
Maturity Date following the exercise of each such option is hereinafter the
“Extended Maturity Date”) upon satisfaction of the following terms and
conditions:

 

(a) No Event of Default shall have occurred and be continuing at the time the
applicable Extension Option is exercised and on the date that the applicable
extension term is commenced;

 

(b) Borrower shall notify Lender of its irrevocable election to extend the
Maturity Date as aforesaid not earlier than six (6) months, and no later than
three (3) months, prior to (i) with respect to the first Extension Option, the
Initial Maturity Date, (ii) with respect to the second Extension Option, the end
of the first Extension Option, and (iii) with respect to the third Extension
Option, the end of the second Extension Option;

 

(c) If the Interest Rate Cap Agreement is scheduled to mature prior to the
applicable Extended Maturity Date, Borrower shall obtain and deliver to Lender
not later than ten (10) Business Days prior to the first day of each Extension
Option, one or more Replacement Interest Rate Cap Agreements with respect to the
A Portion and the B Portion from

 

42



--------------------------------------------------------------------------------

an Acceptable Counterparty which Replacement Interest Rate Cap Agreement shall
be effective commencing on the first date of such Extension Option and shall
have a maturity date not earlier than the applicable Extended Maturity Date;

 

(d) In connection with each Extension Option Borrower shall have delivered to
Lender together with its notice pursuant to subsection (b) of this Section 2.7
and as of the commencement of the applicable Extension Option, an Officer’s
Certificate in form acceptable to Lender certifying that each of the
representations and warranties of Borrower contained in the Loan Documents is
true, complete and correct in all material respects as of the date of such
Officer’s Certificate to the extent such representation and warranties are not
matters which by their nature can no longer be true and correct as a result of
the passage of time; and

 

(e) The Maturity Date with respect to the B Note may only be extended in
connection with the extension of the Maturity Date with respect to the A Note.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

SECTION 3.1. Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of the following conditions precedent no later than the Closing Date:

 

3.1.1. Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or an Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

 

3.1.2. Loan Agreement and Note. Lender shall have received originals of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrower.

 

3.1.3. Delivery of Loan Documents; Title Insurance; Reports; Leases.

 

(a) Security Instrument, Assignment of Leases. Lender shall have received from
Borrower fully executed and acknowledged original counterparts of the Security
Instrument and the Assignment of Leases and evidence that original counterparts
of each of the Security Instrument and Assignment of Leases have been delivered
to the title company for recording, in the reasonable judgment of Lender, so as
to effectively create upon such recording valid and enforceable Liens upon the
Properties, of the requisite priority, in favor of Lender (or such other trustee
as may be required or desired under local law), subject only to the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents. Lender shall have also received from Borrower fully executed
counterparts of the other Loan Documents.

 

43



--------------------------------------------------------------------------------

(b) Title Insurance. Lender shall have received a Title Insurance Policy issued
by a title company acceptable to Lender and dated as of the Closing Date, with
reinsurance and direct access agreements acceptable to Lender. Such Title
Insurance Policy shall (i) provide coverage in amounts satisfactory to Lender,
(ii) insure Lender that the Security Instrument creates a valid first lien on
the Properties, free and clear of all exceptions to coverage other than
Permitted Encumbrances and standard exceptions and exclusions from coverage (as
modified by the terms of any endorsements), (iii) contain such endorsements and
affirmative coverages as Lender may reasonably request, and (iv) name Lender as
the insured. The Title Insurance Policy shall be assignable. Lender also shall
have received evidence that all premiums in respect of such Title Insurance
Policy have been paid.

 

(c) Survey. Lender shall have received a current Survey for each Individual
Property, certified to the title company and Lender and their successors and
assigns, in form and content reasonably satisfactory to Lender and prepared by a
professional and properly licensed land surveyor reasonably satisfactory to
Lender in accordance with the Accuracy Standards for ALTA/ACSM Land Title
Surveys as adopted by ALTA, American Congress on Surveying & Mapping and
National Society of Professional Surveyors in 1999. Survey shall reflect the
same legal description contained in the Title Insurance Policy and shall
include, among other things, a metes and bounds description of the real property
comprising part of such Individual Property reasonably satisfactory to Lender.
The surveyor’s seal shall be affixed to each Survey and the surveyor shall
provide a certification for each Survey in form and substance acceptable to
Lender.

 

(d) Insurance. Lender shall have received valid certificates of insurance for
the Policies required hereunder, satisfactory to Lender in its sole but
reasonable discretion, and evidence of the payment of all Insurance Premiums
payable for the existing policy period.

 

(e) Environmental Reports. Lender shall have received a Phase I environmental
report (and, if recommended by the Phase I environmental report, a Phase II
environmental report) in respect of each Individual Property, reasonably
satisfactory in form and substance to Lender.

 

(f) Zoning. With respect to each Individual Property, Lender shall have
received, at Lender’s option, either (i) (A) letters or other evidence with
respect to each Individual Property from the appropriate municipal authorities
(or other Persons) concerning applicable zoning and building laws, and (B) an
ALTA 3.1 zoning endorsement for the Title Insurance Policy in form and substance
reasonably satisfactory to Lender.

 

(g) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first priority Lien as
of the Closing Date with respect to the Security Instrument, subject only to
applicable Permitted Encumbrances and such other Liens as are permitted pursuant
to the Loan Documents, and Lender shall have received reasonably satisfactory
evidence thereof.

 

(h) Public Records Searches. Lender shall have received UCC, bankruptcy,
judgment lien, pending litigation, bankruptcy and state and federal tax lien
public records searches for Borrower, SPE Party, Manager and Guarantor
reasonably satisfactory to Lender.

 

44



--------------------------------------------------------------------------------

3.1.4. Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof.

 

3.1.5. Delivery of Organizational Documents. Borrower shall deliver or cause to
be delivered to Lender copies certified by Borrower of all organizational
documentation related to Borrower and/or the formation, structure, existence,
good standing and/or qualification to do business, as Lender may request in its
sole but reasonable discretion, including, without limitation, good standing
certificates, qualifications to do business in the appropriate jurisdictions,
resolutions authorizing the entering into of the Loan and incumbency
certificates as may be requested by Lender.

 

3.1.6. Opinions of Borrower’s Counsel. Lender shall have received opinions from
Borrower’s counsel with respect to non consolidation and the due execution,
authority, enforceability of the Loan Documents and such other matters as Lender
may reasonably require, all such opinions in form, scope and substance
reasonably satisfactory to Lender and Lender’s counsel in their sole but
reasonable discretion.

 

3.1.7. Budgets. Borrower shall have delivered, and Lender shall have approved,
the Annual Budget for the current Fiscal Year.

 

3.1.8. Basic Carrying Costs. Borrower shall have paid all Basic Carrying Costs
relating to the Properties which are in arrears, including without limitation,
(a) accrued but unpaid Insurance Premiums, (b) currently due Taxes (including
any in arrears) and (c) currently due Other Charges, which amounts shall be
funded with proceeds of the Loan.

 

3.1.9. Completion of Proceedings. All corporate and other proceedings taken or
to be taken in connection with the transactions contemplated by this Agreement
and other Loan Documents and all documents incidental thereto shall be
reasonably satisfactory in form and substance to Lender, and Lender shall have
received all such counterpart originals or certified copies of such documents as
Lender may reasonably request.

 

3.1.10. Payments. All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

 

3.1.11. Tenant Estoppels. Lender shall have received an executed tenant estoppel
letter, which shall be in form and substance satisfactory to Lender, from (a)
each Tenant under a Lease occupying more than ten percent (10%) of the gross
leaseable area of, or the Rent under which constitutes ten percent (10%) or more
of the Gross Revenues from, any Property and (b) from Tenants under other Leases
such that the aggregate of (a) and (b) constitutes not less than 80% of the
gross leaseable area then occupied pursuant to Leases at each Individual
Property.

 

45



--------------------------------------------------------------------------------

3.1.12. Transaction Costs. Borrower shall have paid or reimbursed Lender for all
title insurance premiums, recording and filing fees, costs of environmental
reports, Physical Conditions Reports, appraisals and other reports, the fees and
costs of Lender’s counsel and all other third party out of pocket expenses
incurred in connection with the origination of the Loan.

 

3.1.13. Material Adverse Change. There shall have been no material adverse
change in the financial condition or business condition of Borrower or the
Properties since the date of the most recent financial statements delivered to
Lender. The income and expenses of the Properties, the occupancy thereof, and
all other features of the transaction shall be as represented to Lender without
material adverse change. Neither Borrower, SPE Party, Guarantor, the limited
partner of Borrower, or Manager shall be the subject of any bankruptcy,
reorganization, or insolvency proceeding.

 

3.1.14. Leases and Rent Roll. Lender shall have received copies of all Leases
and certified copies of any Leases as requested by Lender. Lender shall have
received a current certified Rent Roll of the Properties, reasonably
satisfactory in form and substance to Lender.

 

3.1.15. Subordination and Attornment. Lender shall have received appropriate
instruments acceptable to Lender subordinating all of the Leases designated by
Lender to the Security Instrument. Lender shall have received an agreement to
attorn to Lender satisfactory to Lender from any Tenant under a Lease that does
not provide for such attornment by its terms.

 

3.1.16. Tax Lot. Lender shall have received evidence that each Individual
Property constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Lender.

 

3.1.17. Physical Conditions Reports. Lender shall have received Physical
Conditions Reports with respect to each Individual Property, which reports shall
be reasonably satisfactory in form and substance to Lender.

 

3.1.18. Management Agreement. Lender shall have received a copy of the
Management Agreement which shall be reasonably satisfactory in form and
substance to Lender.

 

3.1.19. Appraisal. Lender shall have received an appraisal of each Individual
Property, which shall be reasonably satisfactory in form and substance to
Lender.

 

3.1.20. Financial Statements. Lender shall have received a balance sheet with
respect to each Individual Property for the two most recent Fiscal Years and
statements of income and statements of cash flows with respect to each
Individual Property for the three most recent Fiscal Years, each in form and
substance satisfactory to Lender.

 

3.1.21. Purchase and Sale Agreement. Lender shall have received a true, complete
and executed copy of that certain Real Estate Sale Agreement by and among
Borrower, as purchaser and TX-2500 Citywest Limited Partnership, TX – Houston
Brookhollow Limited Partnership, TX – Intercontinental Center Limited
Partnership, and San Felipe Plaza, LTD. as sellers dated as of August 3, 2005.

 

46



--------------------------------------------------------------------------------

3.1.22. Rate Cap Agreement. Lender shall have received the Interest Rate Cap
Agreement.

 

3.1.23. Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested including the Loan Documents in form and
substance reasonably satisfactory to Lender and its counsel.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1. Borrower Representations. Borrower represents and warrants as of
the date hereof and as of the Closing Date that:

 

4.1.1. Organization; Special Purpose Entity.

 

(a) Each of Borrower and SPE Party has been duly organized and is validly
existing and in good standing under the laws of the state of its formation, with
requisite power and authority, and all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to own its properties and
to transact the business in which it is now engaged. Each of Borrower and SPE
Party is duly qualified to transact business and is in good standing in each
jurisdiction where it is required to be so qualified in connection with its
properties, business and operations.

 

(b) Borrower is, shall be and shall continue to be a Special Purpose Entity, and
SPE Party is, shall be and shall continue to be a Special Purpose Entity.

 

4.1.2. Enforceability, Authorization and Execution. Borrower has taken all
necessary action to authorize the execution, delivery and performance of the
Loan Documents. The Loan Documents have been duly executed and delivered by
Borrower and constitute legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, subject
to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

4.1.3. No Conflicts. The execution, delivery and performance of the Loan
Documents by Borrower and the transactions contemplated hereby and thereby will
not conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than pursuant to the Loan Documents) upon any of the property of Borrower
pursuant to the terms of, any agreement or instrument to which Borrower is a
party or by which its property is subject, nor will such action result in any
violation of the provisions of any statute or any order, rule or regulation of
any Governmental Authority having jurisdiction over Borrower or any of its
properties. Borrower’s rights under the Licenses and the Management Agreement
will not be adversely affected by the

 

47



--------------------------------------------------------------------------------

execution and delivery of the Loan Documents, Borrower’s performance thereunder,
the recordation of the Security Instrument, or the exercise of any remedies by
Lender. Any consent, approval, authorization, order, registration or
qualification of or with any Governmental Authority required for the execution,
delivery and performance by Borrower of the Loan Documents has been obtained and
is in full force and effect.

 

4.1.4. Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or
threatened against or affecting Borrower, SPE Party, Guarantor, Manager, or any
Individual Property, which actions, suits or proceedings, if determined against
Borrower, SPE Party, Guarantor, Manager, or any Individual Property, might
materially adversely affect the condition (financial or otherwise) or business
of Borrower, SPE Party, Guarantor, Manager, or the condition or ownership of any
Individual Property.

 

4.1.5. Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or any Individual Property, or Borrower’s business, properties or assets,
operations or condition, financial or otherwise. Borrower is not in default in
any material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which it is a party or by which Borrower or any of the Properties are bound.
Borrower has no material financial obligation under any indenture, mortgage,
deed of trust, deed to secure debt, loan agreement or other agreement or
instrument to which Borrower is a party or by which Borrower or the Properties
are otherwise bound, other than Permitted Indebtedness.

 

4.1.6. Title. Borrower has good, marketable and insurable fee simple title to
the real property comprising part of each Individual Property and good title to
the balance of such Individual Property, free and clear of all Liens whatsoever
except the Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. None of the
Permitted Encumbrances, individually or in the aggregate, materially interfere
with the benefits of the security intended to be provided by the Security
Instrument and this Agreement, materially and adversely affect the value of the
applicable Individual Property, impair the use or operations of such Individual
Property or impair Borrower’s ability to pay its obligations in a timely manner.
The Security Instrument, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first priority
lien on the applicable Individual Property, subject only to Permitted
Encumbrances and the Liens created by the Loan Documents and (b) perfected
security interests in and to, and perfected collateral assignments of, all
personalty (including the Leases), all in accordance with the terms thereof, in
each case subject only to any applicable Permitted Encumbrances, such other
Liens as are permitted pursuant to the Loan Documents and the Liens created by
the Loan Documents. There are no claims for payment for work, labor or materials
affecting the Properties which are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents.

 

4.1.7. Solvency. Borrower has (a) not entered into the transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder,

 

48



--------------------------------------------------------------------------------

delay or defraud any creditor and (b) received reasonably equivalent value in
exchange for its obligations under such Loan Documents. The fair saleable value
of Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur debt and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower). Borrower is not contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
law or the liquidation of all or a major portion of its property, and Borrower
has no knowledge of any Person contemplating the filing of any such petition
against it. In addition, neither Borrower, SPE Party, Guarantor, nor Manager nor
any principal nor Affiliate of either of them has been a party to, or the
subject of, a Bankruptcy Action.

 

4.1.8. Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
any Individual Property or the business, operations or condition (financial or
otherwise) of Borrower.

 

4.1.9. No Plan Assets. As of the date hereof and throughout the Term (a)
Borrower is not and will not be an “employee benefit plan,” as defined in
Section 3(3) of ERISA, (b) none of the assets of Borrower constitutes or will
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101, (c) Borrower is not and will not be a “governmental
plan” within the meaning of Section 3(32) of ERISA, and (d) transactions by or
with Borrower are not and will not be subject to (or are in compliance with)
state statutes regulating investment of, or fiduciary obligations with respect
to, governmental plans. As of the date hereof, neither Borrower, nor any member
of a “controlled group of corporations” (within the meaning of Section 414 of
the Code) maintains, sponsors or contributes to a “defined benefit plan” (within
the meaning of Section 3(35) of ERISA) or a “multiemployer pension plan” (within
the meaning of Section 3(37)(A) of ERISA).

 

4.1.10. Compliance. Borrower and the Properties (including the use thereof)
comply in all material respects with all applicable Legal Requirements,
including, without limitation, building and zoning ordinances and codes.
Borrower is not in default or violation of any order, writ, injunction, decree
or demand of any Governmental Authority. Neither Borrower, nor any other Person
in occupancy, or involved in the operation of the Properties, has committed any
act which may give any Governmental Authority the right to cause Borrower to
forfeit any Individual Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents.

 

49



--------------------------------------------------------------------------------

4.1.11. Financial Information. All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender in connection with the Loan (i) are true, complete
and correct in all material respects, (ii) accurately represent the financial
condition of the Properties as of the date of such reports, and (iii) to the
extent prepared by an independent certified public accounting firm, have been
prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein. Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a materially adverse effect on any Individual
Property or the operation thereof, except as referred to or reflected in said
financial statements. Since the date of the financial statements, there has been
no material adverse change in the financial condition, operations or business of
Borrower or the Properties from that set forth in said financial statements.

 

4.1.12. Condemnation. No Condemnation or other proceeding has been commenced or,
to Borrower’s best knowledge, is threatened or contemplated with respect to all
or any portion of any Individual Property or for the relocation of roadways
providing access to any Individual Property.

 

4.1.13. Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

4.1.14. Utilities and Public Access. Each Individual Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service such Individual Property for its respective
intended uses. All public utilities necessary or convenient to the full use and
enjoyment of each Individual Property are located either in the public right of
way abutting such Individual Property (which are connected so as to serve such
Individual Property without passing over other property) or in recorded
easements serving such Individual Property and such easements are set forth in
and insured by the Title Insurance Policy. All roads necessary for the use of
each Individual Property for their current respective purposes have been
completed and dedicated to public use and accepted by all Governmental
Authorities.

 

4.1.15. Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

 

4.1.16. Separate Lots. Each Individual Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of such Individual Property.

 

4.1.17. Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting any Individual
Property, nor are there any contemplated improvements to any Individual Property
that may result in such special or other assessments.

 

50



--------------------------------------------------------------------------------

4.1.18. No Set-off. The Loan Documents are not subject to any right of
rescission, set off, counterclaim or defense by Borrower, SPE Party or
Guarantor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and Borrower, SPE Party and Guarantor have
not asserted any right of rescission, set off, counterclaim or defense with
respect thereto.

 

4.1.19. Assignment of Leases. The Assignment of Leases creates a valid
assignment of, or a valid security interest in, certain rights under the Leases,
subject only to a license granted to Borrower to exercise certain rights and to
perform certain obligations of the lessor under the Leases, including the right
to operate the Properties.

 

4.1.20. Insurance. Borrower has obtained and has delivered to Lender original or
certified copies of all of the Policies, with all premiums prepaid thereunder,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. No claims have been made under any of the Policies, and no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of the Policies.

 

4.1.21. Use of Property. Each Individual Property is used exclusively as office
buildings and other appurtenant and related uses.

 

4.1.22. Certificate of Occupancy; Licenses. All certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required for the legal use, occupancy and operation of the
Properties as office buildings (collectively, the “Licenses”), have been
obtained and are in full force and effect. Borrower shall keep and maintain all
Licenses necessary for the operation of each Individual Property as an office
building. The use being made of each Individual Property is in conformity with
the certificate of occupancy issued for such Individual Property.

 

4.1.23. Flood Zone. None of the Improvements on any Individual Property are
located in an area as identified by the Federal Emergency Management Agency as
an area having special flood hazards or, if so located, the flood insurance
required pursuant to Section 6.1(a)(i) is in full force and effect with respect
to each such Individual Property.

 

4.1.24. Physical Condition. Each Individual Property, including, without
limitation, all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; there exists no structural
or other material defects or damages in any Individual Property, whether latent
or otherwise, and Borrower has not received notice from any insurance company or
bonding company of any defects or inadequacies in any Individual Property, or
any part thereof, which would adversely affect the insurability of the same or
cause the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

 

51



--------------------------------------------------------------------------------

4.1.25. Boundaries. All of the improvements which were included in determining
the appraised value of each Individual Property lie wholly within the boundaries
and building restriction lines of such Individual Property, and no improvements
on adjoining properties encroach upon such Individual Property, and no easements
or other encumbrances affecting the applicable Individual Property encroach upon
any of the improvements, so as to affect the value or marketability of the
Property except those which are insured against by the Title Insurance Policy.

 

4.1.26. Leases. The rent roll attached hereto as Schedule II (the “Rent Roll”)
is true, complete and correct in all material respects as of the date hereof and
the Properties are not subject to any Leases other than the Leases described in
the Rent Roll. Except as set forth on (x) the Rent Roll, or (y) the tenant
estoppels, accounts receivable schedule, “dark space” summary reports, subtenant
summary reports, or security deposit reports actually delivered to Lender in
writing by Borrower prior to the Closing Date: (a) each Lease is in full force
and effect; (b) the Tenants under the Leases have accepted possession of and are
in occupancy (and have not exercised any right of “going dark” under the
applicable Lease) of all of their respective demised premises, have commenced
the payment of rent under the Leases, and there are no offsets, claims or
defenses to the enforcement thereof; (c) all rents due and payable under the
Leases have been paid and no portion thereof has been paid for any period more
than 30 days in advance; (d) the rent payable under each Lease is the amount of
fixed rent set forth in the Rent Roll, and there is no claim or basis for a
claim by the Tenant thereunder for an adjustment to the rent; (e) no Tenant has
made any claim against the landlord under any Lease which remains outstanding,
there are no defaults on the part of the landlord under any Lease, and no event
has occurred which, with the giving of notice or passage of time, or both, would
constitute such a default; (f) to Borrower’s knowledge, there is no present
material default by the Tenant under any Lease; (g) all security deposits under
Leases are as set forth on the Rent Roll and are held consistent with Section
5.1.21; (h) Borrower is the sole owner of the entire lessor’s interest in each
Lease; (i) each Lease is the valid, binding and enforceable obligation of
Borrower and the applicable Tenant thereunder; (j) no Person has any possessory
interest in, or right to occupy, any Individual Property except under the terms
of the Lease; and (k) each Lease is subordinate to the Loan Documents, either
pursuant to its terms or pursuant to a subordination and attornment agreement.
None of the Leases contains any option to purchase or right of first refusal to
purchase any Individual Property or any part thereof. Neither the Leases nor the
Rents have been assigned or pledged except to Lender, and no other Person has
any interest therein except the Tenants thereunder.

 

4.1.27. Survey. To Borrower’s Knowledge, the Survey for each Individual Property
delivered to Lender in connection with this Agreement does not fail to reflect
any material matter affecting such Individual Property or the title thereto, and
has been prepared in accordance with the provisions of Section 3.1.3(c).

 

4.1.28. Principal Place of Business; State of Organization; Withholding Taxes.
Borrower’s exact legal name is correctly set forth in the first paragraph of
this Agreement. Borrower is an organization of the type specified in the first
paragraph of this

 

52



--------------------------------------------------------------------------------

Agreement. Borrower is incorporated or organized under the laws of the state
specified in the first paragraph of this Agreement. Borrower’s principal place
of business and chief executive office has been for the preceding four (4)
months (or, if less than four (4) months, the entire period of the existence of
Borrower) and will continue to be the address of Borrower set forth in the first
paragraph of this Agreement (unless Borrower notifies Lender in writing at least
thirty (30) days prior to the date of such change). Borrower’s organizational
identification number, if any, assigned by the state of its incorporation or
organization is 3996286. Borrower’s federal tax identification number is
20-3118001. Borrower is not subject to back-up withholding taxes.

 

4.1.29. Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements in connection with the transfer
of the Properties to Borrower have been paid. All mortgage, mortgage recording,
stamp, intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Security Instrument, have been
paid. All taxes and governmental assessments due and owing in respect of the
Properties have been paid, or an escrow of funds in an amount sufficient to
cover such payments has been established hereunder or are insured against by the
Title Insurance Policy.

 

4.1.30. Ownership Chart. The sole general partner of Borrower is the SPE Party.
Guarantor is the owner of all of the issued and outstanding capital stock of the
SPE Party, all of which capital stock has been validly issued and fully paid and
is non assessable. The only other limited partners of Borrower is Guarantor. The
stock of the SPE Party and the partnership interests in Borrower are owned free
and clear of all Liens, warrants, options and rights to purchase. Borrower has
no obligation to any Person to purchase, repurchase or issue any ownership
interest in it. The organizational chart attached hereto as Schedule III is
complete and accurate in all material respects.

 

4.1.31. Management Agreement/Parking Management Agreement. The Management
Agreement is in full force and effect and there is no default thereunder by any
party thereto and no event has occurred that, with the passage of time and/or
the giving of notice would constitute a default thereunder. As of the Closing
Date, the operations of any parking facilities at any Individual Property are
not subject to any license or similar agreement, unless pursuant to a Parking
Management Agreement approved by Lender.

 

4.1.32. Other Indebtedness. There is no indebtedness with respect to the
Properties or any excess cash flow or any residual interest therein, whether
secured or unsecured, other than Permitted Encumbrances and Permitted
Indebtedness.

 

4.1.33. No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrower to Lender and in all financial statements, Rent Rolls,
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are accurate, complete
and correct in all material respects. There has been no material adverse change
in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that

 

53



--------------------------------------------------------------------------------

otherwise materially and adversely affects or might materially and adversely
affect the use, operation or value of the Properties or the business operations
or the financial condition of Borrower. Borrower has disclosed to Lender all
material facts and has not failed to disclose any material fact that could cause
any Provided Information or representation or warranty made herein to be
materially misleading.

 

4.1.34. Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

 

4.1.35. Prohibited Person. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower, SPE Party, Manager
or Guarantor constitute property of, or are beneficially owned, directly or
indirectly (except for (i) if the foregoing entities are publicly traded and
listed on a nationally recognized stock exchange, passive investments by its
shareholders in such entity, or (ii) participants in the California State
Teachers Retirement System, in either case, to the extent not known to be a
Prohibited Person, and to the extent any investment in such entity is beyond the
control of Borrower, SPE Party, Manager or Guarantor), by a Prohibited Person
with the result that the investment in Borrower, SPE Party, Manager or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan made by Lender is in violation of law; (b) no Prohibited Person has
any interest of any nature whatsoever in Borrower, SPE Party, Manager or
Guarantor, as applicable, with the result that the investment in Borrower, SPE
Party, Manager or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; (c) none of the funds of
Borrower, SPE Party, Manager or Guarantor, as applicable, have been derived from
any unlawful activity with the result that the investment in Borrower, SPE
Party, Manager or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; (d) none of Borrower, SPE
Party, Manager or Guarantor or any of their Affiliates, to Borrower’s knowledge
after due inquiry, has conducted or will conduct any business or has engaged or
will engage in any transaction dealing with any Prohibited Person; and (e) none
of Borrower, SPE Party, Manager or Guarantor is a Prohibited Person or has been
convicted or a felony or a crime which if prosecuted under the laws of the
United States of America would be a felony.

 

4.1.36. Cash Management Account. (a) This Agreement, together with the other
Loan Documents, creates a valid and continuing security interest (as defined in
the Uniform Commercial Code of the State of New York and of the State of
Delaware) in the Lockbox Account and Cash Management Account in favor of Lender,
which security interest is prior to all other Liens, other than Permitted
Encumbrances, and is enforceable as such against creditors of and purchasers
from Borrower. Other than in connection with the Loan Documents and except for
Permitted Encumbrances, Borrower has not sold or otherwise conveyed the Lockbox
Account and Cash Management Account;

 

54



--------------------------------------------------------------------------------

(b) Each of the Lockbox Account and Cash Management Account constitute “deposit
accounts” within the meaning of the Uniform Commercial Code of the State of New
York and of the State of Delaware;

 

(c) Pursuant and subject to the terms hereof, the Lockbox Bank has agreed to
comply with all instructions originated by Lender, without further consent by
Borrower, directing disposition of the Lockbox Account and all sums at any time
held, deposited or invested therein, together with any interest or other
earnings thereon, and all proceeds thereof (including proceeds of sales and
other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities; and

 

(d) The Lockbox Account and Cash Management Account are not in the name of any
Person other than Borrower, as pledgor, or Lender, as pledgee.

 

SECTION 4.2. Survival of Representations. All of the representations and
warranties set forth in Section 4.1 and elsewhere in this Agreement and in the
other Loan Documents shall survive for so long as any amount remains owing to
Lender under this Agreement or any of the other Loan Documents by Borrower. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.

 

ARTICLE V

 

BORROWER COVENANTS

 

SECTION 5.1. Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Security Instrument (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents, Borrower hereby covenants and agrees with Lender that:

 

5.1.1. Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply with
all Legal Requirements applicable to Borrower and the Properties. Borrower shall
at all times maintain, preserve and protect all franchises and preserve all the
remainder of its property used or useful in the conduct of its business and
shall keep the Properties in good working order and repair, and from time to
time make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, all as more fully provided
in the Security Instrument. After prior notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower or any
Individual Property or any alleged violation of any Legal Requirement, provided
that (a) no Default or Event of Default has occurred and remains uncured; (b)
Borrower is permitted to do so under the provisions of any mortgage or deed of
trust superior in lien to the Security Instrument; (c) such proceeding shall be
permitted under and be conducted in accordance with

 

55



--------------------------------------------------------------------------------

the provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (d) no Individual
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (e) Borrower shall promptly upon
final determination thereof comply with any such Legal Requirement determined to
be valid or applicable or cure any violation of any Legal Requirement; (f) such
proceeding shall suspend the enforcement of the contested Legal Requirement
against Borrower and any Individual Property; and (g) Borrower shall furnish
such security as may be required in the proceeding, or as may be requested by
Lender, to insure compliance with such Legal Requirement, together with all
interest and penalties payable in connection therewith. Lender may apply any
such security, as necessary to cause compliance with such Legal Requirement at
any time when, in the reasonable judgment of Lender, the validity, applicability
or violation of such Legal Requirement is finally established or any Individual
Property (or any part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated, cancelled or lost.

 

5.1.2. Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Properties or any
part thereof prior to delinquency or imposition of any increased costs or
expense; provided, however, that Borrower’s obligation to directly pay Taxes
shall be suspended for so long as Borrower complies with the terms and
provisions of Section 7.2. Borrower will deliver to Lender receipts for payment
or other evidence satisfactory to Lender that the Taxes and Other Charges have
been so paid or are not then delinquent no later than ten (10) days prior to the
date on which the Taxes and/or Other Charges would otherwise be delinquent if
not paid. Borrower shall furnish to Lender receipts for the payment of the Taxes
and the Other Charges prior to the date the same shall become delinquent;
provided, however, that Borrower is not required to furnish such receipts for
payment of Taxes in the event that such Taxes have been paid by Lender pursuant
to Section 7.2. Borrower shall not permit or suffer and shall promptly discharge
any Lien or charge whatsoever which may be or become a Lien or charge against
the Properties, and shall promptly pay for all utility services provided to the
Properties. After prior notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, conducted in good faith and with due
diligence, the amount or validity of any Taxes or Other Charges, so long as (a)
no Default or Event of Default has occurred and remains uncured; (b) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (c) no Individual
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (d) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (e) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the applicable Individual Property; and
(g) Borrower shall deposit with Lender cash, or other security as may be
approved by Lender, in an amount equal to 125% of the contested amount, to
insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon. Lender may pay over any such cash or other
security held by Lender to the claimant entitled thereto at any time when, in
the judgment of Lender, the entitlement of such claimant is established or any
Individual Property (or part thereof or interest therein) shall be in danger of
being sold, forfeited, terminated, cancelled or lost or there shall be any
danger of the Lien of the Security Instrument being primed by any related Lien.

 

56



--------------------------------------------------------------------------------

5.1.3. Litigation. Borrower shall give prompt notice to Lender of any litigation
or governmental proceedings pending or threatened in writing, against Borrower,
SPE Party, Manager or Guarantor which might materially adversely affect
Borrower’s, SPE Party’s, Manager’s or Guarantor’s condition (financial or
otherwise) or business or any Individual Property.

 

5.1.4. Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Properties or any part thereof at reasonable
hours upon reasonable advance notice, subject in each instance to the rights of
Tenants under the Leases.

 

5.1.5. Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s, SPE Party’s or Guarantor’s condition, financial or
otherwise, or of the occurrence of any Default or Event of Default of which
Borrower has knowledge.

 

5.1.6. Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.

 

5.1.7. Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.

 

5.1.8. Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with any Individual Property, and Lender
shall be reimbursed for any expenses incurred in connection therewith (including
attorneys’ fees and disbursements, and the payment by Borrower of the expense of
an appraisal on behalf of Lender in case of Casualty or Condemnation affecting
any Individual Property or any part thereof) out of such Insurance Proceeds.

 

5.1.9. Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

 

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

 

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

 

57



--------------------------------------------------------------------------------

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

 

5.1.10. Mortgage Taxes. Borrower represents that it has paid all state, county
and municipal recording and all other taxes imposed upon the execution and
recordation of the Security Instrument.

 

5.1.11. Financial Reporting. Borrower will keep and maintain or will cause to be
kept and maintained on a Fiscal Year basis, in accordance with GAAP (or such
other accounting basis acceptable to Lender), proper and accurate books, records
and accounts reflecting all of the financial affairs of Borrower and all items
of income and expense in connection with the operation on an individual basis of
the Properties. Lender shall have the right from time to time at all times
during normal business hours upon reasonable notice to examine such books,
records and accounts at the office of Borrower or any other Person maintaining
such books, records and accounts and to make such copies or extracts thereof as
Lender shall desire. After the occurrence of an Event of Default, Borrower shall
pay any costs and expenses incurred by Lender to examine Borrower’s accounting
records with respect to the Properties, as Lender shall determine to be
necessary or appropriate in the protection of Lender’s interest.

 

(a) Borrower will furnish to Lender annually, within ninety (90) days following
the end of each Fiscal Year of Borrower, a complete copy of Borrower’s annual
financial statements audited by a “Big Four” accounting firm or other
independent certified public accountant acceptable to Lender in accordance with
GAAP (or such other accounting basis acceptable to Lender) covering the
Properties on a combined basis as well as each Individual Property for such
Fiscal Year and containing statements of profit and loss for Borrower and the
Properties and a balance sheet for Borrower. Such statements shall set forth the
financial condition and the results of operations for the Properties for such
Fiscal Year, and shall include, but not be limited to, amounts representing
annual Net Cash Flow, Net Operating Income, Gross Revenue and Operating
Expenses. Borrower’s annual financial statements shall be accompanied by:

 

(i) an unqualified opinion of a “Big Four” accounting firm or other independent
certified public accountant reasonably acceptable to Lender,

 

(ii) a schedule audited by such independent certified public accountant
reconciling Net Operating Income to Net Cash Flow (the “Net Cash Flow
Schedule”), which shall itemize all adjustments made to Net Operating Income to
arrive at Net Cash Flow deemed material by such independent certified public
accountant, and

 

(iii) an Officer’s Certificate certifying that each annual financial statement
presents fairly the financial condition and the results of operations of

 

58



--------------------------------------------------------------------------------

Borrower and the Property being reported upon and that such financial statements
have been prepared in accordance with GAAP and as of the date thereof whether
there exists an event or circumstance which constitutes a Default or Event of
Default under the Loan Documents executed and delivered by, or applicable to,
Borrower, and if such Default or Event of Default exists, the nature thereof,
the period of time it has existed and the action then being taken to remedy the
same.

 

(b) Borrower will furnish, or cause to be furnished, to Lender, on or before
thirty (30) days after the end of each calendar month throughout the Term, the
following items, accompanied by an Officer’s Certificate stating that such items
are true, correct, accurate, and complete and fairly present the financial
condition and results of the operations of Borrower and the Property (subject to
normal year end adjustments) as applicable:

 

(i) a Rent Roll for the subject month, including a breakdown showing the year in
which each Lease then in effect expires, sufficient information to calculate the
percentage of total floor area of the Improvements occupied by each Lease, and
the percentage of base rent with respect to which Leases shall expire in each
such year;

 

(ii) monthly and year to date operating statements (including Capital
Expenditures) prepared for each calendar month, noting Net Operating Income,
Gross Revenue, and Operating Expenses (not including any contributions to the
TI/LC Reserve Fund), and, upon Lender’s request, other information necessary and
sufficient to fairly represent the financial position and results of operation
of the Property during such calendar month; and

 

(iii) a Net Cash Flow Schedule. In addition, such Officer’s Certificate shall
also state that the representations and warranties of Borrower set forth in
Section 4.1.1(b) are true and correct as of the date of such certificate and
that there are no trade payables otherwise includable as Permitted Indebtedness
that are outstanding for more than sixty (60) days.

 

(c) Borrower will furnish, or cause to be furnished, to Lender, on or before the
forty-fifth (45th) day after the end of each calendar quarter throughout the
Term, the following items, accompanied by an Officer’s Certificate stating that
such items are true, correct, accurate, and complete and fairly present the
financial condition and results of the operations of Borrower and the Properties
(subject to normal year end adjustments) as applicable:

 

(i) a Rent Roll for the subject calendar quarter, including a breakdown showing
the year in which each Lease then in effect expires, sufficient information to
calculate the percentage of total floor area of the Improvements occupied by
each Lease, and the percentage of base rent with respect to which Leases shall
expire in each such year;

 

(ii) quarterly and year to date operating statements (including Capital
Expenditures) prepared for each calendar quarter, noting Net Operating Income,
Gross Revenue, and Operating Expenses (not including any contributions to the
TI/LC

 

59



--------------------------------------------------------------------------------

Reserve Fund), and, upon Lender’s request, other information necessary and
sufficient to fairly represent the financial position and results of operation
of the Property during such calendar quarter, and containing a comparison of
budgeted income and expenses and the actual income and expenses together with a
detailed explanation of any variances of greater than ten percent (10%) between
budgeted and actual amounts for such periods;

 

(iii) a calculation reflecting the annual Debt Service Coverage Ratio for the
immediately preceding twelve (12) month period as of the last day of such
calendar quarter; and

 

(iv) a Net Cash Flow Schedule.

 

(d) The Approved Annual Budget for the current Fiscal Year is attached hereto as
Schedule I. During the Term, Borrower shall prepare and submit (or shall cause
Manager to prepare and submit), not later than sixty (60) days prior to the
commencement of each subsequent Fiscal Year, a proposed pro forma budget for the
Property for the succeeding calendar year (the “Annual Budget”), for approval by
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed. In the event that Lender objects to a proposed Annual Budget submitted
by Borrower, Lender shall advise Borrower of such objections within fifteen (15)
days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly revise such Annual
Budget and resubmit the same to Lender. Lender shall advise Borrower of any
objections to such revised Annual Budget within ten (10) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly revise the same in accordance with the
process described in this subsection until Lender approves the Annual Budget.
Each Annual Budget approved pursuant to the terms hereof by Lender is referred
to herein as the “Approved Annual Budget.” Each proposed Annual Budget submitted
to Lender for approval shall consist of (i) an operating expense budget showing,
on a month-by-month basis, in reasonable detail, each line item of Borrower’s
anticipated operating income and operating expenses (on a cash and accrual
basis), including amounts required to establish, maintain and/or increase any
monthly payments required hereunder, and (ii) a Capital Expenditure budget
showing, on a month-by-month basis, in reasonable detail, each line item of
anticipated Capital Expenditures. Until such time that Lender approves a
proposed Annual Budget, the most recently Approved Annual Budget shall apply;
provided that, such Approved Annual Budget shall be adjusted to reflect actual
increases in Taxes, Insurance Premiums and utilities expenses. Lender’s consent
to any Annual Budget or amendments thereto shall be deemed given if the
correspondence from Borrower to Lender requesting such approval is in an
envelope marked “PRIORITY” and contains a bold-faced, conspicuous legend at the
top of the first page thereof stating that “IF YOU FAIL TO RESPOND TO OR TO
EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN WRITING WITHIN TEN (10) BUSINESS
DAYS, YOUR APPROVAL MAY BE DEEMED GIVEN”, and is accompanied by the information
and documents required above and any other information reasonably requested by
Lender in writing prior to the expiration of such ten (10) Business Day period
in order to adequately review the same has been delivered and Lender fails to
respond or to expressly deny each request for approval within the ten (10)
Business Day period.

 

60



--------------------------------------------------------------------------------

(e) In the event that Borrower must incur an extraordinary Operating Expense or
Capital Expenditure not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval.

 

(f) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with the following financial statements if, at the time a Disclosure
Document is being prepared for a Securitization, it is expected that the
principal amount of the Loan together with any Affiliated Loans at the time of
Securitization may, or if the principal amount of the Loan together with any
Affiliated Loans at any time during which the Loan and any Affiliated Loans are
included in a Securitization does, equal or exceed 20% of the aggregate
principal amount of all mortgage loans included or expected to be included, as
applicable, in the Securitization:

 

(i) A balance sheet with respect to the Property for the two most recent fiscal
years, meeting the requirements of Section 210.3-01 of Regulation S-X of the
Securities Act and statements of income and statements of cash flows with
respect to the Properties for the three most recent fiscal years, meeting the
requirements of Section 210.3-02 of Regulation S-X, and, to the extent that such
balance sheet is more than 135 days old as of the date of the document in which
such financial statements are included, interim financial statements of the
Properties meeting the requirements of Section 210.3-01 and 210.3-02 of
Regulation S-X (all of such financial statements, collectively, the “Standard
Statements”); provided, however, if the Individual Property is not a hotel,
nursing home, or other property that would be deemed to constitute a business
and not real estate under Regulation S-X or other legal requirements and has
been acquired by Borrower from an unaffiliated third party (such Property,
“Acquired Property”), as to which the other conditions set forth in Section
210.3-14 of Regulation S-X for provision of financial statements in accordance
with such Section have been met, in lieu of the Standard Statements otherwise
required by this Section, Borrower shall instead provide the financial
statements required by such Section 210.3-14 of Regulation S-X (“Acquired
Property Statements”).

 

(ii) Not later than thirty (30) days after the end of each fiscal quarter
following the date hereof, a balance sheet of the Properties as of the end of
such fiscal quarter, meeting the requirements of Section 210.3-01 of Regulation
S-X, and statements of income and statements of cash flows of the Properties for
the period commencing following the last day of the most recent fiscal year and
ending on the date of such balance sheet and for the corresponding period of the
most recent fiscal year, meeting the requirements of Section 210.3-02 of
Regulation S-X (provided, that if for such corresponding period of the most
recent fiscal year Acquired Property Statements were permitted to be provided
hereunder pursuant to subsection (i) above, Borrower shall instead provide
Acquired Property Statements for such corresponding period).

 

(iii) Not later than seventy five (75) days after the end of each fiscal year
following the date hereof, a balance sheet of the Properties as of the end of
such fiscal year, meeting the requirements of Section 210.3-01 of Regulation
S-X, and statements of income and statements of cash flows of the Properties for
such fiscal year, meeting the requirements of Section 210.3-02 of Regulation
S-X.

 

61



--------------------------------------------------------------------------------

(iv) Within ten (10) Business Days after notice from the Lender in connection
with the Securitization of this Loan, such additional financial statements, such
that, as of the date (each an “Offering Document Date”) of each Disclosure
Document, Borrower shall have provided Lender with all financial statements as
described in subsection (f)(i) above; provided that the fiscal year and interim
periods for which such financial statements shall be provided shall be
determined as of such Offering Document Date.

 

(g) If requested by Lender, Borrower shall provide Lender, within a reasonable
time after request, with summaries of the financial statements referred to in
Section 5.1.11(f) if, at the time a Disclosure Document is being prepared for a
Securitization, it is expected that the principal amount of the Loan and any
Affiliated Loans at the time of Securitization may, or if the principal amount
of the Loan and any Affiliated Loans at any time during which the Loan and any
Affiliated Loans are included in a Securitization does, equal or exceed 10% (but
is less than 20%) of the aggregate principal amount of all mortgage loans
included or expected to be included, as applicable, in a Securitization. Such
summaries shall meet the requirements for “summarized financial information,” as
defined in Section 210.1-02(bb) of Regulation S-X, or such other requirements as
may be determined to be necessary or appropriate by Lender.

 

(h) All financial statements provided by Borrower hereunder pursuant to Section
5.1.11(f) and Section 5.1.11(g) shall be prepared in accordance with GAAP, and
shall meet the requirements of Regulation S-X and other applicable legal
requirements. All financial statements referred to in Sections 5.1.11(f)(i) and
5.1.11(f)(iii) above shall be audited by independent accountants of Borrower
acceptable to Lender in accordance with Regulation S-X and all other applicable
legal requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-X and all other applicable legal requirements, and shall be further
accompanied by a manually executed written consent of the independent
accountants, in form and substance acceptable to Lender, to the inclusion of
such financial statements in any Disclosure Document and any Exchange Act Filing
and to the use of the name of such independent accountants and the reference to
such independent accountants as “experts” in any Disclosure Document and
Exchange Act Filing, all of which shall be provided at the same time as the
related financial statements are required to be provided. All financial
statements (audited or unaudited) provided by Borrower under Section 5.1.11(f)
and (g) shall be accompanied by an Officer’s Certificate, which certification
shall state that such financial statements meet the requirements set forth in
the first sentence of this Section 5.1.11(h).

 

(i) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall determine to be required
pursuant to Regulation S-X or any amendment, modification or replacement thereto
or other legal requirements in connection with any Disclosure Document or any
filing under or pursuant to the Exchange Act in connection with or relating to a
Securitization (hereinafter, an “Exchange Act Filing”) or as shall otherwise be
reasonably requested by the Lender. In the event Lender determines, in
connection with a Securitization, that the financial statements required in
order to comply with Regulation S-X or other legal requirements are other than
as provided herein, then notwithstanding the provisions of Section 5.1.11(f),
(g). and (h), Lender may request, and Borrower shall promptly provide, such
combination of Acquired Property Statement and/or Standard Statements or such
other financial statements as Lender determines to be necessary or appropriate
for such compliance.

 

62



--------------------------------------------------------------------------------

(j) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using a Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).
Borrower agrees that Lender may disclose information regarding the Properties
and Borrower that is provided to Lender pursuant to this Section in connection
with the Securitization to such parties requesting such information in
connection with such Securitization.

 

5.1.12. Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Properties.
Borrower will qualify to do business and will remain in good standing under the
laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Properties.

 

5.1.13. Title to the Properties. Borrower will warrant and defend (a) the title
to each Individual Property and every part thereof, subject only to Liens
permitted hereunder (including Permitted Encumbrances) and (b) the validity and
priority of the Lien of the Security Instrument and the Assignment of Leases,
subject only to Liens permitted hereunder (including Permitted Encumbrances), in
each case against the claims of all Persons whomsoever. Borrower shall reimburse
Lender for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and court costs) incurred by Lender if an interest in any
Individual Property, other than as permitted hereunder, is claimed by another
Person.

 

5.1.14. Costs of Enforcement. In the event (a) that the Security Instrument is
foreclosed in whole or in part or that the Security Instrument is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage prior to or subsequent to the Security Instrument in
which proceeding Lender is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, Borrower, its successors or assigns,
shall be chargeable with and agrees to pay all costs of collection and defense,
including attorneys’ fees and costs, incurred by Lender or Borrower in
connection therewith and in connection with any appellate proceeding or post
judgment action involved therein, together with all required service or use
taxes.

 

5.1.15. Estoppel Statement.

 

(a) After request by Lender, Borrower shall within ten (10) days furnish Lender
with a statement, duly acknowledged and certified, setting forth (i) the
original principal amount of the Loan, (ii) the unpaid principal amount of the
Loan, (iii) the Applicable Interest Rate of the Loan, (iv) the date installments
of interest and/or principal were last paid, (v) any offsets or defenses to the
payment of the Debt, if any, (vi) that the Note, this

 

63



--------------------------------------------------------------------------------

Agreement, the Security Instrument and the other Loan Documents are valid, legal
and binding obligations and have not been modified or if modified, giving
particulars of such modification, and (v) that Borrower, SPE Party and Guarantor
have complied and are continuing to comply with Section 4.1.35.

 

(b) Borrower shall, upon written request by Lender, request tenant estoppel
certificates, in form and substance reasonably satisfactory to Lender, from each
Tenant leasing space at the Properties and shall make commercially reasonable
efforts to obtain same (subject to the terms of the applicable Lease) provided
that Borrower shall not (in the absence of an Event of Default) be required to
deliver such certificates more frequently than once per calendar year. All such
estoppel certificates obtained by Borrower shall be delivered to Lender within
five (5) days of receipt.

 

5.1.16. Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.4.

 

5.1.17. Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.

 

5.1.18. Confirmation of Representations. Borrower shall deliver, upon written
request by Lender, in connection with any Securitization, (a) one or more
Officer’s Certificates certifying as to the accuracy of all representations made
by Borrower in the Loan Documents as of the date of the closing of such
Securitization in all relevant jurisdictions, and (b) certificates of the
relevant Governmental Authorities in all relevant jurisdictions indicating the
good standing and qualification of Borrower and SPE Party as of the date of the
Securitization.

 

5.1.19. No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of any Individual Property (a) with any other real property
constituting a tax lot separate from such Individual Property, and (b) which
constitutes real property with any portion of such Individual Property which may
be deemed to constitute personal property, or any other procedure whereby the
lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property portion of the Individual
Property.

 

5.1.20. Leasing Matters.

 

(a) Major Leases. Borrower shall not enter into a proposed Major Lease or a
proposed renewal, extension or modification of an existing Major Lease without
the prior written consent of Lender, which consent shall not, so long as no
Event of Default is continuing, be unreasonably withheld, conditioned or
delayed. Prior to seeking Lender’s consent to any Major Lease, Borrower shall
deliver to Lender a copy of such proposed lease (a “Proposed Major Lease”)
blacklined to show changes from the standard form of Lease

 

64



--------------------------------------------------------------------------------

approved by Lender and then being used by Borrower. Lender shall endeavor to
approve or disapprove each Proposed Major Lease or proposed renewal, extension
or modification of an existing Major Lease for which Lender’s approval is
required under this Agreement within seven (7) Business Days of the submission
by Borrower to Lender of a written request for such approval, accompanied by a
final copy of the Proposed Major Lease or proposed renewal, extension or
modification of an existing Major Lease. If requested by Borrower, Lender will
grant conditional approvals of Proposed Major Leases or proposed renewals,
extensions or modifications of existing Major Leases at any stage of the leasing
process, from initial “term sheet” through negotiated lease drafts, provided
that Lender shall retain the right to disapprove any such Proposed Major Lease
or proposed renewal, extension or modification of an existing Major Lease, if
subsequent to any preliminary approval material changes are made to the terms
previously approved by Lender, or additional material terms are added that had
not previously been considered and approved by Lender in connection with such
Proposed Major Lease or proposed renewal, extension or modification of an
existing Major Lease. Lender’s consent to any Major Lease or modification
thereto shall be deemed given if the correspondence from Borrower to Lender
requesting such approval is in an envelope marked “PRIORITY” and contains a
bold-faced, conspicuous legend at the top of the first page thereof stating that
“IF YOU FAIL TO RESPOND TO OR TO EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN
WRITING WITHIN TEN (10) BUSINESS DAYS, YOUR APPROVAL MAY BE DEEMED GIVEN”, and
is accompanied by the information and documents required above and any other
information reasonably requested by Lender in writing prior to the expiration of
such ten (10) Business Day period in order to adequately review the same has
been delivered and Lender fails to respond or to expressly deny each request for
approval within the ten (10) Business Day period.

 

(b) Minor Leases. Notwithstanding the provisions of Section 5.1.20(a) above,
provided that no Event of Default is then continuing, renewals, amendments and
modifications of existing Leases and proposed leases, shall not be subject to
the prior approval of Lender provided (i) the proposed lease would be a Minor
Lease or the existing Lease as amended or modified or the renewal Lease is a
Minor Lease, (ii) the proposed lease shall be written substantially in
accordance with the standard form of Lease which shall have been approved by
Lender, subject to any commercially reasonable changes made in the course of
negotiation with the applicable Tenant, (iii) the Lease as amended or modified
or the renewal Lease or series of leases or proposed lease or series of leases:
(A) shall provide for net effective rental rates comparable to existing local
market rates, (B) shall have an initial term (together with all renewal options)
of not less than (x) with respect to not more than five percent (5%) of the
gross leaseable area of the applicable Individual Property, two (2) years, and
(y) for the remaining gross leaseable area of the applicable Individual
Property, three (3) years (in either instance except in the case of an extension
of the term of an existing Lease, which may be for a period of less than the
specified number of years) or greater than ten (10) years, (C) shall provide for
automatic self-operative subordination to the Security Instrument and, at
Lender’s option, (1) attornment to Lender and (2) the unilateral right by
Lender, at the option of Lender, to subordinate the Lien of the Security
Instrument to the Lease, and (D) shall not contain any option to purchase, any
right of first refusal to purchase, any right to terminate (except in the event
of the destruction or condemnation of substantially all of the applicable
Individual Property), any requirement for a non-disturbance or recognition
agreement, or any other provision which might adversely affect the rights of
Lender under the Loan Documents in any material respect.

 

65



--------------------------------------------------------------------------------

Borrower shall deliver to Lender copies of all Leases which are entered into
pursuant to the preceding sentence together with Borrower’s certification that
it has satisfied all of the conditions of the preceding sentence within ten (10)
days after the execution of the Lease. With respect to any Lease or proposed
renewal, extension or modification of an existing Lease that requires Lender’s
consent under this Section 5.1.20(b), provided that no Event of Default is
continuing, if Borrower provides Lender with a written request for approval
(which written request shall specifically refer to this Section 5.1.20(b) and
shall explicitly state that failure by Lender to approve or disapprove within
ten (10) Business Days will constitute a deemed approval) and Lender fails to
reject the request in writing delivered to Borrower within ten (10) Business
Days after receipt by Lender of the request, the proposed Lease or proposed
renewal, extension or modification of an existing Lease shall be deemed approved
by Lender, and Borrower shall be entitled to enter into such proposed Lease or
proposed renewal, extension or modification of an existing Lease.

 

5.1.21. Tenant Security Deposits. All security deposits of Tenants, whether held
in cash or any other form, shall not be commingled with any other funds of
Borrower and, if cash, shall be deposited by Borrower at such commercial or
savings bank or banks as may be reasonably satisfactory to Lender. Any bond or
other instrument which Borrower is permitted to hold in lieu of cash security
deposits under any applicable Legal Requirements (a) shall be maintained in full
force and effect in the full amount of such deposits unless replaced by cash
deposits as herein above described, (b) shall be issued by an institution
reasonably satisfactory to Lender, (c) shall, if permitted pursuant to any Legal
Requirements, name Lender as beneficiary, payee or mortgagee thereunder (or at
Lender’s option, be fully assignable to Lender at no cost to Lender) and, at
Lender’s request, be turned over to Lender to be held by Lender subject to the
terms of the Leases, and (d) shall in all respects comply with any applicable
Legal Requirements and otherwise be reasonably satisfactory to Lender. Borrower
shall, upon request, provide Lender with evidence reasonably satisfactory to
Lender of Borrower’s compliance with the foregoing. Upon Lender’s demand,
Borrower shall turn over to Lender the security deposits (and any interest
theretofore earned thereon) with respect to all or any portion of the applicable
Individual Property, to be held by Lender subject to the terms of the Leases. If
Borrower is entitled to retain a security deposit in excess of the amounts then
due (excluding future Rents in excess of one (1) month’s Rent) under the terms
of the Lease, then such amount shall be transferred by Borrower into the TI/LC
Reserve Account.

 

5.1.22. Additional Covenants with respect to Leases. Borrower (a) shall observe
and perform the material obligations imposed upon the lessor under the Leases
and shall not do or permit anything to impair the value of the Leases as
security for the Debt; (b) shall promptly send copies to Lender of all notices
of default that Borrower shall send or receive under any Lease; (c) shall
enforce, in accordance with commercially reasonable practices for properties
similar to the Properties, the terms, covenants and conditions in the Leases to
be observed or performed by the lessees, short of termination thereof; (d) shall
not collect any of the Rents more than one (1) month in advance (other than
security deposits); (e) shall not execute any other assignment of lessor’s
interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (f) shall not modify any Lease in a manner inconsistent with the
Loan Documents; (g) shall not convey or transfer or suffer or permit a
conveyance or transfer of any Individual Property so as to effect a merger of
the estates and rights of, or a termination or diminution of the obligations of,
lessees under Leases; (h) shall not consent to any assignment of or subletting

 

66



--------------------------------------------------------------------------------

under any Material Lease unless required in accordance with its terms without
the prior written consent of Lender, which, with respect to a subletting, may
not, so long as no Event of Default is continuing, be unreasonably withheld,
conditioned or delayed; and (i) shall not cancel or terminate any Lease or
accept a surrender thereof (except (x) in the exercise of Borrower’s
commercially reasonable judgment in connection with a lessee default under a
Minor Lease, or (y) if such termination or cancellation is a condition to
entering into a new lease at the applicable Individual Property which (1) will
pay net effective rental rates comparable to, and have a term not shorter than,
the existing rent and term under the Lease to be terminated, (2) will occupy not
less than the amount of space occupied pursuant to the Lease to be terminated,
and (3) is with a Tenant with a reputation and credit worthiness at least equal
to the Tenant being replaced) without the prior written consent of Lender, which
consent (other than with respect to any Master Lease which may only be
terminated with Lender’s prior written consent which may be granted or withheld
by Lender in its sole discretion) shall not, so long as no Event of Default is
continuing, be unreasonably withheld, conditioned or delayed.

 

5.1.23. Lease Termination Rights.

 

(a) Borrower shall notify Lender in writing, within two (2) Business Days
following receipt thereof, of Borrower’s receipt of any early termination fee or
payment or other termination fee or payment paid by any Tenant under any Lease
(in connection with an early termination, contraction of space, or otherwise),
and Borrower further covenants and agrees that Borrower shall hold any such
termination fee or payment in trust for the benefit of Lender and that any use
of such termination fee or payment shall be subject in all respects to Lender’s
prior written consent, such consent not to be unreasonably withheld (except
Lender may grant or withhold its consent to the termination of any Master Lease
in its sole and absolute discretion), conditioned or delayed by Lender (which
consent may include, without limitation, a requirement by Lender that such
termination fee or payment be placed in reserve with Lender to be disbursed by
Lender for tenant improvement and leasing commission costs with respect to the
applicable Individual Property and/or for payment of the Debt or otherwise in
connection with the Loan evidenced by the Note and/or applicable Individual
Property, as so determined by Lender). Notwithstanding the foregoing to the
contrary, provided that no Event of Default shall have occurred and is then
continuing, and no default is then continuing under the Harris County Lease,
Borrower shall be permitted, without Lender’s prior consent, to terminate the
Harris County Lease in accordance with the following:

 

(i) No termination shall occur prior to the sixth (6th) Payment Date;

 

(ii) The consideration paid by the Tenant under the Harris County Lease in
connection with a termination thereof (the “Harris County Termination Payment”)
shall be deposited into the TI/LC Reserve Account; provided that such funds (x)
shall be used solely with respect to the Brookhollow Property and (y) such funds
may be used and disbursed for Approved Leasing Expenses (released pursuant to
Section 7.4.3) and Approved Capital Expenditures (released pursuant to Section
2.1.6, excluding any required minimum Advance DSCR or the payment of any
origination fee); and

 

67



--------------------------------------------------------------------------------

(iii) No default has occurred under the Harris Master Lease, which must be in
full force and effect and all amounts due thereunder paid through the date of
termination of the Harris County Lease.

 

(b) Notwithstanding anything contained herein to the contrary, Borrower shall
not willfully withhold from Lender any information regarding renewal, extension,
amendment, modification, waiver of provisions of, termination, rental reduction
of, surrender of space of, or shortening of the term of, any Lease during the
term of the Loan. Borrower further covenants and agrees to provide Lender with
written notice of a Tenant “going dark” under such Tenant’s Lease within five
(5) Business Days after such Tenant “goes dark”.

 

5.1.24. Alterations. Borrower shall obtain Lender’s prior written consent to any
alterations to any Improvements other than Approved Capital Expenditures, which
consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Lender’s consent shall not be required in
connection with any alterations that will not have a material adverse effect on
Borrower’s financial condition, the value of the applicable Individual Property
or the Net Operating Income, provided that such alterations (a) are made in
connection with tenant improvement work performed pursuant to the terms of (i)
any Lease executed on or before the date hereof, (ii) any Major Lease approved
by Lender in accordance with the provisions of this Agreement, or (iii) any
Minor Lease approved by Lender in accordance with the provisions of this
Agreement (or for which Lender’s approval is not required hereunder), (b) do not
adversely affect any structural component of any Improvements, any utility or
HVAC system contained in any Improvements or the exterior of any building
constituting a part of any Improvements and the aggregate cost thereof does not
exceed Seven Hundred Fifty Thousand Dollars ($750,000) or (c) are performed in
connection with the Restoration of the Property after the occurrence of a
Casualty in accordance with the terms and provisions of this Agreement. If the
total unpaid amounts due and payable with respect to alterations to the
Improvements at the applicable Individual Property (other than such amounts to
be paid or reimbursed by Tenants under the Leases) shall at any time exceed the
Alteration Threshold, Borrower shall promptly deliver to Lender as security for
the payment of such amounts and as additional security for Borrower’s
obligations under the Loan Documents any of the following: (A) cash, (B) U.S.
Obligations, (C) other securities having a rating acceptable to Lender and that
the applicable Rating Agencies have confirmed in writing will not, in and of
itself, result in a downgrade, withdrawal or qualification of the initial, or,
if higher, then current ratings assigned to any Securities or any class thereof
in connection with any Securitization, or (D) a completion and performance bond
or an irrevocable letter of credit (payable on sight draft only) issued by a
financial institution having a rating by S&P of not less than “A 1+” if the term
of such bond or letter of credit is no longer than three (3) months or, if such
term is in excess of three (3) months, issued by a financial institution having
a rating that is acceptable to Lender and that the applicable Rating Agencies
have confirmed in writing will not, in and of itself, result in a downgrade,
withdrawal or qualification of the initial, or, if higher, then current ratings
assigned to any Securities or any class thereof in connection with any
Securitization. Such security shall be in an amount equal to the excess of the
total unpaid amounts with respect to alterations to the Improvements on the
applicable Individual Property (other than such amounts to be paid or reimbursed
by Tenants under the Leases) over the Alteration Threshold and Lender may apply
such security from time to time at the option of Lender to pay for such
alterations.

 

68



--------------------------------------------------------------------------------

5.1.25. Management Agreement/Parking Management Agreement.

 

(a) Borrower shall (i) cause the Properties to be managed pursuant to the
Management Agreement; (ii) promptly perform and observe all of the covenants
required to be performed and observed by it under the Management Agreement and
do all things necessary to preserve and to keep unimpaired its rights
thereunder; (iii) promptly notify Lender of any default under the Management
Agreement of which it is aware; (iv) promptly deliver to Lender a copy of each
financial statement, business plan, capital expenditure plan, and property
improvement plan and any other notice, report and estimate received by Borrower
under the Management Agreement; and (v) promptly enforce the performance and
observance of all of the covenants and agreements required to be performed and
observed by Manager under the Management Agreement. In the event that the
Management Agreement expires or is terminated (without limiting any obligation
of Borrower to obtain Lender’s consent to any termination or modification of the
Management Agreement in accordance with the terms and provisions of this
Agreement), Borrower shall promptly enter into a Replacement Management
Agreement with Manager or another Qualified Manager, as applicable.

 

(b) Termination of Manager. If (i) as of the last day of each three (3)
consecutive calendar quarter period during the Term, Borrower fails to maintain
a Debt Service Coverage Ratio of at least 1.05:1, or (ii) an Event of Default
shall be continuing, or (iii) Manager is in default under the Management
Agreement, or (iv) upon the gross negligence, malfeasance or willful misconduct
of Manager, or (v) upon any Bankruptcy Action related to Manager that is not
dismissed within thirty (30) days of commencement thereof, Borrower shall, at
the request of Lender, terminate the Management Agreement and replace Manager
with a Qualified Manager and enter into a Replacement Management Agreement on
terms and conditions satisfactory to Lender and the applicable Rating Agencies.
Borrower’s failure to appoint a Qualified Manager within thirty (30) days after
Lender’s request of Borrower to terminate the Management Agreement shall
constitute an immediate Event of Default. Borrower may from time to time appoint
a successor Qualified Manager to manage the Property, provided that such
successor Qualified Manager and Replacement Management Agreement shall be
approved in writing by Lender in Lender’s discretion and the applicable Rating
Agencies (and Lender’s approval may be conditioned upon Borrower’s delivering
prior written confirmation from the applicable Rating Agencies that management
of the Properties by such successor Qualified Manager and pursuant to the
Replacement Management Agreement will not cause a downgrade, withdrawal or
qualification of the then current ratings of the Securities or any class
thereof).

 

(c) Parking Management Agreement. Borrower shall (i) cause the parking
facilities at the Properties to be managed pursuant to the Management Agreement
or a Parking Management Agreement reasonably acceptable to Lender; (ii) promptly
perform and observe all of the covenants required to be performed and observed
by it under the Parking Management Agreement and do all things necessary to
preserve and to keep unimpaired its rights thereunder; (iii) promptly notify
Lender of any default under the Parking Management Agreement of which it is
aware; (iv) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditure plan, and property improvement plan and any
other notice, report and estimate received by Borrower under the Parking
Management Agreement; and (v) promptly enforce the performance and observance of
all of the covenants and agreements

 

69



--------------------------------------------------------------------------------

required to be performed and observed by the parking operator under the
Management Agreement. In the event that the Parking Management Agreement expires
or is terminated, Borrower shall promptly cause the parking operations to be
operated by Manager, or enter into a replacement Parking Management Agreement
which shall not require Lender’s approval except as set forth in Section 5.2.12.

 

SECTION 5.2. Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Security Instrument in accordance with
the terms of this Agreement and the other Loan Documents, Borrower covenants and
agrees with Lender that it will not do, directly or indirectly, any of the
following:

 

5.2.1. Management Agreement. Without Lender’s prior written consent, Borrower
shall not (1) surrender, terminate, cancel, extend or renew the Management
Agreement or otherwise replace Manager or enter into any other management
agreement; (2) reduce or consent to the reduction of the term of the Management
Agreement; (3) increase or consent to the increase of the amount of any charges
under the Management Agreement; (4) otherwise modify, change, supplement, alter
or amend in any material respect, or waive or release any of its rights and
remedies under, the Management Agreement; or (5) suffer or permit the occurrence
and continuance of a default beyond any applicable cure period under the
Management Agreement (or any successor management agreement) if such default
permits Manager to terminate the Management Agreement (or such successor
management agreement).

 

5.2.2. Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of any Individual Property, except for Permitted
Encumbrances.

 

5.2.3. Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership and operation
of the Property, (c) transfer, lease or sell, in one transaction or any
combination of transactions, all or substantially all of the property or assets
of Borrower except to the extent expressly permitted by the Loan Documents, (d)
modify, amend, waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction or (e) cause, permit or
suffer the SPE Party to (i) dissolve, wind up or liquidate or take any action,
or omit to take an action, as a result of which the SPE Party would be
dissolved, wound up or liquidated in whole or in part, or (ii) amend, modify,
waive or terminate the certificate of incorporation or bylaws of the SPE Party,
in each case, without obtaining the prior written consent of Lender.

 

5.2.4. Change in Business; Assets. Borrower shall not enter into any line of
business other than the ownership and operation of the Properties, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. Borrower shall not purchase or own any property other
than the Properties and any property necessary or incidental for the operation
of the Properties.

 

5.2.5. Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

 

70



--------------------------------------------------------------------------------

5.2.6. Affiliated Transactions. Borrower shall not enter into, or be a party to,
any transaction with an Affiliate of Borrower or any of the partners of Borrower
except in the ordinary course of business and on terms which are fully disclosed
to Lender in advance and are no less favorable to Borrower or such Affiliate
than would be obtained in a comparable arm’s length transaction with an
unrelated third party.

 

5.2.7. Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of any Individual Property or seek any variance
under any existing zoning ordinance or use or permit the use of any portion of
any Individual Property in any manner that could result in such use becoming a
non conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior written consent of Lender.

 

5.2.8. No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of any Individual Property with (a) any other real property
constituting a tax lot separate from any Individual Property, or (b) any portion
of any Individual Property which may be deemed to constitute personal property,
or any other procedure whereby the Lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to any Individual
Property.

 

5.2.9. Principal Place of Business and Organization. Borrower shall not change
its principal place of business set forth in the introductory paragraph of this
Agreement without first giving Lender thirty (30) days prior notice. Borrower
shall not change the place of its organization as set forth in Section 4.1.28
without the consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed. Upon Lender’s request, Borrower shall execute and
authorize the filing of financing statements, and shall execute such additional
security agreements and other instruments which may be necessary to effectively
evidence or perfect Lender’s security interest in the Property as a result of
such change of the principal place of business or place of organization of
Borrower.

 

5.2.10. ERISA.

 

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

 

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the Term, as
requested by Lender in its sole but reasonable discretion, that (i) Borrower is
not an “employee benefit plan” as defined in Section 3(3) of ERISA, which is
subject to Title I of ERISA, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (ii) Borrower is not subject to any state statute
regulating investments of, or fiduciary obligations with respect to,
governmental plans; and (iii) one or more of the following circumstances is
true:

 

(A) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3 101(b)(2);

 

71



--------------------------------------------------------------------------------

(B) Less than twenty five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3 101(f)(2); or

 

(C) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3 101(c) or (e).

 

5.2.11. Transfers.

 

(a) Generally. Borrower acknowledges that Lender has examined and relied on the
experience of Borrower and its general partners, members, principals and (if
Borrower is a trust) beneficial owners in owning and operating properties such
as the Properties in agreeing to make the Loan, and will continue to rely on
Borrower’s ownership of the Properties as a means of maintaining the value of
the Properties as security for repayment of the Debt and the performance of the
obligations contained in the Loan Documents. Borrower acknowledges that Lender
has a valid interest in maintaining the value of the Properties so as to ensure
that, should Borrower default in the repayment of the Debt or the performance of
the obligations contained in the Loan Documents, Lender can recover the Debt by
a sale of the Properties.

 

(b) Restrictions on Transfer. Without the prior written consent of Lender, but,
in each instance, subject to Permitted Transfers, neither Borrower nor SPE Party
nor any other Person having a direct or indirect ownership or beneficial
interest in Borrower or SPE Party shall sell (except in connection with a taking
strictly in accordance with Section 6.3 hereof), convey, mortgage, grant,
bargain, encumber, pledge, assign or transfer the Properties or any part
thereof, or any interest, direct or indirect, in Borrower or SPE Party, whether
voluntarily or involuntarily (a “Transfer”). A “Transfer” within the meaning of
this Section 5.2.11 shall be deemed to include, without limitation, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower for the leasing of all or a substantial part of an Individual Property
for any purpose other than the actual occupancy by a space tenant thereunder or
a sale, assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rents; (iii) if
Borrower, Guarantor or any general partner, managing member or controlling
shareholder of Borrower or Guarantor is a corporation, the voluntary or
involuntary sale, conveyance or transfer of such corporation’s stock (or the
stock of any corporation directly or indirectly controlling such corporation by
operation of law or otherwise) or the creation or issuance of new stock in one
or a series of transactions by which an aggregate of more than 10% of such
corporation’s stock shall be vested in a party or parties who are not now
stockholders or any change in the control of such corporation; (iv) if Borrower,
SPE Party any Guarantor or any general partner, managing member or controlling
shareholder of Borrower, SPE Party or any Guarantor is a limited or general
partnership, joint venture or limited liability company, the change, removal,
resignation or addition of a general partner, managing partner, limited partner,
joint venturer or member or the transfer of the partnership interest of any
general partner, managing partner or limited partner or the transfer of the
interest of any joint venturer or member; and (v) any pledge, hypothecation,
assignment, transfer or other encumbrance of any direct or indirect ownership
interest in Borrower or SPE Party.

 

72



--------------------------------------------------------------------------------

(c) Permitted Transfers. Notwithstanding anything to the contrary contained in
Section 5.2.11, the following Transfers (“Permitted Transfers”) shall be deemed
to be permitted hereunder without the prior written consent of Lender:

 

(i) provided that no Default or Event of Default shall have occurred and remain
uncured, a Transfer (excluding in the case of Borrower, a pledge or encumbrance)
of a direct or indirect interest in Borrower, provided that (A) such Transfer
shall not (1) cause the transferee (together with its Affiliates) to acquire
Control of Borrower or any SPE Party or to increase its direct or indirect
interest in Borrower or in any SPE Party to an amount which equals or exceeds
forty-nine percent (49%), or (2) result in Borrower or any SPE Party no longer
being Controlled by Key Principal, (B) after giving effect to such Transfer, Key
Principal shall continue to own at least fifty-one percent (51%) of all equity
interests (direct or indirect) in Borrower, (C) Borrower shall give Lender
written notice of such Transfer together with copies of all instruments
effecting such Transfer not less than ten (10) days prior to the date of such
Transfer, (D) if, after taking into account such Transfer and any prior
Transfers of direct or indirect interests in Borrower, with respect to any
proposed transferee who did not, prior to such Transfer, own in the aggregate
twenty percent (20%) or more of the direct, indirect or beneficial ownership
interests in Borrower (or in the SPE Party) and who shall, after giving effect
to any such proposed Transfer, own in the aggregate twenty percent (20%) or more
of the direct, indirect or beneficial ownership interests ownership interests in
Borrower (or in the SPE Party), then at the time of such Transfer, (1) such
proposed transferee (w) shall be solvent, (x) shall have never been convicted of
a felony, (y) shall have never been the subject of a voluntary bankruptcy
proceeding or involuntary bankruptcy proceeding (to the extent such involuntary
proceeding has not been discharged), and (z) shall have no outstanding judgments
against them, and (2) Lender shall have received a credit check investigation
against such individuals and/or entities reasonably acceptable to Lender, and
(E) the legal and financial structure of Borrower and its members or partners,
as applicable, and the single purpose nature and bankruptcy remoteness of
Borrower and its members or partners, as applicable, after such Transfer, shall
satisfy Lender’s then current applicable underwriting criteria and requirements;
and

 

(ii) provided that no Default or Event of Default shall have occurred and remain
uncured, a Transfer of an indirect interest in Borrower or any SPE Party that
occurs by maintenance, devise or bequest or by operation of law upon the death
of a natural person that was the holder of such interest to a member of the
immediate family of such interest holder or a trust established for the benefit
of such immediate family member, provided that (A) no such Transfer shall result
in a change of the day-to-day operations of the Properties, (B) Borrower shall
give Lender notice of such Transfer together with copies of all instruments
effecting such Transfer not less than ten (10) days after the date of such
Transfer, (C) the legal and financial structure of Borrower and its members or
partners, as applicable, and the single purpose nature and bankruptcy remoteness
of Borrower and its members or partners, as applicable after such Transfer,
shall satisfy Lender’s then current applicable underwriting criteria and
requirements, (D) if any such Transfer would result in a change of Control of
Borrower or any SPE Party and occurs prior to Securitization, such Transfer is
approved by Lender in writing in its sole and absolute discretion within thirty
(30) days after any such Transfer, (E) if, after

 

73



--------------------------------------------------------------------------------

taking into account such Transfer and any prior Transfers of direct or indirect
interests in Borrower, with respect to any proposed transferee who did not,
prior to such Transfer, own in the aggregate twenty percent (20%) or more of the
direct, indirect or beneficial ownership interests in Borrower (or in the SPE
Party) and who shall, after giving effect to any such proposed Transfer, own in
the aggregate twenty percent (20%) or more of the direct, indirect or beneficial
ownership interests ownership interests in Borrower (or in the SPE Party), then
within thirty (30) days after any such Transfer, Lender shall have received
evidence reasonably satisfactory to Lender that (1) such proposed transferee (w)
is solvent, (x) has never been convicted of a felony, (y) has never been the
subject of a voluntary bankruptcy proceeding or involuntary bankruptcy
proceeding (to the extent such involuntary proceeding has not been discharged),
and (z) has no outstanding judgments against them, and (2) Lender shall have
received a credit check investigation against such individuals and/or entities
reasonably acceptable to Lender, and (F) if any such Transfer would result in a
change of Control of Borrower or any SPE Party and occurs after Securitization,
Borrower, at Borrower’s sole cost and expense, shall, within thirty (30) days
after any such Transfer, (1) deliver (or cause to be delivered) (I) a
confirmation from the Rating Agencies to Lender that such Transfer will not
result in a qualification, downgrade or withdrawal of the then applicable
ratings, and (II) a substantive non-consolidation opinion to Lender and the
Rating Agencies with respect to Borrower and such transferee in form and
substance reasonably satisfactory to Lender and the Rating Agencies, and (2)
obtain the written consent of Lender, which shall not be unreasonably withheld,
conditioned or delayed.

 

(iii) For purposes of this Section 5.2.11, a change of “Control” of Borrower (or
any SPE Party) shall be deemed to have occurred if (A) there is any change in
the identity of any individual or entity or any group of individuals or entities
who have the right, by virtue of any partnership agreement, articles of
incorporation, by-laws, articles of organization, operating agreement or any
other agreement, with or without taking any formative action, to cause Borrower
(or any SPE Party) to take some action or to prevent, restrict or impede
Borrower (or any SPE Party) from taking some action which, in either case,
Borrower (or any SPE Party) could take or could refrain from taking were it not
for the rights of such individuals, or (B) the individual or entity or group of
individuals or entities that “Control” Borrower (and any SPE Party) as described
in clause (A) ever cease to own at least fifty-one percent (51%) of all equity
interests (direct or indirect) in Borrower (and each SPE Party); and (ii) an
“immediate family member” shall mean a spouse, a child, a sibling, grandchild or
a parent of any interest holder or a trust established for the benefit of any of
same.

 

(d) Costs and Expenses. Borrower shall pay all reasonable costs and expenses of
Lender in connection with any Transfer, whether or not such Transfer is deemed
to be a Permitted Transfer, including, without limitation, all reasonable fees
and expenses of Lender’s counsel and the cost of any required counsel opinions
related to REMIC or other securitization or tax issues.

 

(e) Assignment and Assumption of the Loan. Borrower may request Lender’s consent
to an assumption of the Loan following the first (1st) anniversary of the first
Payment Date, which consent shall be conditioned on (i) an assumption of this
Agreement, the Note, the Security Instrument and the other Loan Documents as so
modified by the proposed transferee, subject to the provisions of Section 9.4;
(ii) payment of all of fees and expenses incurred in connection with such
Transfer including, without limitation, the cost of any third

 

74



--------------------------------------------------------------------------------

party reports, legal fees and expenses, Rating Agency fees and expenses or
required legal opinions; (iii) the payment of a non refundable $5,000
application fee and an assumption fee equal to one-half of one percent (1/2%) of
the outstanding principal balance of the Loan; (iv) the delivery of a non
consolidation opinion reflecting the proposed transfer satisfactory in form and
substance to Lender; (v) the proposed transferee’s continued compliance with the
representations and covenants set forth in Section 4.1.1(b) and Section 5.2.10;
(vi) the delivery of evidence satisfactory to Lender that the single purpose
nature and bankruptcy remoteness of Borrower, its shareholders, partners or
members, as the case may be, following such transfers are in accordance with the
then current standards of Lender and the Rating Agencies; (vii) prior to any
release of the Guarantor, a substitute guarantor reasonably acceptable to Lender
shall have executed a replacement guaranty reasonably satisfactory to Lender
which shall not provide for a cap on any liability for the recourse provisions
except to the extent set forth in Section 9.4; (viii) if required by Lender,
confirmation in writing from the Rating Agencies to the effect that such
transfer will not result in a re qualification, reduction or withdrawal of the
then current rating assigned to the Securities or any class thereof in any
applicable Securitization; or (ix) such other conditions (including, without
limitation, delivery of certificates, opinions, documents and instruments) as
Lender shall determine in its reasonable discretion to be in the interest of
Lender, including, without limitation, the creditworthiness, reputation and
qualifications of the transferee with respect to the Loan and the Property.
Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s consent. This
provision shall apply to every Transfer regardless of whether voluntary or not,
or whether or not Lender has consented to any previous Transfer.

 

5.2.12. Parking Management Agreement. Without Lender’s prior written consent,
Borrower shall not enter into any other Parking Management Agreement which is
not terminable on 90 days notice or less.

 

ARTICLE VI

 

INSURANCE; CASUALTY; CONDEMNATION

 

SECTION 6.1. Insurance.

 

(a) Borrower, at its sole cost and expense, shall obtain and maintain during the
entire Term, or cause to be maintained, insurance policies for Borrower and the
Properties providing at least the following coverages:

 

(i) Casualty insurance against loss or damage by fire, lightning and such other
perils as are included in a standard “special form” policy (formerly known as an
“all-risk” endorsement policy), and against loss or damage by all other risks
and hazards covered by a standard extended coverage insurance policy, including
riot and civil commotion, vandalism, malicious mischief, burglary and theft (A)
in an amount equal to one hundred percent (100%) of the “Full Replacement Cost”
of the Properties, which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation, but the amount shall in
no event be less than the outstanding principal balance of the Loan; (B)
containing an

 

75



--------------------------------------------------------------------------------

agreed amount endorsement with respect to the Improvements and personal property
at the Properties waiving all co-insurance provisions; (C) providing for no
deductible in excess of the lesser of Ten Thousand and No/100 Dollars
($10,000.00); and (D) containing an “Ordinance or Law Coverage” or “Enforcement”
endorsement if any of the Improvements or the use of the Individual Property
shall at any time constitute legal non-conforming structures or uses, and
compensating for loss of value or property resulting from operation of law and
the cost of demolition and the increased cost of construction in such amounts as
required by Lender. In addition, Borrower shall obtain: (y) if any portion of
the Improvements is currently or at any time in the future located in a
federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the lesser of (1) the outstanding principal balance of the Loan
or (2) the maximum amount of such insurance available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, or such greater
amount as Lender shall require; and (z) earthquake insurance in amounts and in
form and substance reasonably satisfactory to Lender in the event the Property
is located in an area with a high degree of seismic activity, provided that the
insurance pursuant to clauses (y) and (z) hereof shall be on terms consistent
with the comprehensive all risk insurance policy required under this subsection
(i);

 

(ii) commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverages against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Individual Property, such insurance (A) to be on the so-called
“occurrence” form subject to a limit of One Million Dollars ($1,000,000) per
occurrence and Two Million Dollars ($2,000,000) in the aggregate for general
liability (excluding umbrella coverage) per policy year (and, if on a blanket
policy, containing an “Aggregate Per Location” endorsement), (B) to continue at
not less than the aforesaid limit until required to be changed by Lender by
reason of changed economic conditions making such protection inadequate; and (C)
to cover at least the following hazards: (1) premises and operations; (2)
products and completed operations on an “if any” basis; (3) independent
contractors; (4) blanket contractual liability for all legal contracts; and (5)
contractual liability covering the indemnities contained in this Agreement and
the other Loan Documents to the extent the same is available;

 

(iii) rental loss and/or business income interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above and Section 6.1(h) below; (C)
covering a period of restoration of twenty-four (24) months and containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and related personal property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of three hundred and
sixty-five (365) days from the date that the Individual Property is repaired or
replaced and operations are resumed, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period; and (D) in an amount
equal to one hundred percent (100%) of the projected net income less
non-continuing expenses from each Individual Property for a period of time not
less than the aggregate period described in clause (C). The amount of such
business income insurance shall be determined prior to the date hereof and at
least once each year thereafter based on Borrower’s reasonable estimate of the
net income less non-continuing expenses from each Individual Property for the
succeeding twenty-four (24) month

 

76



--------------------------------------------------------------------------------

period. All proceeds payable to Lender pursuant to this subsection shall be held
by Lender and shall be applied at Lender’s sole but reasonable discretion to (1)
the obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Note or (2) Operating Expenses approved by Lender in its
sole but reasonable discretion, provided, however, that nothing herein contained
shall be deemed to relieve Borrower of its obligations to pay the Debt on the
respective dates of payment provided for in the Note and the other Loan
Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;

 

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Individual
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above-mentioned commercial general liability insurance
policy; and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;

 

(v) workers’ compensation, subject to the statutory limits of the State, and
employer’s liability insurance with limits which are required from time to time
by Lender in respect of any work or operations on or about any Individual
Property, or in connection with such Individual Property or its operation (if
applicable);

 

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

 

(vii) umbrella liability insurance in addition to primary coverage in an amount
not less than Twenty-Five Million and No/100 Dollars ($25,000,000) per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) above and (viii) below;

 

(viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, with limits which are required from time to time by
Lender;

 

(ix) windstorm insurance in an amount equal to the outstanding principal balance
of the Loan or such lesser amount as agreed to by Lender in writing;

 

(x) insurance against employee dishonesty in an amount not less than one (1)
month of Gross Revenue from each Individual Property and with a deductible not
greater than Ten Thousand Dollars ($10,000.00); and

 

(xi) upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as Lender from time to time may reasonably request

 

77



--------------------------------------------------------------------------------

against such other insurable hazards which at the time are commonly insured
against for properties similar to the Individual Property located in or around
the region in which the Individual Property is located.

 

(b) All insurance provided for in Section 6.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”) and shall be subject to the approval of Lender as to form and
substance, including deductibles, loss payees and insureds. Not less than three
(3) days prior to the expiration dates of the Policies theretofore furnished to
Lender, certificates of insurance evidencing the Policies accompanied by
evidence reasonably satisfactory to Lender of payment of the premiums then due
thereunder (the “Insurance Premiums”), shall be delivered by Borrower to Lender.

 

(c) Any blanket insurance Policy shall specifically allocate to the Individual
Property the amount of coverage from time to time required hereunder and shall
otherwise provide the same protection as would a separate Policy insuring only
the Properties in compliance with the provisions of Section 5.1.1(a).

 

(d) All Policies of insurance provided for or contemplated by Section 6.1(a),
except for the Policy referenced in Section 6.1(a)(v), shall name Borrower as
the insured and Lender and its successors and/or assigns as the additional
insured, as its interests may appear, and in the case of property damage, boiler
and machinery, flood and earthquake insurance, shall contain a so-called New
York standard non-contributing mortgagee clause in favor of Lender providing
that the loss thereunder shall be payable to Lender. Additionally, if Borrower
obtains property insurance coverage in addition to or in excess of that required
by Section 6.1(a)(i), then such insurance policies shall also contain a
so-called New York standard non-contributing mortgagee clause in favor of Lender
providing that the loss thereunder shall be payable to Lender.

 

(e) All Policies of insurance provided for in Section 6.1(a), except for the
Policies referenced in Section 6.1(a)(v) and (a)(viii) shall contain clauses or
endorsements to the effect that:

 

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

 

(ii) the Policy shall not be canceled without at least thirty (30) days’ written
notice to Lender (ten (10) day’s prior written notice to Lender will be provided
in the event of non-payment of premium); and any other party named therein as an
additional insured and, if obtainable by Borrower using commercially reasonable
efforts, shall not be materially changed (other than to increase the coverage
provided thereby) without such a thirty (30) day notice; and

 

(iii) Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.

 

78



--------------------------------------------------------------------------------

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Properties, including the obtaining of such
insurance coverage as Lender in its sole but reasonable discretion deems
appropriate and all premiums incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and until paid shall be secured by the Security
Instrument and shall bear interest at the Default Rate.

 

(g) In the event of foreclosure of the Security Instrument or other transfer of
title to any Individual Property in extinguishment in whole or in part of the
Debt, all right, title and interest of Borrower in and to the Policies that are
not blanket Policies then in force concerning any Individual Property and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.

 

(h) Borrower shall be required to obtain and maintain Policies which do not
contain exclusions for loss, cost, damage or liability caused by “terrorism” or
“terrorist acts”. If any of the Policies include any such terrorism
exclusion(s), Borrower shall obtain and maintain terrorism coverage to cover
such exclusion(s) from a carrier which otherwise satisfies the rating criteria
specified in Section 6.1.2 (a “Qualified Carrier”) or, in the event that such
terrorism coverage is not available from a Qualified Carrier, Borrower shall
obtain such terrorism coverage from the highest rated insurance company
providing such terrorism coverage. If such terrorism coverage is available as
aforesaid, Borrower shall obtain and maintain such terrorism coverage in an
amount equal to 100% of the Full Replacement Cost of the Properties; provided
that Borrower shall not be required to incur a cost for such terrorism coverage
that is in excess of two-hundred percent (200%) of the cost for the “all risk”
insurance coverage required pursuant to this Section 6.1 (the “Terrorism
Insurance Cap”) for the immediately preceding annual policy period. In the event
that the annual premium for terrorism coverage in an amount equal to the Full
Replacement Cost coverage exceeds the Terrorism Insurance Cap, Borrower shall be
required to maintain as much terrorism coverage as is available for a premium
equal to the Terrorism Insurance Cap.

 

6.1.2. Insurance Company. All Policies required pursuant to Section 6.1: (i)
shall be issued by companies licensed to do business in the state where the
Properties are located, with a financial strength and claims paying ability
rating of at least A:XII from A.M. Best Company and “A” or better by S&P; (ii)
shall, with respect to all property insurance policies, name Lender and its
successors and/or assigns as their interest may appear as Lender and mortgagee;
(iii) shall, with respect to all property insurance policies and rental loss
and/or business interruption insurance policies, contain a Standard Mortgagee
Clause and a Lender’s Loss Payable Endorsement, or their equivalents, naming
Lender as the person to whom all payments made by such insurance company shall
be paid; (iv) shall, with respect to all liability policies, name Lender and its
successors and/or assigns as an additional insured; (v) shall contain a waiver
of subrogation against Lender; (vi) shall contain such provisions as Lender
deems reasonably necessary or desirable to protect its interest including
endorsements providing that neither Borrower, Lender nor any other party shall
be a co-insurer under said Policies and that Lender shall receive at least
thirty (30) days prior written notice of any modification, reduction

 

79



--------------------------------------------------------------------------------

or cancellation; and (vii) shall be satisfactory in form and substance to Lender
and shall be approved by Lender as to amounts, form, risk coverage, deductibles,
loss payees and insureds. Certified copies of the Policies shall be delivered to
Lender, c/o Nomura Credit & Capital, Inc., Two World Financial Center, Building
B, New York, New York 10281-1198, Attn: N. Dante LaRocca, on the date hereof
with respect to the current Policies and within thirty (30) days after the
effective date thereof with respect to all renewal Policies; provided, however,
that: (a) if any insurance coverage required under this Section 6.1.2 is
maintained by a syndicate of insurers, the preceding S&P ratings requirements
shall be deemed satisfied as long as at least seventy five percent (75%) of the
coverage (if there are four or fewer members of the syndicate) or at least sixty
percent (60%) of the coverage (if there are five or more members of the
syndicate) is maintained with carriers with an “A” or better rating by S&P, and
all carriers in such syndicate have a claims-paying ability rating by S&P of not
less than “BBB”. Borrower shall pay the Insurance Premiums annually in advance
as the same become due and payable and shall furnish to Lender evidence of the
renewal of each of the Policies with receipts for the payment of the Insurance
Premiums or other evidence of such payment reasonably satisfactory to Lender
(provided, however, that Borrower shall not be required to pay such Insurance
Premiums nor furnish such evidence of payment to Lender in the event that the
amounts required to pay such Insurance Premiums have been deposited into the Tax
and Insurance Reserve Fund pursuant to Section 7.2 hereof). In addition to the
insurance coverages described in Section 6.1 above, Borrower shall obtain such
other insurance as may from time to time be reasonably required by Lender in
order to protect its interests. Within thirty (30) days after request by Lender,
Borrower shall obtain such increases in the amounts of coverage required
hereunder as may be reasonably requested by Lender, taking into consideration
changes in the value of money over time, changes in liability laws, changes in
prudent customs and practices, and the like.

 

SECTION 6.2. Casualty. If any Individual Property shall be damaged or destroyed
by a Casualty, Borrower shall give prompt notice of such damage to Lender and
shall promptly commence and diligently prosecute the completion of the
Restoration of the Property as nearly as possible to the condition such
Individual Property was in immediately prior to such Casualty, with such
alterations as may be reasonably approved by Lender and otherwise in accordance
with Section 6.4. Borrower shall pay all costs of such Restoration whether or
not such costs are covered by insurance. Upon the occurrence of any Casualty,
Borrower shall (subject to the right hereinafter set forth of Lender to elect to
do so), promptly file a proof of loss with the respective insurance company or
companies insuring such Casualty. So long as no Event of Default shall have
occurred and be continuing, Borrower may settle and adjust any claim on the
amount of the Insurance Proceeds to be paid in respect of such Casualty with the
insurance company or companies, with the prior written consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed; provided
that such adjustment is carried out in a competent and timely manner. Lender may
participate in any settlement and adjustment discussions with any insurance
companies with respect to any Casualty in which the Net Proceeds or the costs of
completing the Restoration are equal to or greater than Five Hundred Thousand
Dollars ($500,000) and Borrower shall deliver to Lender all instruments required
by Lender to permit such participation. In the event that Borrower fails to
promptly file a proof of loss with respect to any Casualty or fails to promptly
and diligently proceed to settle and adjust any claims with respect thereto,
then Lender shall, at the sole cost and expense of Borrower, have the right to
file such proof of loss, settle and adjust such claim and agree with such
insurance company or companies without the consent of Borrower, and Borrower
hereby

 

80



--------------------------------------------------------------------------------

irrevocably appoints Lender as its attorney-in-fact, coupled with an interest to
do so. Any Insurance Proceeds in connection therewith (whether or not Lender
elects to settle and adjust the claim or Borrower settles such claim) shall be
due and payable solely to Lender and held by Lender in accordance with the terms
of this Agreement. In the event Borrower or any party other than Lender is a
payee on any check representing Insurance Proceeds with respect to any Casualty,
Borrower shall immediately endorse, and cause all such third parties to endorse,
such check payable to the order of Lender. Borrower hereby irrevocably appoints
Lender as its attorney-in-fact, coupled with an interest, to endorse any such
check payable to the order of Lender.

 

SECTION 6.3. Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of any
Individual Property and shall deliver to Lender copies of any and all papers
served in connection with such proceedings. Lender shall participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If any Individual Property or any portion thereof is taken by a condemning
authority, Borrower shall promptly commence and diligently prosecute the
Restoration of the applicable Individual Property and otherwise comply with the
provisions of Section 6.4. If any Individual Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.

 

SECTION 6.4. Restoration. The following provisions shall apply in connection
with the Restoration of any Individual Property:

 

(a) If the Net Proceeds shall be less than Two Hundred Fifty Thousand Dollars
($250,000) and the costs of completing the Restoration shall be less than Two
Hundred Fifty Thousand Dollars ($250,000), the Net Proceeds will be disbursed by
Lender to Borrower upon receipt, provided that all of the conditions precedent
set forth in Section 6.4(b)(i) are satisfied and Borrower delivers to Lender a
written undertaking to expeditiously commence and to satisfactorily complete
with due diligence the Restoration in accordance with the terms of this
Agreement.

 

(b) If the Net Proceeds are equal to or greater than Two Hundred Fifty Thousand
Dollars ($250,000), or the costs of completing the Restoration is equal to or
greater than Two Hundred Fifty Thousand Dollars ($250,000), the Net Proceeds
will be held by Lender and Lender shall make the Net Proceeds available for the
Restoration in

 

81



--------------------------------------------------------------------------------

accordance with the provisions of this Section 6.4. The term “Net Proceeds” for
purposes of this Section 6.4 shall mean: (i) the net amount of all insurance
proceeds received by Lender pursuant to Section 6.1(a)(i), (iv), (vi), (ix) and
(x) as a result of such damage or destruction, after deduction of its reasonable
costs and expenses (including, but not limited to, reasonable counsel fees), if
any, in collecting same (“Insurance Proceeds”), or (ii) the net amount of the
Award, after deduction of its reasonable costs and expenses (including, but not
limited to, reasonable counsel fees), if any, in collecting same (“Condemnation
Proceeds”), whichever the case may be.

 

(i) The Net Proceeds shall be made available to Borrower for Restoration upon
the approval of Lender in its sole but reasonable discretion that the following
conditions are met:

 

(A) no Event of Default shall have occurred and be continuing;

 

(B) (1) in the event the Net Proceeds are Insurance Proceeds, (a) the loss is in
an aggregate amount less than ten percent (10%) of the original principal
balance of the Loan, and (b) less than twenty-five percent (25%) of the total
floor area of the Improvements on the Property has been damaged, destroyed, or
rendered unusable as a result of such Casualty, or (2) in the event the Net
Proceeds are Condemnation Proceeds, less than five percent (5%) of the land
constituting the Individual Property is taken, and such land is located along
the perimeter or periphery of the Individual Property, and no portion of the
Improvements is located on such land;

 

(C) Leases demising in the aggregate a percentage amount equal to or greater
than ninety percent (90%) of the total rentable space in the Individual Property
which has been demised under executed and delivered Leases in effect as of the
date of the occurrence of such Casualty or Condemnation, whichever the case may
be, shall remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and will make all necessary repairs and
restorations thereto at their sole cost and expense;

 

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

 

(E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Individual Property as a result of the occurrence
of any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in Section
6.1(a)(iii), if applicable, or (3) by other funds of Borrower;

 

(F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) the earliest date required for such completion under the terms of any
Leases, (3) such time as may be required under applicable Legal Requirements or
(4) the expiration of the insurance coverage referred to in Section 6.1(a)(iii);

 

82



--------------------------------------------------------------------------------

(G) the Individual Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;

 

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

 

(I) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Individual Property or the related Improvements;

 

(J) the Debt Service Coverage Ratio for the affected Individual Property, after
giving effect to the Restoration, shall be equal to or greater than the Debt
Service Coverage Ratio in effect on the Closing Date;

 

(K) the Loan to Value Ratio after giving effect to the Restoration, shall be
equal to or less than seventy-five percent (75%);

 

(L) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be acceptable
to Lender; and

 

(M) the Net Proceeds, together with any Net Proceeds Deficiency deposited by
Borrower with Lender, are sufficient in Lender’s reasonable determination to
cover the cost of the Restoration.

 

(ii) The Net Proceeds shall be held by Lender in an interest bearing account
and, until disbursed in accordance with the provisions of this Section 6.4(b),
shall constitute additional security for the Debt and other obligations under
the Loan Documents. The Net Proceeds shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence reasonably satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded to the reasonable satisfaction
of Lender and discharged of record or in the alternative fully insured to the
satisfaction of Lender by the title company issuing the Title Insurance Policy.

 

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and acceptance by Lender and the
Casualty Consultant. All costs and expenses incurred by Lender in connection
with making the Net Proceeds available for the Restoration including, without
limitation, reasonable counsel fees and disbursements and the Casualty
Consultant’s fees and disbursements, shall be paid by Borrower.

 

83



--------------------------------------------------------------------------------

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the re
occupancy and use of the Individual Property have been obtained from all
appropriate governmental and quasi governmental authorities, and Lender receives
evidence reasonably satisfactory to Lender that the costs of the Restoration
have been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Lender will release the portion of the Casualty
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the Title Insurance Policy, and Lender
receives an endorsement to the Title Insurance Policy insuring the continued
priority of the lien of the Security Instrument and evidence of payment of any
premium payable for such endorsement. If required by Lender, the release of any
such portion of the Casualty Retainage shall be approved by the surety company,
if any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.

 

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

 

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.

 

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence reasonably

 

84



--------------------------------------------------------------------------------

satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.

 

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
6.4(b)(vii) may be retained and applied by Lender toward the payment of the Debt
whether or not then due and payable in such order, priority and proportions as
Lender in its sole but reasonable discretion shall deem proper, or, at the
discretion of Lender, the same may be paid, either in whole or in part, to
Borrower for such purposes as Lender shall designate.

 

(d) In the event of foreclosure of the Security Instrument, or other transfer of
title to the Individual Property in extinguishment in whole or in part of the
Debt all right, title and interest of Borrower in and to the Policies that are
not blanket Policies then in force concerning the Individual Property and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.

 

ARTICLE VII

 

RESERVE FUNDS

 

SECTION 7.1. Required Repairs Funds.

 

7.1.1. Deposits. Borrower shall perform the repairs at the Property as set forth
on Schedule IV hereto (such repairs hereinafter referred to as “Required
Repairs”) and shall complete each of the Required Repairs on or before the
respective deadline for each repair as set forth on Schedule IV. It shall be an
Event of Default under this Agreement if Borrower does not complete the Required
Repairs by the required deadline for each repair as set forth on Schedule IV.
Upon the occurrence of such an Event of Default, Lender, at its option, may
withdraw all Required Repairs Funds from the Required Repairs Account and Lender
may apply such funds either to completion of the Required Repairs or toward
payment of the Debt in such order, proportion and priority as Lender may
determine in its sole discretion. Lender’s right to withdraw and apply Required
Repairs Funds shall be in addition to all other rights and remedies provided to
Lender under this Agreement and the other Loan Documents. On the Closing Date,
Borrower shall deposit with Lender the amount set forth on such Schedule IV
hereto to perform the Required Repairs. Amounts deposited pursuant to this
Section 7.1.1 shall hereinafter be referred to as the “Required Repairs Funds”
and the account in which such amounts are held shall hereinafter be referred to
as the “Required Repairs Account.”

 

7.1.2. Release of Required Repairs Funds. Lender shall cause to be disbursed to
Borrower the Required Repairs Funds from the Required Repairs Account from time
to time, but not more frequently than once in any thirty (30) day period, upon
satisfaction by Borrower of each of the following conditions: (a) Borrower shall
submit a written request for payment to Lender at least fifteen (15) Business
Days prior to the date on which Borrower requests such payment be made and
specifies the Required Repairs to be paid, (b) on the date such request is
received by Lender and on the date such payment is to be made, no Default or

 

85



--------------------------------------------------------------------------------

Event of Default shall exist and remain uncured, (c) Lender shall have received
an Officer’s Certificate (i) stating that all Required Repairs at the applicable
Individual Property to be funded by the requested disbursement have been
completed in good and workmanlike manner and in accordance with all applicable
Legal Requirements, such Officer’s Certificate to be accompanied by a copy of
any license, permit or other approval by any Governmental Authority required to
commence and/or complete the Required Repairs, (ii) identifying each Person that
supplied materials or labor in connection with the Required Repairs performed at
such Individual Property to be funded by the requested disbursement, and (iii)
stating that each such Person has been paid in full or will be paid in full upon
such disbursement, such Officer’s Certificate to be accompanied by lien waivers
or other evidence of payment reasonably satisfactory to Lender, (d) at Lender’s
option, a title search for such Individual Property indicating that such
Individual Property is free from all liens, claims and other encumbrances not
previously approved by Lender, (e) at Lender’s option, if the cost of the
Required Repairs exceeds $100,000, Lender shall have received a report
satisfactory to Lender in its reasonable discretion from an architect or
engineer approved by Lender in respect of such architect or engineer’s
inspection of that portion of the Required Repairs for which a disbursement is
requested, and (f) Lender shall have received such other evidence as Lender
shall reasonably request that the Required Repairs at such Individual Property
to be funded by the requested disbursement have been completed and are paid for
or will be paid upon such disbursement to Borrower. Lender shall not be required
to make disbursements from the Required Repairs Account with respect to any
Individual Property unless such requested disbursement is in an amount greater
than $5,000 (or a lesser amount if the total amount in the Required Repairs
Account is less than $5,000, in which case only one disbursement of the amount
remaining in the account shall be made) and such disbursement shall be made only
upon satisfaction of each condition contained in this Section 7.1.2.

 

SECTION 7.2. Tax and Insurance Reserve Fund. Borrower shall deposit with Lender
on each Payment Date (irrespective of whether Future Advances have been made),
or if the B Note has been prepaid in full and the Future Advance Commitment
terminated, the Payment Date, (a) one-twelfth of the Taxes that Lender estimates
will be payable during the next ensuing twelve (12) months in order to
accumulate with Lender sufficient funds to pay all such Taxes at least thirty
(30) days prior to their respective due dates, and (b) one twelfth of the
Insurance Premiums that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof in order to
accumulate with Lender sufficient funds to pay all such Insurance Premiums at
least thirty (30) days prior to the expiration of the Policies (said amounts in
subclauses (a) and (b) above hereinafter called the “Tax and Insurance Reserve
Fund”). The Tax and Insurance Reserve Fund and the monthly Debt Service amount,
shall be added together and shall be paid as an aggregate sum by Borrower to
Lender. Lender will apply the Tax and Insurance Reserve Fund to payments of
Taxes and Insurance Premiums required to be made by Borrower pursuant to Section
5.1.2 and Section 6.1.2 and under the Security Instrument. In making any payment
relating to the Tax and Insurance Reserve Fund, Lender may do so according to
any bill, statement or estimate procured from the appropriate public office
(with respect to Taxes) or insurer or agent (with respect to Insurance
Premiums), without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax, assessment, sale, forfeiture, tax lien or title
or claim thereof. If the amount of the Tax and Insurance Reserve Fund shall
exceed the amounts due for Taxes and Insurance Premiums pursuant to Section
5.1.2 and Section 6.1.2, Lender shall return any excess to Borrower or credit
such excess against future payments to be made to the Tax and Insurance

 

86



--------------------------------------------------------------------------------

Reserve Fund. Any amount remaining in the Tax and Insurance Reserve Fund after
the Debt has been paid in full shall be returned to Borrower. In allocating such
excess, Lender may deal with the Person shown on the records of Lender to be the
owner of the Property. If at any time Lender reasonably determines that the Tax
and Insurance Reserve Fund is not or will not be sufficient to pay Taxes and
Insurance Premiums by the dates set forth in subclauses (a) and (b) above,
Lender shall notify Borrower of such determination and Borrower shall increase
its monthly payments to Lender by the amount that Lender estimates is sufficient
to make up the deficiency at least thirty (30) days prior to the due date of the
Taxes and/or thirty (30) days prior to expiration of the Policies, as the case
may be.

 

SECTION 7.3. Rent Reserve Account.

 

7.3.1. Deposits to Rent Reserve Account. On the Closing Date, Borrower shall
deposit with or on behalf of Lender $139,314 with respect to the Lease
Concession Amounts. All such amounts deposited pursuant to this Section 7.3
shall hereinafter be referred to as the “Rent Reserve Deposits” and the account
in which such amounts are held shall hereinafter be referred to as the “Rent
Reserve Account.”

 

7.3.2. Release of Rent Reserve Deposit. Provided no Event of Default exists and
is continuing, commencing on the first (1st) Payment Date and continuing on each
Payment Date thereafter until the amounts on deposit in the Rent Reserve Account
have been fully expended, Lender shall release a ratable share over the period
of time for which such amounts have been reserved (as described in Schedule V)
into the Cash Management Account to be applied in accordance with the terms and
provisions of the Cash Management Agreement. Following a release of the
Intercontinental Property, any amounts remaining in the Rent Reserve Account
with respect to the Intercontinental Property shall be released to Borrower.

 

SECTION 7.4. TI/LC Reserve.

 

7.4.1. Deposits to TI/LC Reserve Fund. Borrower shall deposit with or on behalf
of Lender an amount equal to the Initial TI/LC Reserve Deposit on the Closing
Date, which amounts shall be deposited with and held by Lender for tenant
improvement and leasing commission obligations identified on Schedule VII.
Amounts deposited into the TI/LC Reserve Account pursuant to this Section 7.4
shall hereinafter be referred to as the “TI/LC Reserve Fund” and the account in
which such amounts are held shall hereinafter be referred to as the “TI/LC
Reserve Account”.

 

7.4.2. In addition to the deposits set forth in Section 7.4.1, the following
items shall be deposited into the TI/LC Reserve Account and held as TI/LC
Reserve Funds and shall be disbursed and released as set forth in Section 7.4.3,
and Borrower shall advise Lender at the time of receipt thereof of the nature of
such receipt so that Lender shall have sufficient time to instruct the Deposit
Bank to deposit and hold such amounts in the TI/LC Reserve Account pursuant to
the Cash Management Agreement:

 

(a) All sums paid with respect to (i) a modification of any Lease or otherwise
paid in connection with Borrower taking any action under any Lease (e.g.,
granting a consent) or waiving any provision thereof, (ii) any settlement of
claims of Borrower against third parties

 

87



--------------------------------------------------------------------------------

in connection with any Lease, (iii) any rejection, termination, surrender
(including any contraction of space) or cancellation of any Lease (including in
any bankruptcy case) or any lease buy-out or surrender payment from any Tenant
(including any payment relating to unamortized tenant improvements and/or
leasing commissions) (collectively, “Lease Termination Payments”), and (iv) any
sum received from any Tenant to obtain a consent to an assignment or sublet or
otherwise, or any holdover rents or use and occupancy fees from any Tenant or
former Tenant (to the extent not being paid for use and occupancy or holdover
rent); and

 

(b) Any other extraordinary event pursuant to which Borrower receives payments
or income (in whatever form) derived from or generated by the use, ownership or
operation of the Properties not otherwise covered by this Agreement or the Cash
Management Agreement.

 

7.4.3. Withdrawal of TI/LC Reserve Funds. Provided that no Default or Event of
Default has occurred and is continuing, Lender shall disburse funds held in the
TI/LC Reserve Account to Borrower for the applicable Individual Property, within
fifteen (15) Business Days after the delivery by Borrower to Lender of a request
therefor (but not more often than once per month), in increments of at least
$5,000, provided (a) such disbursement is for an Approved Leasing Expense for
the applicable Individual Property; (b) Lender shall have (if it desires)
verified (by an inspection conducted at Borrower’s expense) performance of any
construction work associated with such Approved Leasing Expense; and (c) the
request for disbursement is accompanied by (i) an Officer’s Certificate
certifying (A) that such funds will be used only to pay (or reimburse Borrower
for) Approved Leasing Expenses for the applicable Individual Property and a
description thereof, (B) that all outstanding trade payables (other than those
to be paid from the requested disbursement, those constituting Permitted
Indebtedness, or those that are being appropriately disputed in accordance with
Section 5.1.2) have been paid in full, (C) that the same has not been the
subject of a previous disbursement, and (D) that all previous disbursements have
been used only to pay (or reimburse Borrower for) the previously identified
Approved Leasing Expenses for the applicable Individual Property, and (ii)
reasonably detailed supporting documentation as to the amount, necessity and
purpose therefor. Any such disbursement of more than $10,000 to pay (rather than
reimburse) Approved Leasing Expenses for the applicable Individual Property may,
at Lender’s option, be made by joint check payable to Borrower and the payee of
such Approved Leasing Expenses for the applicable Individual Property. Following
a release of the Intercontinental Property, any amount remaining in the TI/LC
Reserve Account with respect to the Intercontinental Property shall be released
to Borrower. Any portion of the Harris County Termination Payment remaining in
the TI/LC Reserve Account (provided no Event of Default has occurred and is then
continuing) shall be released to Borrower following the date that (a) 100% of
the Harris Space has been leased (not including the Harris Master Lease)
pursuant to Leases satisfying the Harris Reletting Conditions, (b) either (i)
the Intercontinental Property has been released pursuant to Section 2.6.1, or
(ii) at least 79,000 square feet of the Intec Space has been leased (not
including the Intec Master Lease) pursuant to Leases satisfying the Intec
Reletting Conditions, and (c) the Debt Service Coverage Ratio (utilizing
Underwritten Net Cash Flow in the calculation thereof) for the Properties is at
least 1.20:1.

 

88



--------------------------------------------------------------------------------

SECTION 7.5. Future Advance Reserve.

 

7.5.1. Deposits to Future Advance Reserve. Provided that (a) no Event of Default
exists and is continuing, (b) the Future Advance Commitment has not terminated
pursuant to Section 2.1.8, and (c) the provisions of Sections 2.1.5 (iv), (vi),
(viii), (ix) and (x) have been satisfied in all respects, upon written request
of Borrower given at least fifteen (15) days prior to the Future Advance
Expiration Date, on the Future Advance Expiration Date Lender shall make one
final advance under the B Note to an account under the sole dominion and control
of Lender of the balance, or a portion specifically designated by Borrower, of
the Future Leasing Advance Commitment and the Future CapEx Advance Commitment
with respect to each applicable Individual Property. All such amounts deposited
pursuant to this Section 7.5 shall hereinafter be referred to as the “Future
Advance Reserve Deposit” and the account in which such amounts are held shall
hereinafter be referred to as the “Future Advance Reserve Funds”.

 

7.5.2. Release of Future Advance Reserve Funds. Provided no Event of Default
exists and is continuing, the Future Advance Reserve Funds shall be disbursed
and released as set forth in (a) Section 2.1.5 with respect to that portion of
the Future Advance Reserve Funds remaining for Approved Leasing Expenses; or (b)
Section 2.1.6 with respect to that portion of the Future Advance Reserve Funds
remaining for Approved Capital Expenditures, in either case not to exceed the
amount of the Future Leasing Advance Commitment or the Future CapEx Advance
Commitment for the applicable Individual Property, as applicable, for which
deposits were made under Section 7.5.1 with respect to the Future Advance
Reserve Funds. The Future Advance Reserve Funds shall not be used by Borrower
for any purpose other than the payment or reimbursement of Approved Leasing
Expenses, or Approved Capital Expenditures, as applicable actually incurred by
Borrower for the applicable Individual Property and payable under or in
connection with Future Advance Leases, or Approved Capital Expenditures, as
applicable for the applicable Individual Property in accordance with this
Agreement, and no such funds shall be used for any purpose for which other
Reserves are established. Simultaneous with a release of the Intercontinental
Property, any Future Advance Reserve Funds remaining with respect to the
Intercontinental Property shall be applied as a prepayment of a portion of the B
Note, together with the applicable Prepayment Consideration, if any.

 

SECTION 7.6. Reserve Funds Generally.

 

(a) Borrower hereby pledges, assigns and grants a security interest to Lender,
as security for payment of the Debt and the performance of all other terms,
conditions and covenants of the Loan Documents on Borrower’s part to be paid and
performed, in all of Borrower’s right, title and interest in and to the Reserve
Funds. The Reserve Funds shall be under the sole dominion and control of Lender.
Upon the occurrence of an Event of Default, Lender may, in addition to any and
all other rights and remedies available to Lender, apply any sums then present
in any or all of the Reserve Funds to the payment of the Debt in any order in
its sole discretion.

 

(b) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or

 

89



--------------------------------------------------------------------------------

the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC 1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto.

 

(c) The Reserve Funds shall be held in an Eligible Account and shall bear
interest at a money market rate selected by Lender. All interest or other
earnings on a Reserve Fund (other than the Tax and Insurance Reserve Fund) shall
be added to and become a part of such Reserve Fund and shall be disbursed in the
same manner as other monies deposited in such Reserve Fund. Borrower shall be
responsible for payment of any federal, state or local income or other tax
applicable to the interest or income earned on the Reserve Funds and shall
report same on its federal, state and local income tax returns; provided,
however, that all income, if any, earned on the Tax and Insurance Reserve Fund
shall be paid for the benefit of the Servicer as additional servicing
compensation and Servicer shall be responsible for the payment of any federal,
state or local income or other tax applicable thereon. Lender, or Servicer, as
applicable, shall cause to be provided to Borrower electronic data transfer
information and periodic statements in accordance with the standard procedures
of Lender, Servicer, or the bank managing the Reserve Funds, as applicable,
regarding the Reserve Funds; provided that, Borrower’s access shall be limited
to information services and shall under no circumstances provide Borrower with
transaction rights in any such account.

 

ARTICLE VIII

 

DEFAULTS

 

SECTION 8.1. Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

 

(i) if (A) any monthly installment of principal and/or interest due under the
Note or any amount required to be deposited into the Reserve Funds or the
payment due on the Maturity Date is not paid when due or (B) any other portion
of the Debt is not paid when due and such non-payment referred to under this
subclause (B) continues for five (5) Business Days following notice to Borrower
that the same is due and payable;

 

(ii) if any of the Taxes or Other Charges are not paid when the same are due and
payable;

 

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request;

 

(iv) if Borrower Transfers or otherwise encumbers any portion of the Properties
without Lender’s prior written consent in violation of the provisions of this
Agreement;

 

(v) if any representation or warranty made by Borrower or Guarantor herein or in
any other Loan Document, or in any report, certificate, financial statement or
other instrument, agreement or document furnished to Lender, shall have been
false or misleading in any material respect as of the date such representation
or warranty was made;

 

90



--------------------------------------------------------------------------------

(vi) if Borrower, SPE Party or Guarantor shall make an assignment for the
benefit of creditors;

 

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower, SPE
Party or Guarantor, or if Borrower, SPE Party or Guarantor shall be adjudicated
a bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Borrower,
SPE Party or Guarantor, or if any proceeding for the dissolution or liquidation
of Borrower, SPE Party or Guarantor shall be instituted; provided, however, if
such appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower, SPE Party or Guarantor, upon the same not being
discharged, stayed or dismissed within thirty (30) days following its filing;

 

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

 

(ix) if any Individual Property becomes subject to any mechanic’s, materialman’s
or other Lien other than a Lien for local real estate taxes and assessments not
then due and payable and the Lien shall remain undischarged of record (by
payment, bonding or otherwise) for a period of thirty (30) days or five (5)
days’ following notice to Borrower, whichever is later;

 

(x) if Borrower or SPE Party breaches any of its respective negative covenants
contained in Section 5.2 or any covenant contained in Section 4.1.1(b) or
Section 5.1.11 (provided that Lender shall not exercise its available remedies
resulting solely from a failure of Borrower to comply with Section 5.1.11 unless
such failure continues for ten (10) days following notice to Borrower of such
failure);

 

(xi) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

 

(xii) if any of the assumptions contained in the Nonconsolidation Opinion
delivered to Lender in connection with the Loan, or in any additional
nonconsolidation opinion delivered subsequent to the closing of the Loan, is or
shall become untrue in any material respect;

 

(xiii) if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) and if such default permits Manager thereunder to terminate or cancel
the Management Agreement (or any Replacement Management Agreement);

 

(xiv) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xii) above, for ten (10) days after notice to Borrower from Lender, in the case
of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from

 

91



--------------------------------------------------------------------------------

Lender in the case of any other Default; provided, however, that if such non
monetary Default is susceptible of cure but cannot reasonably be cured within
such thirty (30) day period and provided further that Borrower shall have
commenced to cure such Default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed sixty (60) days;

 

(xv) if there shall be default under any of the other Loan Documents beyond any
applicable cure periods contained in such documents, whether as to Borrower or
any Individual Property, or if any other such event shall occur or condition
shall exist, if the effect of such event or condition is to accelerate the
maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt; or

 

(xvi) If Borrower terminates any Master Lease without the prior written consent
of Lender.

 

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to all or any Individual
Property, including, without limitation, declaring the Debt to be immediately
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in the Loan Documents against Borrower and any or all of the
Properties, including, without limitation, all rights or remedies available at
law or in equity; and upon any Event of Default described in clauses (vi), (vii)
or (viii) above, the Debt and all other obligations of Borrower hereunder and
under the other Loan Documents shall immediately and automatically become due
and payable, without notice or demand, and Borrower hereby expressly waives any
such notice or demand, anything contained herein or in any other Loan Document
to the contrary notwithstanding.

 

SECTION 8.2. Remedies. (a) Upon the occurrence of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower under this Agreement or any of the other Loan
Documents executed and delivered by, or applicable to, Borrower or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Debt shall be declared due and payable, and whether or not
Lender shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any Individual Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to

 

92



--------------------------------------------------------------------------------

Lender shall remain in full force and effect until Lender has exhausted all of
its remedies against the Properties and the Security Instrument has been
foreclosed, sold and/or otherwise realized upon in satisfaction of the Debt or
the Debt has been paid in full.

 

(b) Partial Foreclosure. Lender shall have the right from time to time to
partially foreclose the Security Instrument in any manner and for any amounts
secured by the Security Instrument then due and payable as determined by Lender
in its sole discretion including, without limitation, the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose the Security Instrument to recover such
delinquent payments, or (ii) in the event Lender elects to accelerate less than
the entire outstanding principal balance of the Loan, Lender may foreclose the
Security Instrument to recover so much of the principal balance of the Loan as
Lender may accelerate and such other sums secured by the Security Instrument as
Lender may elect. Notwithstanding one or more partial foreclosures, the
Properties shall remain subject to the Security Instrument to secure payment of
sums secured by the Security Instrument and not previously recovered.

 

(c) Splitter and Severance. Lender shall have the right from time to time to
sever the Note and the other Loan Documents into one or more separate notes,
mortgages and other security documents (the “Severed Loan Documents”) in such
denominations as Lender shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until three (3) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power. The Severed Loan
Documents shall not contain any representations, warranties or covenants not
contained in the Loan Documents and any such representations and warranties
contained in the Severed Loan Documents will be given by Borrower only as of the
Closing Date.

 

(d) Right to Cure Defaults. If Borrower fails to perform any covenant or
obligation contained herein and either (i) such failure shall continue for a
period of ten (10) Business Days after Borrower’s receipt of written notice
thereof from Lender and the cure by Lender of such failure is reasonably
necessary to prevent impairment of or diminution in value to the property or
Lender’s security interest therein, or (ii) such failure shall continue beyond
the expiration of the applicable cure period set forth herein, then in either
event and without in any way limiting Lender’s right to exercise any of its
rights, powers or remedies as provided hereunder, or under any of the other Loan
Documents, Lender may, but shall have no obligation to, perform, or cause the
performance of, such covenant or obligation, and all reasonable costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Debt (and to the extent permitted under applicable laws,
secured by the Security

 

93



--------------------------------------------------------------------------------

Instrument and the other Loan Documents) and shall bear interest thereafter at
the Default Rate. Notwithstanding the foregoing, except as set forth in
subclause (i) hereof, Lender shall have no obligation to send notice to Borrower
of any such failure.

 

(e) Remedies Cumulative; Waivers. Lender may, in Lender’s sole and absolute
discretion, accept or reject any proposed cure of an Event of Default. In no
event shall any provision of this Agreement or any other Loan Document which
provides that Lender shall have certain rights and/or remedies only during the
continuance of an Event of Default be construed so as to require Lender to
accept a cure of any such Event of Default. Any amounts recovered from the
Properties or any other collateral for the Loan after an Event of Default may be
applied by Lender toward the payment of any interest and/or principal of the
Loan and/or any other amounts due under the Loan Documents in such order,
priority and proportions as Lender in its sole discretion shall determine. The
rights, powers and remedies of Lender under this Agreement shall be cumulative
and not exclusive of any other right, power or remedy which Lender may have
against Borrower pursuant to this Agreement or the other Loan Documents, or
existing at law or in equity or otherwise. Lender’s rights, powers and remedies
may be pursued singularly, concurrently or otherwise, at such time and in such
order as Lender may determine in Lender’s sole discretion. No delay or omission
to exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.

 

ARTICLE IX

 

SECURITIZATION; SERVICER; EXCULPATION; SPLITTING THE NOTE

 

SECTION 9.1. Sale of Notes and Securitization. Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or
issue one or more participations therein, or consummate one or more private or
public securitizations of rated single or multi class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations and/or securitizations,
collectively, a “Securitization”). At the request of Lender, and to the extent
not already required to be provided by Borrower under this Agreement, Borrower
shall use reasonable efforts to provide information not in the possession of
Lender or which may be reasonably required by Lender in order to satisfy the
market standards to which Lender customarily adheres or which may be reasonably
required by prospective investors and/or the Rating Agencies in connection with
any such Securitization including, without limitation, to:

 

(a) provide additional and/or updated Provided Information, together with
appropriate verification and/or consents related to the Provided Information
through letters of auditors or opinions of counsel of independent attorneys
reasonably acceptable to Lender and the Rating Agencies;

 

94



--------------------------------------------------------------------------------

(b) assist in preparing descriptive materials for presentations to any or all of
the Rating Agencies, and work with, and if requested, supervise, third party
service providers engaged by Borrower, the SPE Party and their respective
affiliates to obtain, collect, and deliver information requested or required by
Lender or the Rating Agencies;

 

(c) deliver (i) updated opinions of counsel as to non consolidation, due
execution and enforceability with respect to the Property, Borrower, the SPE
Party and their respective Affiliates and the Loan Documents, including, without
limitation, a so called “10b-5” opinion and (ii) revised organizational
documents for Borrower, which counsel opinions and organizational documents
shall be reasonably satisfactory to Lender and the Rating Agencies;

 

(d) if required by any Rating Agency, use commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect the Property, which
estoppel letters, subordination agreements or other agreements shall be
reasonably satisfactory to Lender and the Rating Agencies;

 

(e) make such representations and warranties as of the closing date of the
Securitization with respect to the Property, Borrower, the SPE Party and the
Loan Documents as may be reasonably requested by Lender or the Rating Agencies
and consistent with the facts covered by such representations and warranties as
they exist on the date thereof, including the representations and warranties
made in the Loan Documents;

 

(f) execute such amendments to the Loan Documents as may be requested by Lender
or the Rating Agencies to effect the Securitization and/or deliver one or more
new component notes to replace the original note or modify the original note to
reflect multiple components of the Loan (and such new notes or modified note
shall have the same initial weighted average coupon of the original note, and
the same net economic terms), and modify the Cash Management Agreement with
respect to the newly created components such that the pricing and marketability
of the Securities and the size of each class of Securities and the rating
assigned to each such class by the Rating Agencies shall provide the most
favorable rating levels and achieve the optimum rating levels for the Loan;

 

(g) if requested by Lender, review any information regarding the Property,
Borrower, SPE Party, Manager and the Loan which is contained in a preliminary or
final private placement memorandum, prospectus, prospectus supplement (including
any amendment or supplement to either thereof), or other disclosure document to
be used by Lender or any affiliate thereof; and

 

(h) supply to Lender such documentation, financial statements and reports in
form and substance required in order to comply with any applicable securities
laws.

 

All reasonable third party costs and expenses incurred by Borrower (other than
Borrower’s internal costs and expenses and the costs and expenses of Borrower’s
counsel) or Lender in connection with Borrower’s complying with requests made
under this Section 9.1 (including, without limitation, the fees and expenses of
the Rating Agencies) shall be paid by Lender.

 

95



--------------------------------------------------------------------------------

SECTION 9.2. Securitization Indemnification. (a) Borrower understands that
certain of the Provided Information may be included in Disclosure Documents in
connection with the Securitization and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), or provided or made available to investors or
prospective investors in the Securities, the Rating Agencies, and service
providers relating to the Securitization. In the event that the Disclosure
Document is required to be revised prior to the sale of all Securities, Borrower
will cooperate with the holder of the Note in updating the Disclosure Document
by providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects.

 

(b) The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (i) certifying that (A) the
Indemnifying Persons have carefully examined the Disclosure Documents,
including, without limitation, the sections entitled “Risk Factors,” “Special
Considerations,” “Description of the Mortgages,” “Description of the Mortgage
Loans and Mortgaged Property,” “The Manager,” “The Borrower” and “Certain Legal
Aspects of the Mortgage Loan,” and (B) such sections and such other information
in the Disclosure Documents to the extent such information relates to or
includes any Provided Information or any information regarding the Properties,
Borrower, Manager and/or the Loan (collectively with the Provided Information,
the “Covered Disclosure Information”) do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading, (ii) jointly and severally indemnifying Lender, Nomura (whether
or not it is Lender), any Affiliate of Nomura that has filed any registration
statement relating to the Securitization or has acted as the sponsor or
depositor in connection with the Securitization, any Affiliate of Nomura that
acts as an underwriter, placement agent or initial purchaser of Securities
issued in the Securitization, any other co underwriters, co placement agents or
co initial purchasers of Securities issued in the Securitization, and each of
their respective officers, directors, partners, employees, representatives,
agents and Affiliates and each Person or entity who controls any such Person
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Indemnified Persons”), for any losses, claims,
damages, liabilities, costs or expenses (including without limitation legal fees
and expenses for enforcement of these obligations (collectively, the
“Liabilities”) to which any such Indemnified Person may become subject insofar
as the Liabilities arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Covered
Disclosure Information or arise out of or are based upon the omission or alleged
omission to state in the Covered Disclosure Information a material fact required
to be stated therein or necessary in order to make the statements in the Covered
Disclosure Information, in light of the circumstances under which they were
made, not misleading and (iii) agreeing to reimburse each Indemnified Person for
any legal or other expenses incurred by such Indemnified Person, as they are
incurred, in connection with investigating or defending the Liabilities. This
indemnity agreement will be in addition to any liability which Borrower may
otherwise have. Moreover, the indemnification provided for in clauses (ii) and
(iii) above shall be effective whether or not an indemnification agreement
described in clause (i) above is provided.

 

96



--------------------------------------------------------------------------------

(c) In connection with filings under the Exchange Act, the Indemnifying Persons
jointly and severally agree to indemnify (i) the Indemnified Persons for
Liabilities to which any such Indemnified Person may become subject insofar as
the Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact in the Covered Disclosure Information, or
the omission or alleged omission to state in the Covered Disclosure Information
a material fact required to be stated therein or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (ii) reimburse each Indemnified
Person for any legal or other expenses incurred by such Indemnified Persons, as
they are incurred, in connection with defending or investigating the
Liabilities.

 

(d) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure and, provided further that the failure to notify such
Indemnifying Person shall not relieve it from any liability which it may have to
an Indemnified Person otherwise than under the provisions of this Section 9.2.
If any such claim or action shall be brought against an Indemnified Person, and
it shall notify any Indemnifying Person thereof, such Indemnifying Person shall
be entitled to participate therein and, to the extent that it wishes, assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Person.
After notice from any Indemnifying Person to the Indemnified Person of its
election to assume the defense of such claim or action, such Indemnifying Person
shall not be liable to the Indemnified Person for any legal or other expenses
subsequently incurred by the Indemnified Person in connection with the defense
thereof except as provided in the following sentence; provided, however, if the
defendants in any such action include both an Indemnifying Person, on the one
hand, and one or more Indemnified Persons on the other hand, and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different or in
addition to those available to the Indemnifying Person, the Indemnified Person
or Persons shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Person or Persons. The Indemnified Person shall instruct its
counsel to maintain reasonably detailed billing records for fees and
disbursements for which such Indemnified Person is seeking reimbursement
hereunder and shall submit copies of such detailed billing records to
substantiate that such counsel’s fees and disbursements are solely related to
the defense of a claim for which the Indemnifying Person is required hereunder
to indemnify such Indemnified Person. No Indemnifying Person shall be liable for
the expenses of more than one (1) such separate counsel unless such Indemnified
Person shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to
another Indemnified Person.

 

(e) Without the prior written consent of Nomura (which consent shall not be
unreasonably withheld, conditioned or delayed), no Indemnifying Person shall
settle or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder

 

97



--------------------------------------------------------------------------------

(whether or not any Indemnified Person is an actual or potential party to such
claim, action, suit or proceeding) unless the Indemnifying Person shall have
given Nomura reasonable prior notice thereof and shall have obtained an
unconditional release of each Indemnified Person hereunder from all liability
arising out of such claim, action, suit or proceedings. As long as an
Indemnifying Person has complied with its obligations to defend and indemnify
hereunder, such Indemnifying Person shall not be liable for any settlement made
by any Indemnified Person without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld, conditioned or delayed).

 

(f) The Indemnifying Persons agree that if any indemnification or reimbursement
sought pursuant to this Section 9.2 is finally judicially determined to be
unavailable for any reason or is insufficient to hold any Indemnified Person
harmless (with respect only to the Liabilities that are the subject of this
Section 9.2), then the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, shall contribute to the Liabilities for
which such indemnification or reimbursement is held unavailable or is
insufficient: (x) in such proportion as is appropriate to reflect the relative
benefits to the Indemnifying Persons, on the one hand, and such Indemnified
Person, on the other hand, from the transactions to which such indemnification
or reimbursement relates; or (y) if the allocation provided by clause (x) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (x) but also the
relative faults of the Indemnifying Persons, on the one hand, and all
Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees (by underwriting
discount or otherwise) actually received by the Indemnified Persons in
connection with the closing of the Loan or the Securitization.

 

(g) The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.

 

(h) The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.

 

(i) Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.

 

SECTION 9.3. Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and

 

98



--------------------------------------------------------------------------------

Servicer. Borrower shall be responsible for any reasonable set up fees or any
other initial costs relating to or arising under the Servicing Agreement;
provided, however, that Borrower shall not be responsible for payment of the
monthly servicing fee due to the Servicer under the Servicing Agreement.
Servicer shall, however, be entitled to reimbursement of costs and expenses as
to and to the same extent (but without duplication) as Lender is entitled
thereto under the applicable provisions of this Agreement and the other Loan
Documents.

 

SECTION 9.4. Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Security Instrument or
the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against Borrower, except that Lender may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest under the
Note, this Agreement, the Security Instrument and the other Loan Documents, or
in the Properties, the Rents, or any other collateral given to Lender pursuant
to the Loan Documents; provided, however, that, except as specifically provided
herein, any judgment in any such action or proceeding shall be enforceable
against Borrower only to the extent of Borrower’s interest in the Properties, in
the Rents and in any other collateral given to Lender, and Lender, by accepting
the Note, this Agreement, the Security Instrument and the other Loan Documents,
agrees that it shall not sue for, seek or demand any deficiency judgment against
Borrower in any such action or proceeding under, or by reason of, or in
connection with, the Note, this Agreement, the Security Instrument or the other
Loan Documents. The provisions of this Section shall not, however, (a)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Security Instrument; (c) affect the validity or enforceability of or
any Guaranty made in connection with the Loan or any of the rights and remedies
of Lender thereunder; (d) impair the right of Lender to obtain the appointment
of a receiver; (e) impair the enforcement of the Assignment of Leases; (f)
constitute a prohibition against Lender to seek a deficiency judgment against
Borrower in order to fully realize the security granted by the Security
Instrument or to commence any other appropriate action or proceeding in order
for Lender to exercise its remedies against all of the Properties; or (g)
constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following:

 

(i) fraud or intentional misrepresentation by Borrower or any Guarantor in
connection with the Loan;

 

(ii) the gross negligence or willful misconduct of Borrower (including
termination of any Master Lease without Lender’s prior written consent);

 

(iii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity Agreement or in the Security Instrument
concerning environmental laws, hazardous substances and asbestos and any
indemnification of Lender with respect thereto in either document;

 

99



--------------------------------------------------------------------------------

(iv) the removal or disposal of any portion of the Properties after an Event of
Default to the extent not replaced with items of comparable utility, quality and
value;

 

(v) the misappropriation, misapplication or conversion by Borrower of (A) any
Insurance Proceeds paid by reason of any Casualty, (B) any Awards received in
connection with a Condemnation, (C) any Rents following an Event of Default, or
(D) any Rents paid more than one (1) month in advance;

 

(vi) failure to pay charges for labor or materials or other charges that can
create Liens on any portion of the Properties;

 

(vii) any security deposits, advance deposits or any other deposits collected
with respect to the Properties which are not delivered to Lender upon a
foreclosure of the Properties or action in lieu thereof, except to the extent
any such security deposits were applied in accordance with the terms and
conditions of any of the Leases prior to the occurrence of the Event of Default
that gave rise to such foreclosure or action in lieu thereof; and

 

(viii) failure of Borrower to permit on site inspections of any Individual
Property, provide financial information, or to appoint a new property Manager
upon the request of Lender, each as required by, and in accordance with, the
terms and provisions of this Agreement or the Security Instrument

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Security Instrument or to require that all collateral shall
continue to secure all of the Debt owing to Lender in accordance with the Loan
Documents, and (B) the Debt shall be fully recourse to Borrower (i) in the event
of: (a) Borrower filing a voluntary petition under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (b) Borrower soliciting or
causing to be solicited petitioning creditors for any involuntary petition
against Borrower from any Person under the Bankruptcy Code or any other Federal
or state bankruptcy or insolvency law; (c) Borrower filing an answer consenting
to or otherwise acquiescing in or joining in any involuntary petition filed
against it, by any other Person under the Bankruptcy Code or any other Federal
or state bankruptcy or insolvency law, or soliciting or causing to be solicited
petitioning creditors for any involuntary petition from any Person; (d) Borrower
consenting to or acquiescing in or joining in an application for the appointment
of a custodian, receiver, trustee, or examiner for Borrower or any portion of
the Property; (e) Borrower making an assignment for the benefit of creditors, or
admitting, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due; (ii) if the first monthly Debt Service amount
is not paid when due; (iii) if Borrower fails to materially comply with the
requirements of a Special Purpose Entity; (iv) if Borrower fails to obtain
Lender’s prior written consent to any Indebtedness or voluntary Lien encumbering
the Properties as required by this Agreement or the Security Instrument; (v) if
Borrower fails to obtain Lender’s prior written consent to any Transfer as
required by this Agreement or the Security Instrument; or (vii) if Borrower
defaults hereunder in anyway and, without legal basis

 

100



--------------------------------------------------------------------------------

therefor, Borrower or any Guarantor contests or in any way interferes with,
directly or indirectly, any foreclosure action, Uniform Commercial Code sale
and/or deed in lieu of foreclosure transaction (each such contest or
interference being deemed without a legal basis unless Borrower ultimately
prevails therein) commenced by Lender or with any other enforcement of Lender’s
rights, powers or remedies under any of the Loan Documents or under any document
evidencing, securing or otherwise relating to all or any portion of the
Properties (whether by making any motion, bringing any counterclaim, claiming
any defense, seeking any injunction or other restraint, commencing any action,
seeking to consolidate any such foreclosure or other enforcement with any other
action, or otherwise).

 

SECTION 9.5. Splitting the Note. Lender has the right from time to time to sever
the Note into one or more separate promissory notes in such denominations as
Lender determines in its sole discretion (including the creation of a mezzanine
loan secured by a collateral assignment of the equity interest in Borrower and
SPE Party) which will be senior in priority and rights to any Permitted
Mezzanine Financing pursuant to Schedule VI attached hereto which promissory
notes may be included in separate sales or securitizations undertaken by Lender.
In conjunction with any such action, Lender may redefine the interest rate;
provided, however if Lender redefines the interest rate, the initial weighted
average of the interest rates contained in the severed promissory notes taken in
the aggregate shall equal the Applicable Interest Rate and all other economic
terms shall remain unchanged in the aggregate. Subject to the foregoing, each
severed promissory note, and the Loan evidenced thereby, shall be upon all of
the terms and provisions contained in this Agreement and the Loan Documents
which continue in full force and effect, except that Lender may allocate
specific collateral given for the Loan as security for performance of specific
promissory notes, in each case with or without cross default provisions.
Borrower, at Borrower’s expense (not including Lender’s costs and expenses or
the costs of Lender’s legal counsel), agrees to cooperate with all reasonable
requests of Lender to accomplish the foregoing, including, without limitation,
execution and prompt delivery to Lender of a severance agreement and such other
related documents as Lender shall reasonably require. Borrower hereby appoints
Lender its attorney-in-fact with full power of substitution (and which shall be
deemed to be coupled with an interest and irrevocable until the Loan is paid and
the Security Instrument is discharged of record, with Borrower hereby ratifying
all that its said attorney shall do by virtue thereof) to make and execute all
documents necessary or desirable to effect the aforesaid severance; provided,
however, Lender shall not make or execute any such documents under such power
until five (5) Business Days after written notice has been given to Borrower by
Lender of Lender’s intent to exercise its rights under such power. Except as may
be required in connection with a Securitization, (i) Borrower shall not be
obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the severed Loan Documents, and
(ii) the severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the severed Loan Documents will be
given by Borrower only as of the Closing Date. Borrower’s failure to deliver any
of the documents requested by Lender hereunder for a period of ten (10) business
days after such notice by Lender shall, at Lender’s option, constitute an Event
of Default hereunder.

 

101



--------------------------------------------------------------------------------

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.1. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

 

SECTION 10.2. Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Whenever this
Agreement expressly provides that Lender may not withhold its consent or its
approval of an arrangement or term, such provisions shall also be deemed to
prohibit Lender from delaying or conditioning such consent or approval.

 

SECTION 10.3. Governing Law.

 

(A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND THE ENFORCEABILITY OF ALL LOAN DOCUMENTS AND THE
DEBT. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

 

102



--------------------------------------------------------------------------------

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK COUNTY, NEW YORK
AND BORROWER WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT CORPORATION SERVICE
COMPANY, 1133 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK, AS ITS AUTHORIZED
AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS
WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR
STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID
AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE OF BORROWER MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER (UNLESS LOCAL LAW REQUIRES
ANOTHER METHOD OF SERVICE), IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE
OF NEW YORK. BORROWER (i) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (ii) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS),
AND (iii) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT
CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

SECTION 10.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

 

SECTION 10.5. Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have

 

103



--------------------------------------------------------------------------------

waived any right either to require prompt payment when due of all other amounts
due under this Agreement, the Note or the other Loan Documents, or to declare a
default for failure to effect prompt payment of any such other amount.

 

SECTION 10.6. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a notice to the other parties hereto in the manner provided for in
this Section 10.6):

 

If to Lender:    Nomura Credit & Capital, Inc.      2 World Financial Center  
   Building B      New York, New York 10281      Attention: Debra Paoli     
Facsimile No. (646) 587-8984 with a copy to:    Sidley Austin Brown & Wood LLP  
   787 Seventh Avenue      New York, New York 10019      Attention: Michael
Peskowitz, Esq.      Facsimile No.: (212) 839-5599 If to Borrower:    Thomas
Properties Group, Inc.      City National Plaza      515 South Flower Street,
Sixth Floor      Los Angeles, California 90071      Attention: John R. Sischo  
                    Executive Vice President      Facsimile No.: (213) 633-4760
With a copy to:    Thomas Properties Group, Inc.      City National Plaza     
515 South Flower Street, Sixth Floor      Los Angeles, California 90071     
Attention: Todd L. Merkle                       Vice President      Facsimile
No.: (213) 633-4760 With a copy to:    Cox, Castle & Nicholson, LLP      2049
Century Park East, 28th Floor      Los Angeles, California 90067-3284     
Attention: Douglas P. Snyder      Facsimile No.: (310) 277-7889

 

104



--------------------------------------------------------------------------------

A notice shall be deemed to have been given: (i) in the case of hand delivery,
at the time of delivery; (ii) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; (iii) in the case
of expedited prepaid delivery and telecopy, upon the first attempted delivery on
a Business Day; or (iv) in the case of telecopy, upon sender’s receipt of a
machine generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.

 

SECTION 10.7. Waiver of Jury Trial.

 

BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EITHER PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER.

 

SECTION 10.8. Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

SECTION 10.9. Counterparts; Severability. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

SECTION 10.10. Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

SECTION 10.11. Waiver of Notice. Borrower hereby expressly waives, and shall not
be entitled to any notices of any nature whatsoever from Lender except with
respect to

 

105



--------------------------------------------------------------------------------

matters for which this Agreement or the other Loan Documents specifically and
expressly provide for the giving of notice by Lender to Borrower and except with
respect to matters for which Borrower is not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice.

 

SECTION 10.12. Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in response to a request for approval to any matter requiring
Lender’s consent hereunder in any case where by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.

 

SECTION 10.13. Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of notice from
Lender for all reasonable costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by Lender in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Properties); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Lender; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the filing and recording fees
and expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement and the other Loan Documents; (vii) enforcing or preserving any
rights, either in response to third party claims or in prosecuting or defending
any action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents, the Properties, or
any other security given for the Loan; and (viii) enforcing any obligations of
or collecting any payments due from Borrower under this Agreement, the other
Loan Documents or with respect to the Properties or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work out” or of any Bankruptcy Action; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender. Any cost and expenses due and
payable to Lender may be paid from any amounts in the Lockbox Account.

 

106



--------------------------------------------------------------------------------

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of (i)
any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.

 

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

 

SECTION 10.14. Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

SECTION 10.15. Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

SECTION 10.16. No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership, tenancy in
common, or joint tenancy relationship between Borrower and Lender nor to grant
Lender any interest in the Properties other than that of mortgagee, beneficiary
or lender.

 

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other

 

107



--------------------------------------------------------------------------------

Loan Documents shall be deemed to confer upon anyone other than Lender and
Borrower any right to insist upon or to enforce the performance or observance of
any of the obligations contained herein or therein. All conditions to the
obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

SECTION 10.17. Publicity. Except as required by applicable law or the
requirements of any national securities exchange, all news releases, publicity
or advertising by Borrower or their Affiliates through any media intended to
reach the general public which refers to the Loan Documents or the financing
evidenced by the Loan Documents, to Lender, Nomura, or any of their Affiliates
shall be subject to the reasonable prior approval of Lender.

 

SECTION 10.18. Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Properties, or to a sale in inverse order of
alienation in the event of foreclosure of the Security Instrument, and agrees
not to assert any right under any laws pertaining to the marshalling of assets,
the sale in inverse order of alienation, homestead exemption, the administration
of estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Properties
for the collection of the Debt without any prior or different resort for
collection or of the right of Lender to the payment of the Debt out of the net
proceeds of the Properties in preference to every other claimant whatsoever. In
addition, Borrower, for itself and its successors and assigns, waives in the
event of foreclosure of any or all of the Mortgages, any equitable right
otherwise available to Borrower which would require the separate sale of the
Properties or require Lender to exhaust its remedies against any Individual
Property or any combination of the Properties before proceeding against any
other Individual Property or combination of Properties; and further in the event
of such foreclosure Borrower does hereby expressly consent to and authorize, at
the option of Lender, the foreclosure and sale either separately or together of
any combination of the Properties.

 

SECTION 10.19. Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

 

SECTION 10.20. Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be

 

108



--------------------------------------------------------------------------------

subject to any limitation whatsoever in the exercise of any rights or remedies
available to it under any of the Loan Documents or any other agreements or
instruments which govern the Loan by virtue of the ownership by it or any
parent, subsidiary or Affiliate of Lender of any equity interest any of them may
acquire in Borrower, and Borrower hereby irrevocably waives the right to raise
any defense or take any action on the basis of the foregoing with respect to
Lender’s exercise of any such rights or remedies. Borrower acknowledges that
Lender engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.

 

SECTION 10.21. Brokers and Financial Advisors.

 

(a) Secured Capital Corp., having an address at 11150 Santa Monica Boulevard,
Suite 1400, Los Angeles, CA 90025 (“Broker”) has acted as a finder or broker in
the proposed transaction, and may be paid a brokerage fee by Lender or Borrower
upon funding of the Loan pursuant to an agreement with Lender or Borrower.
Additionally, at Lender’s sole discretion Broker may receive further
consideration from Lender relating to any other matters for which Lender may
elect to compensate Broker, pursuant to a separate agreement between Lender and
Broker. Lender shall have no obligation to disclose the existence of any such
agreement or the amount of any such additional consideration paid to Broker.

 

(b) Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement other than Broker. Borrower
hereby agrees to indemnify, defend and hold Lender harmless from and against any
and all claims, liabilities, costs and expenses of any kind (including Lender’s
attorneys’ fees and expenses) in any way relating to or arising from a claim
that any person or entity acted on behalf of Borrower or Lender in connection
with the transactions contemplated herein, other than fees or consideration
which Lender has agreed in writing to pay Broker. The provisions of this section
shall survive any release or termination of the Security Instrument, whether
occasioned by a repayment of the indebtedness secured thereby or otherwise.

 

SECTION 10.22. Permitted Mezzanine Financing. Following repayment of the B Note
Borrower shall have the right to permit pledges and transfers of equity
interests in Borrower in connection with Permitted Mezzanine Financing used by
the partners of the Borrower in accordance with the provisions of Schedule VI
attached hereto and incorporated herein. If the Person providing the Permitted
Mezzanine Financing is an unrelated third party, then Lender agrees to execute
and deliver to such Person an intercreditor agreement substantially in the form
of the Intercreditor Agreement supplementing Schedule VI attached hereto. If
Permitted Mezzanine Financing is provided by an Affiliate of Borrower, Lender
shall not be required to execute and deliver the form of Intercreditor Agreement
attached hereto but instead Borrower shall provide a subordination and stand
still agreement in form and substance acceptable to Lender.

 

SECTION 10.23. Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including, without limitation,
the floating Rate CMBS Term Sheet dated June 17, 2005 (as amended) between
Borrower and Lender are superseded by the terms of this Agreement and the other
Loan Documents.

 

[No Further Text on this Page; Signature Page Follows]

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

TPG-BH/ICC, L.P.,     a Delaware limited partnership By:   TPG-BH/ICC GP, LLC,  
  a Delaware limited liability company,     its general partner By:  

/s/ John R. Sischo

--------------------------------------------------------------------------------

Name:   John R. Sischo Title:   Vice President NOMURA CREDIT & CAPITAL, INC.,
    a Delaware corporation By:  

/s/ N. Dante LaRooca

--------------------------------------------------------------------------------

Name:   N. Dante LaRooca Title:  

Managing Director



--------------------------------------------------------------------------------

 

Exhibit A-1



--------------------------------------------------------------------------------

 

Schedule VIII-1